 

Exhibit 10.15

 

EXECUTION VERSION

 

Mortgage Loan No.: 17602

 

MASTER LOAN AGREEMENT

 

between

 

TPHGREENWICH OWNER LLC,

as Borrower

 

and

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

as Lender and Administrative Agent

 

Dated as of December 22, 2017

 

Relating to Property Located at:

 

77 Greenwich Street

(also known as 67 Greenwich Street and 28-42 Trinity Place) (Block 19, Lots 11
and 13)

and Air Rights acquired from 81 Greenwich Street (Block 19, Lot 18)

New York, New York

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 CERTAIN DEFINITIONS 4       Section 1.1 Certain
Definitions 4       Section 1.2 Interpretation 30       ARTICLE 2 LOAN TERMS 31
      Section 2.1 The Loan and the Note 31       Section 2.2 Interest Rate; Late
Charge; Default Rate 32       Section 2.3 Terms of Payment 33       Section 2.4
Loan Term 34       Section 2.5 Prepayment 35       Section 2.6 Security 38      
Section 2.7 Payments 39       Section 2.8 LIBOR Provisions 40       Section 2.9
Interest Reserve 43       Section 2.10 Reserve Account 43       Section 2.11
Control Accounts 44       ARTICLE 3 DISBURSEMENTS TO BORROWER 45       Section
3.1 Funding of Disbursements to Borrower 45       Section 3.2 Required Equity 46
      Section 3.3 Conditions to Disbursements to Borrower 46       Section 3.4
Requests for Disbursements to Borrower 53       Section 3.5 Disbursements to
Borrower for Hard Costs 55       Section 3.6 Disbursements for Payment of
Interest from the Interest Holdback and Interest Reserve 56       Section 3.7
Final Disbursement to Borrower for Hard Costs and Soft Costs 57       Section
3.8 Deliveries after Completion of the Construction Work 57       Section 3.9
Contingency: Reallocations 58       Section 3.10 Developer Fee 59       Section
3.11 Balancing; Loan Reserve 59

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       Section 3.12 Manner of Disbursement 60       Section 3.13
Expenses, Fees and Interest 60       Section 3.14 Use of Funds 60       Section
3.15 Responsibility For Application of Funds 60       Section 3.16 Governmental
Set Asides 61       Section 3.17 Punch List Sub Reserve 61       Section 3.18
Funding for Deposits 61       Section 3.19 Personal to Borrower 61       Section
3.20 EB-5 Investments 61       Section 3.21 Union Labor 61       Section 3.22
Change in Scope of Project 61       ARTICLE 4 CONSTRUCTION OF IMPROVEMENTS 62  
    Section 4.1 Commencement and Completion of Construction 62       Section 4.2
Change Orders 63       Section 4.3 Progress Reports 64       Section 4.4 Access
to Borrower’s Books and Records 64       Section 4.5 Inspections 64      
Section 4.6 Corrective Work 65       Section 4.7 Liens 65       Section 4.8
Disputes Endangering Completion 65       Section 4.9 Restriction 66      
Section 4.10 Punch List Items 66       Section 4.11 Completion 66       ARTICLE
5 INSURANCE AND CONDEMNATION 66       Section 5.1 Insurance Requirements 66    
  Section 5.2 Damage, Destruction and Restoration 70       Section 5.3
Condemnation 74       ARTICLE 6  ENVIRONMENTAL MATTERS 75       Section 6.1
Terms Incorporated By Reference 75       ARTICLE 7 CERTAIN PROPERTY MATTERS 75

 



 -ii- 

 

 

Table of Contents

(continued)

 

    Page       Section 7.1 Lease Covenants and Limitations 75       Section 7.2
The Master Lease, Sublease and School Unit Purchase Agreement 77       Section
7.3 Intentionally omitted 82       Section 7.4 Triparty Agreement 83      
Section 7.5 Sales and Marketing Agreement/Management Agreement 83       Section
7.6 Impositions 83       Section 7.7 Operating Expenses 85       ARTICLE 8
REPRESENTATIONS, WARRANTIES AND COVENANTS 85       Section 8.1 Organization and
Authority 85       Section 8.2 Maintenance of Existence 86       Section 8.3
Title 86       Section 8.4 Mortgage Taxes 87       Section 8.5 Payment of Liens
87       Section 8.6 Representations Regarding Mortgaged Property 87      
Section 8.7 Operating Accounts 88       Section 8.8 Indemnification 88      
Section 8.9 Estoppel Certificates 88       Section 8.10 ERISA 88       Section
8.11 Terrorism and Anti-Money Laundering 89       Section 8.12 Special Purpose
Entity Requirements 90       Section 8.13 Notices/Proceedings 93       Section
8.14 Business Purpose of Loan 94       Section 8.15 Legal Requirements and
Maintenance of Mortgaged Property 94       Section 8.16 Solvency 95      
Section 8.17 Interest Rate Cap Agreement 95       Section 8.18 Representations
Regarding the Construction Work 97       Section 8.19 Limitations on
Distributions 98       Section 8.20 Condominium 98       Section 8.21 Sales Pace
Covenant 101

 



 -iii- 

 

 

Table of Contents

(continued)

 

    Page       ARTICLE 9 FINANCIAL REPORTING 101       Section 9.1 Financial
Statements; Records 101       ARTICLE 10 CONVEYANCES, ENCUMBRANCES AND
BORROWINGS 103       Section 10.1 Prohibition Against Conveyances, Encumbrances
and Borrowing 103       Section 10.2 Permitted Transfer 104       ARTICLE 11
EVENTS OF DEFAULT 106       Section 11.1 Events of Default 106       ARTICLE 12
REMEDIES 109       Section 12.1 Remedies 109       Section 12.2 Lender’s Right
to Perform the Obligations 110       Section 12.3 Waiver of Marshalling of
Assets 110       Section 12.4 Advances 110       Section 12.5 Participation In
Proceedings 111       ARTICLE 13 LIMITATIONS ON LIABILITY 111       Section 13.1
Limitation on Liability 111       ARTICLE 14 MISCELLANEOUS 115       Section
14.1 Notices 115       Section 14.2 Counterparts 116       Section 14.3
Successors and Assigns 117       Section 14.4 Joint and Several Liability 117  
    Section 14.5 Captions 117       Section 14.6 Further Assurances 117      
Section 14.7 Severability 117       Section 14.8 Borrower’s Obligations Absolute
117       Section 14.9 Amendments; Consents 118       Section 14.10 Other Loan
Documents and Exhibits 118       Section 14.11 Merger 118       Section 14.12
Time of the Essence 118       Section 14.13 Transfer of Loan 118       Section
14.14 Cooperation 119

 

 -iv- 

 

 

Table of Contents

(continued)

 

    Page       Section 14.15 Register 120       Section 14.16 Limitation on
Interest 120       Section 14.17 Survival 121       Section 14.18 WAIVER OF JURY
TRIAL 121       Section 14.19 Governing Law 121       Section 14.20 Consent to
Jurisdiction and Venue 121       Section 14.21 Intentionally omitted 122      
Section 14.22 Entire Agreement 122       Section 14.23 Pledge and Grant of
Security Interest 122       Section 14.24 Confidentiality 122       Section
14.25 Broker 122       Section 14.26 Defaulting Lender 123       ARTICLE 15 THE
ADMINISTRATIVE AGENT 124       Section 15.1 Appointment, Powers and Immunities
124       Section 15.2 Reliance by Borrower on Administrative Agent 124      
Section 15.3 Rights as a Lender 124       ARTICLE 16 CONDOMINIUM UNIT RELEASE
PROVISIONS 125       Section 16.1 The Offering Plan 125       Section 16.2
Contracts of Sale 126       Section 16.3 Conditions for Release of Units 130    
  Section 16.4 Subordination of Mortgage; Merging of Tax Lots 131

  

LIST OF EXHIBITS       EXHIBIT A - LEGAL DESCRIPTION OF PROPERTY EXHIBIT B -
APPROVED BUDGET EXHIBIT C - RESIDENTIAL UNIT MINIMUM SALES PRICE SCHEDULE
EXHIBIT D - SALES PACE COVENANT EXHIBIT E - CONSTRUCTION TIMELINE EXHIBIT F -
LIST OF APPROVED PLANS AND SPECIFICATIONS EXHIBIT G - FORM OF DRAW REQUEST
EXHIBIT H - BORROWER CERTIFICATION EXHIBIT I - DISBURSEMENTS FOR DEPOSITS
EXHIBIT J - SURVEY REQUIREMENTS

 



 -v- 

 

 

Table of Contents

(continued)

 

    Page

 

EXHIBIT K - PHASE I REQUIREMENTS EXHIBIT L - LIST OF OPERATING AGREEMENTS
EXHIBIT M - LIST OF EASEMENT AGREEMENTS EXHIBIT N - BORROWER ORGANIZATIONAL
CHART EXHIBIT O - PROFORMA OPERATING BUDGET EXHIBIT P - FORM OF ASSIGNMENT OF
EXCLUSIVE SALES AGREEMENT EXHIBIT Q - FORM OF ASSIGNMENT OF MANAGEMENT AGREEMENT
EXHIBIT R - FORM OF CONDOMINIUM DECLARATION AND BYLAWS EXHIBIT S - FORM OF
PURCHASE AGREEMENT DEPOSIT ESCROW AGREEMENT EXHIBIT T - FORM OF PURCHASE
AGREEMENT DEPOSIT ESCROWEE ACKNOWLEDGMENT EXHIBIT U - BUSINESS PLAN EXHIBIT V -
FORM OF ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT EXHIBIT W - SCHEDULE OF
AMORTIZING NOTIONAL AMOUNTS

 

 -vi- 

 

 

MASTER LOAN AGREEMENT

 

This Master Loan Agreement (this “Agreement”) is entered into as of December 22,
2017 by and between TPHGREENWICH OWNER LLC, a Delaware limited liability company
(“Borrower”) and MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY a Massachusetts
corporation (“Lender” and, to the extent applicable pursuant to Article 15,
“Administrative Agent”).

 

RECITALS:

 

A.           Borrower is the owner of certain real property containing
approximately 1.23 acres located at 77 Greenwich Street (also known as 67
Greenwich Street and 28-42 Trinity Place) designated as Block 19, Lots 11 and 13
in the New York City Tax Map in the City, County and State of New York as more
particularly described on Exhibit A attached hereto (the “Land”) and the
existing improvements located thereon. The Land is part of a “zoning lot”, as
defined in the Zoning Resolution of the City of New York consisting of the Land
and the parcel of real property designated on the New York City Tax Map in the
City, County and State of New York as Lot 18, Block 19.

 

B.           Borrower and the New York City School Construction Authority, a
public benefit corporation of the State of New York (the “SCA”) are parties to
(i) that certain School Design, Construction, Funding and Purchase Agreement
dated as of the date hereof, together with that certain letter agreement dated
as of the date hereof between Borrower and SCA (collectively, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement, the “School Unit Purchase Agreement”) pursuant to which
Borrower shall, inter alia, complete the construction of the School Improvements
(as defined below), (ii) that certain Agreement of Lease dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement, the “Master Lease”) pursuant to
which Borrower, as landlord, ground leases the Land to the SCA, as tenant,
subject to Borrower’s right to perform its obligations under the School Unit
Purchase Agreement and the Sublease, and (iii) that certain Sublease dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time in accordance with the terms of this Agreement, the “Sublease”) pursuant to
which the SCA, as sublandlord, subleases the Land excluding what is intended to
be the School Unit to Borrower, as subtenant.

 

C.           Borrower intends to construct (i) a new mixed-use building
containing approximately 300,400 square feet of gross floor area on the Land
(the “Building”) which Building shall include (1) approximately 207,000 square
feet of gross floor area of residential space to be located predominantly on
portions of floors 11 through 38 (the “Residential Improvements”), (2) the core
and shell of the approximately 86,000 square feet of gross floor area of school
improvements to be located predominantly on a portion of the cellar and ground
floor and portions of floors 2 through 8 of the Building as more particularly
described in the School Unit Purchase Agreement (the “School Improvements”), the
completion of such School Improvements to include, without limitation (a)
certain modifications to the existing Robert and Anne Dickey House which has
been designated a landmark by the New York City Landmarks Preservation
Commission (the “Dickey House”), (b) certain modifications to the exterior of
the Dickey House, and (c) the incorporation of a portion of the Dickey House
into the School Unit, (3) approximately 4,900 square feet of gross floor area
for retail space to be located on a portion of the cellar and ground floor of
the Building (the “Retail Improvements”), and (ii) construction of a new subway
stair and/or elevator entrance on Trinity Place pursuant to the terms and
conditions of the Transit Improvement Agreement (the “Subway Entrance”; together
with the Building, the “Improvements”). The construction work contemplated by
the Approved Plans and the 100% School Base Building CD’s, including without
limitation, the construction of the Improvements is referred to herein
collectively as the “Project”.

 

 

 

 

D.           The Improvements are to be (i) constructed substantially in
accordance with the Approved Plans, including without limitation, the 100%
School Base Building CD’s, pursuant to a certain Construction Management
Agreement dated March 16, 2017 by and between Borrower, as owner, and Gilbane
Residential Construction LLC (the “Contractor”), as construction manager, as
amended by that certain Amendment No. 1 to Agreement between Owner and at Risk
Construction Manager for Construction of 42 Trinity Place, New York, New York
dated October 24, 2017 (as the same may be amended, modified, supplemented or
replaced, from time to time, in accordance with this Agreement, the
“Construction Contract”), and substantially in accordance with the Business Plan
and the Approved Budget, and (ii) Completed prior to the Completion Date.

 

E.           Upon substantial completion of the School Improvements pursuant to
the School Unit Purchase Agreement, the Project shall be submitted to the
provisions of the Condominium Act to create a condominium of the Project
(excluding the Subway Entrance) which shall be governed by and subject to the
provisions of this Agreement, the Condominium Laws and the Condominium
Documents. The Condominium shall initially be comprised of the following
Condominium Units: (i) one (1) residential condominium unit (the “Residential
Unit”) containing the Residential Improvements, which Residential Unit may be
further subdivided subject to the terms of this Agreement into not fewer than
ninety (90) and not greater than ninety-three (93) residential condominium units
in connection with the Residential Subdivision (each such subdivided residential
unit being herein referred to as a “Subdivided Residential Unit”; and
collectively, the “Subdivided Residential Units”), (ii) one (1) school
condominium unit containing the School Improvements (the “School Unit”), and
(iii) one (1) retail condominium unit containing the Retail Improvements (the
“Retail Unit”; together with the Residential Unit (or the Subdivided Residential
Units subsequent to the Residential Subdivision, as the case may be) and the
School Unit, the “Condominium Units” and each, a “Condominium Unit”).
Simultaneously therewith, (i) Borrower shall convey its fee interest in the
School Unit to the SCA in accordance with the provisions of the School Unit
Purchase Agreement, (ii) the Master Lease and Sublease shall terminate and
terminations of the memoranda thereof shall be recorded in the Register’s
Office, and (iii) the Loan Documents may be amended (to reference the
termination of the leasehold and subleasehold interests created under the Master
Lease and Sublease, to reflect the conversion of the Premises to Condominium
Units and their appurtenant interests, and to secure development and declarant
rights).

 

 -2- 

 

 

F.           In order to finance the development of the Project and the
construction of the Improvements, Borrower has applied to Lender for a loan and
subject to the terms of this Agreement and the other Loan Documents, Lender has
agreed to make (i) a Term Loan to Borrower in the original principal amount of
$32,302,285.00, (ii) a Building Loan to Borrower in the maximum principal amount
of up to $128,197,878.00 to reimburse Borrower for (or to pay directly) certain
construction costs in connection with the construction of the Improvements on
the Land in accordance with the Approved Plans, and (iii) a Project Loan to
Borrower in the maximum principal amount of up to $28,999,837.00 to reimburse
Borrower for (or to pay directly) certain other costs incurred by Borrower in
connection with the construction of the Improvements on the Land in accordance
with the Approved Plans, each such loan which shall be secured, in part, by all
of Borrower’s assets.

 

G.           Under the terms of the School Unit Purchase Agreement, the SCA is
obligated to make the following payments to the Borrower in connection with the
completion of the School Unit: an amount equal to the aggregate of (i)
$41,546,032.00 in monthly installments beginning on the Closing Date in
accordance with the guidelines set forth in Exhibit H of the School Unit
Purchase Agreement (collectively, the “Land Value Payment”) representing SCA’s
payment to Borrower for a portion of the Land value determined in accordance
with Exhibit G of the School Unit Purchase Agreement, (ii) Pre-Development
Costs, interest on SCA’s allocable share of Pre-Development Costs, and all soft
costs incurred for the School Improvements more particularly set forth in
Exhibit O of the School Unit Purchase Agreement in an amount equal to $6,912,523
(as such amount may be adjusted pursuant to the terms of the School Unit
Purchase Agreement, the “School Base Building Soft Costs”), as such School Base
Building Soft Costs have been allocated to the School Improvements in accordance
with Exhibit G of the School Unit Purchase Agreement (the “School Base Building
Soft Cost Payment”), (iii) a construction supervision fee (the “School
Construction Supervision Fee”) of five percent (5%) of each Requisition (as
defined in the School Unit Purchase Agreement) (subject to the holdback
provisions of Section 5.02(f) of the School Unit Purchase Agreement) payable by
the SCA in periodic installments in accordance with and subject to the
guidelines set forth in Exhibit H of the School Unit Purchase Agreement (the
“School Construction Supervision Fee Payment”), and (iv) up to $50,933,787.00
payable based on percentage completion (as such amount may be adjusted pursuant
to the terms of the School Unit Purchase Agreement, the “School Base Building
Hard Cost Payment”; together with the Land Value Payment, the School
Construction Supervision Fee Payment, the School Base Building Soft Cost Payment
and any other payment made by the SCA under the School Unit Purchase Agreement,
the “School Cost Payments”) to pay Borrower SCA’s portion of hard costs
attributable to the School Improvements in accordance with Exhibit G of the
School Unit Purchase Agreement (excluding the School Construction Supervision
Fee and the Land Value Payment, the “School Base Building Hard Costs”; together
with the Pre-Development Costs, the School Base Building Soft Costs, and any
other Public School Project Costs, the “School Costs”). As a condition to making
the Loan, Lender has required that all amounts required to be paid by the SCA
under the School Unit Purchase Agreement representing Land Value Payments and
School Construction Supervision Fee Payments be deposited into the School
Purchase Control Account and that all remaining amounts required to be paid by
the SCA under the School Unit Purchase Agreement (including, without limitation,
the Pre-Development Costs, the School Base Building Soft Costs and the School
Base Building Hard Costs) be deposited into the School Cost Control Account
pursuant to the terms of this Agreement and the Triparty Agreement.

 

H.           The Recitals are a material part of this Agreement.

 

 -3- 

 

 

NOW, THEREFORE, in consideration of the terms and covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and agreed to, the parties agree to be bound as follows:

 

ARTICLE 1

CERTAIN DEFINITIONS

 

Section 1.1           Certain Definitions. As used in this Agreement, the
following terms shall mean:

 

“100% School Base Building CD’s” is defined in the School Unit Purchase
Agreement.

 

“Acceleration Event” is defined in Section 2.5(b).

 

“Acceptable Invoice” means an invoice or bill that (i) is in writing, (ii)
contains the vendor’s name and address, (iii) contains the Project name and
location, and (iv) except in the case of the initial Draw Request, is dated not
more than 90 days prior to the date of the applicable Draw Request.

 

“Access Laws” means the Americans with Disabilities Act of 1990, the Fair
Housing Amendments Act of 1988, all state and local laws and ordinances related
to handicapped access and all rules, regulations, and orders issued pursuant
thereto including, without limitation, the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities, as may heretofore or
hereafter may be amended.

 

“ACH” is defined in Section 2.7(a).

 

“Actual Debt Service” means with respect to any particular period of time,
principal (if applicable) and interest payments made under the Notes and this
Agreement for such period.

 

“Additional Equity” means amounts credited to Borrower as additional equity
contributions after the Closing Date as provided hereunder and which will
include, without limitation, the SCA Contributed Equity.

 

“Adjusted Rate” means the Federal Funds Rate as such Federal Funds Rate may
change from time to time, plus the Rate Spread.

 

“Administrative Agent” means Massachusetts Mutual Life Insurance Company, or any
successor pursuant to Article 15.

 

“Administrator” means PNC Bank, N.A.

 

“Advances” means (other than (i) Loan proceeds, (ii) equity contributed by
Borrower to the Project, (iii) School Cost Payments, and (iv) all other amounts
funded by Borrower or any Affiliate thereof) all amounts of money advanced or
paid and all costs and expenses incurred by Administrative Agent or Lender, as
provided in this Agreement or in any other Loan Document, upon failure of
Borrower to pay or perform any obligation or covenant contained herein or in
such other Loan Document.

 

 -4- 

 

 

“Affiliate” means any Person Controlled by, in Control of or under common
Control with any other Person.

 

“Agreement” means this Master Loan Agreement, as amended from time to time.

 

“Anti-Money Laundering Laws” means the USA Patriot Act of 2001, as amended, the
Bank Secrecy Act, as amended, Executive Order 13324 – Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, as amended, and other federal laws and regulations and executive
orders administered by OFAC which prohibit, among other things, the engagement
in transactions with, and the provision of services to, certain foreign
countries, territories, entities and individuals (such individuals include OFAC
Prohibited Persons), specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanction and embargo
programs), and such additional laws and programs administered by OFAC which
prohibit dealing with individuals or entities in certain countries regardless of
whether such individuals or entities appear on any of the OFAC lists.

 

“Application” means the Term Sheet dated as of April 5, 2017, executed by or on
behalf of Borrower and Lender for the Loan.

 

“Approved Budget” means the Line Item breakdown of the total direct and indirect
costs of the Project attached hereto as Exhibit B and made a part hereof,
including all Hard Costs, all Soft Costs and the Interest Holdback under the
Loan, as the same shall be amended by Lender from time to time to reflect (i)
Change Orders approved by Lender in accordance with this Agreement or that do
not require Lender’s approval hereunder and (ii) reallocations of Available Cost
Savings and from the Contingency Line Item which are expressly permitted in
accordance with the terms of this Agreement.

 

“Approved Form of Contract of Sale” is defined in Section 16.2(a).

 

“Approved Plans” means the final signed architectural, civil, structural,
foundation, plumbing, electrical and mechanical plans and specifications listed
on Exhibit F, as the same may be amended and supplemented from time to time in
accordance with Section 3.3(a)(ii) and to reflect Change Orders approved by
Lender (or which do not require Lender’s approval) in accordance with the terms
of this Agreement.

 

“Appurtenances” is defined in the Granting Clauses of the Mortgage.

 

“Architect” means FXFowle Architects, LLP, and any other architect for the
construction of the Improvements approved by Lender (which approval shall not be
unreasonably withheld, conditioned or delayed).

 

 -5- 

 

 

“Architect’s Consent” means the consent executed and delivered by the Architect
to Lender in connection with the Loan, pursuant to which the Architect has,
among other things, consented to the assignment of the Architect’s Contract from
Borrower to Lender.

 

“Architect’s Contract” means that certain Architectural Services Agreement dated
as of December 18, 2015 between Borrower and Architect, as may be amended,
supplemented or otherwise modified, from time to time, in accordance with this
Agreement or any other contract between Borrower and Architect approved by
Lender (which approval shall not be unreasonably withheld, conditioned or
delayed).

 

“Assignment of Architect Contract” means the Assignment of Architect Contract of
even date herewith from Borrower to Lender, as it may be amended, supplemented
or otherwise modified, from time to time.

 

“Assignment of Construction Contract” means the Assignment of Construction
Contract of even date herewith from Borrower to Lender, as it may be amended,
supplemented or otherwise modified, from time to time.

 

“Assignment of Demolition Contract” means the Assignment of Demolition Contract
of even date herewith from Borrower to Lender, as it may be amended,
supplemented or otherwise modified, from time to time.

 

“Assignment of Design Contract” means the Assignment of Interior Design and
Architectural Services Agreement of even date herewith from Borrower to Lender,
as it may be amended, supplemented or otherwise modified, from time to time.

 

“Assignment of Engineer’s Contract” means collectively, (i) with respect to the
Stantec Contract, the Assignment of Professional Services Agreement of even date
herewith from Borrower to Lender, as it may be amended, supplemented or
otherwise modified, from time to time, (ii) with respect to the Langan Contract,
the Assignment of Engineer’s Contract of even date herewith from Borrower to
Lender, as it may be amended, supplemented or otherwise modified, from time to
time, and (iii) with respect to the Tomasetti Contract, the Assignment of
Engineer’s Contract of even date herewith from Borrower to Lender, as it may be
amended, supplemented or otherwise modified, from time to time.

 

“Assignment of Exclusive Sales Agreement” means the Assignment and Subordination
of Exclusive Sales and Marketing Agreement to be executed by Borrower, Lender
and the Sales Agent in connection with the Loan substantially in the form
attached hereto as Exhibit P, pursuant to which the Sales Agent shall, among
other things, consent to the assignment and subordination of the Sales
Agreement.

 

“Assignment of Leases and Rents” means collectively, the Term Loan Assignment of
Leases and Rents, the Building Loan Assignment of Leases and Rents and the
Project Loan Assignment of Leases and Rents.

 

 -6- 

 

 

“Assignment of Licenses and Contracts” means the Assignment of Licenses,
Permits, Approval, Contracts and Agreements of even date herewith from Borrower
to Lender, as it may be amended, modified, consolidated or extended from time to
time.

 

“Assignment of Management Agreement” means the Assignment and Subordination of
Management Agreement to be executed by and among Borrower, Lender and the
Property Manager in connection with the Loan substantially in the form attached
hereto as Exhibit Q, pursuant to which the Property Manager shall, among other
things, consent to the assignment and subordination of the Management Agreement.

 

“Assignment of Rate Cap Agreement” is defined in Section 8.17(d).

 

“Assignment of Services Contract” means the Assignment of Services Contract of
even date herewith from Borrower to Lender, as it may be amended, supplemented
or otherwise modified, from time to time.

 

“Assumed Debt Service” means the product of the most recent regularly scheduled
monthly payment of interest on the Loan and the applicable number of months for
which the Assumed Debt Service is being calculated; provided, however, Assumed
Debt Service shall be measured at the maximum interest rate as set forth in the
Interest Rate Cap Agreement or if no Interest Rate Cap Agreement is required or
in place then the greater of the then current Contract Rate and nine and 25/100
percent (9.25%).

 

“Attorney General” means the New York State Office of the Attorney General,
Department of Law, Real Estate Finance Bureau.

 

“Available Cost Savings” means any cost savings achieved by Borrower with
respect to any Line Item in the Approved Budget which has not previously been
reallocated as permitted in this Agreement. Borrower shall not be deemed to have
achieved any cost savings in any Line Item in the Approved Budget unless the
work or the materials to which those cost savings relate has been completed or
purchased in accordance with the requirements of this Agreement or until such
cost savings have been otherwise documented to the reasonable satisfaction of
Lender.

 

“Bankruptcy Proceeding” means any proceeding, action, petition or filing under
the Federal Bankruptcy Code or any similar state or federal law now or hereafter
in effect relating to bankruptcy, reorganization or insolvency, or the
arrangement or adjustment of debts.

 

“Barings” means Barings LLC, a Delaware limited liability company.

 

“Borrower” is defined in the introductory paragraph on page one of this
Agreement, and also includes any subsequent owner of the Mortgaged Property and
its or their respective permitted successors and assigns.

 

“Borrower Certification” means a certification in the form attached to this
Agreement as Exhibit H, together with all accompanying documentation reasonably
required by Lender.

 

“Building” is defined in paragraph C of the Recitals.

 



 -7- 

 

 

“Building Loan” means that certain loan evidenced by the Building Loan Note in
the maximum principal amount of up to $128,197,878.00 made by Lender to Borrower
to finance Hard Costs, which Building Loan is secured by, among other things,
the Building Loan Mortgage.

 

“Building Loan Advance(s)” is defined in Section 2.1(b).

 

“Building Loan Agreement” means that certain Building Loan Agreement of even
date herewith between Borrower and Lender, as the same may be amended, restated,
or modified from time to time.

 

“Building Loan Assignment of Leases and Rents” means the Building Loan
Assignment of Leases and Rents from Borrower to Lender of even date herewith, as
the same may be amended, modified, consolidated or extended from time to time.

 

“Building Loan Documents” means collectively, this Agreement, the Building Loan
Agreement, the Building Loan Note, the Building Loan Mortgage, the Building Loan
Assignment of Leases and Rents, the Environmental Indemnification Agreement, the
Recourse Guaranty Agreement, the Completion Guaranty, the Equity Funding
Guaranty, the Carry Guaranty, and all other documents now or hereafter executed
by Borrower, Indemnitor or any other Person to evidence or secure the repayment
of the Indebtedness or the performance of Borrower in connection with the
Building Loan.

 

“Building Loan Interest Holdback” is defined in Section 3.6.

 

“Building Loan Note” means that certain Building Loan Promissory Note of even
date herewith executed and delivered by Borrower to Lender in the original
principal amount of up to $128,197,878.00, as the same may be modified, amended,
split, consolidated, replaced, substituted or extended from time to time.

 

“Building Loan Mortgage” means the Fee and Leasehold Building Loan Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing of even
date herewith executed by Borrower in favor of Lender, as the same may be
modified, amended, split, consolidated, replaced, substituted or extended from
time to time.

 

“Bulk Sale” means the sale of more than five Subdivided Residential Units to any
one Residential Unit Purchaser.

 

“Breakage Fee” is defined in Section 2.5(a)(iii).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
national banks in the State are not open for business.

 

“Business Plan” means the business plan as shown on Exhibit U attached hereto
and made a part hereof, as the same is updated annually by Borrower in
accordance with the provisions of Section 9.1(a)(i) and approved by Lender (not
to be unreasonably withheld, conditioned or delayed other than with respect to
requests to amend the Major Points of Business Plan, which may be granted or
withheld in Lender’s sole and absolute discretion), and such other updates as
approved by Lender (not to be unreasonably withheld, conditioned or delayed
other than with respect to requests to amend the Major Points of Business Plan,
which may be granted or withheld in Lender’s sole and absolute discretion).

 



 -8- 

 

 

“Bylaws” means the by-laws of the Condominium approved by Lender in the form
attached as part of Exhibit R, which by-laws shall be attached as an exhibit to
the Declaration, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement.

 

“Carry Guaranty” means the Carry Guaranty of even date herewith from Indemnitor
for the benefit of Lender, as amended from time to time.

 

“Change Order” is defined in Section 4.2.

 

“Closed Period Prepayment Fee” is defined in Section 2.5(b).

 

“Closed Prepayment Date” is defined in Section 2.5(a).

 

“Closed Refinancing Prepayment Date” is defined in Section 2.5(a).

 

“Closing Date” means the date that the Loan (or the initial portion thereof) is
advanced to Borrower.

 

“Collateral” is defined in the Granting Clauses of the Mortgage.

 

“Collusive Insolvency” is defined in Section 13.1(c).

 

“Comparable Condominium Projects” means first class condominium projects located
in Manhattan that are comparable to the Project in location, price, size,
facilities, amenities and quality.

 

“Completion”, “Complete” or “Completed” means the substantial completion of the
Project and Construction Work (excluding SCA Pre- and Post-Turnover Work) free
and clear of mechanics’ liens and comparable liens (other than those that have
been bonded, otherwise discharged or are being contested pursuant to Section 4.7
hereof) in accordance with the Approved Budget (taking into account Available
Cost Savings and permitted reallocations from Contingency as set forth in
Section 3.9), the Approved Plans, with all necessary Permits and certificates of
occupancy for the Subdivided Residential Units (which may be temporary) and in
compliance in all material respects with all applicable Legal Requirements and
Permits, and subject only to the completion of Punch List Items. Completion
shall specifically require that the Condominium Documents (other than the
Offering Plan) have been submitted for recordation in Register’s Office, the
School Unit has been conveyed to the SCA in accordance with the School Unit
Purchase Agreement, the Master Lease and the Sublease have been terminated and
terminations of the memoranda thereof have been recorded in the Register’s
Office, and that the Borrower has satisfied all of its obligations under the
School Unit Purchase Agreement (other than the SCA Pre- and Post-Turnover Work
and any obligation that the SCA has waived).

 



 -9- 

 

 

“Completion Date” means June 19, 2021, as the same may be extended to the
Outside Completion Date solely due to Force Majeure.

 

“Completion Guaranty” means the Guaranty of Completion and Payment of even date
herewith from Indemnitor for the benefit of Lender, as amended from time to
time.

 

“Condominium” means the condominium to be established by Borrower pursuant to
the Condominium Declaration consisting of the Condominium Units and common
elements and limited common elements described therein, in accordance with the
terms and conditions of this Agreement.

 

“Condominium Act” means Article 9-B of the New York Real Property Law (339-d et
seq.), together with the administrative rules promulgated thereunder, and all
amendments and replacements thereof, and all regulations with respect thereto
now or hereafter promulgated.

 

“Condominium Association” means the condominium association to be established
pursuant to the Condominium Documents.

 

“Condominium Board of Managers” means the persons to be responsible for the
administration and operation of the Condominium Association who are to be
designated by the Unit Owners in accordance with the Bylaws of the Condominium
to be attached to the Declaration.

 

“Condominium Documents” means, collectively, the Declaration, the Bylaws, the
Condominium Plans, the Offering Plan, drawings and any other documents relating
to the submission of the Improvements to the condominium form of ownership and
the regulation and administration of the Improvements after submission, all of
which must be reasonably acceptable to Lender and accepted for filing by any
agency whose approval and acceptance is required by the Condominium Laws,
including without limitation, the Attorney General.

 

“Condominium Laws” means all applicable local and state laws, rules and
regulations which affect the establishment and maintenance of condominiums in
the State and the offering and sale of condominiums in the State, including,
without limitation, the Condominium Act and the Martin Act, as same may be
amended and in effect from time to time.

 

“Condominium Plans” means the floor plans of the Condominium Units to be
prepared and certified by the Architect and to be approved by the Tax Map Unit
and filed in the Division of Land Records Office of the Department of Finance of
the City of New York, and also filed in the Register’s Office as a Condominium
Plan, all in accordance with the terms and conditions of this Agreement.

 

“Condominium Unit” is defined in paragraph E of the Recitals.

 

“Construction Contract” is defined in paragraph D of the Recitals.

 

“Construction Work” means the construction of the Project in accordance with the
Approved Plans, which includes, without limitation, the construction of the
Improvements.

 



 -10- 

 

 

“Contingency Line Item” is defined in Section 3.9.

 

“Contractor” is defined in paragraph D of the Recitals.

 

“Contract Rate” is defined in Section 2.2(a).

 

“Control” means the power to direct the decision-making, management and policies
of a Person, directly or indirectly, whether through the ownership of voting
securities, by contract, relation to individuals or otherwise; and the terms
“Controlling” or “Controlled” have meanings correlative to the foregoing.

 

“Control Account(s)” means collectively, (i) the School Cost and Purchase
Control Account, (ii) the School Purchase Control Account, (iii) the School Cost
Control Account, (iv) any deposit account established pursuant to Section
2.11(d), and (v) any other control account established for the benefit of Lender
in accordance with the terms of this Agreement.

 

“Control Agreement” means collectively, any deposit control account established
in connection with the Loan and controlled by Lender, which may be subject to
the terms of a deposit account control agreement in a form reasonably acceptable
to Lender, to be executed and delivered by Borrower, Lender and the bank at
which the account that is the subject of such agreement is held, as each of the
foregoing may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Control Bank” means as of the date hereof, PNC Bank, N.A., so long as it
satisfies the Rating Criteria, or any other bank designated by Lender and
reasonably acceptable to Borrower that satisfies the Rating Criteria.

 

“Conversion Costs” is defined in Section 2.8(c).

 

“Conveyance” is defined in Section 10.1.

 

“CP” is defined in the School Unit Purchase Agreement.

 

“Cure Notice” is defined in Section 11.1(c).

 

“Current LIBOR” is defined in Section 2.5(a)(iii).

 

“Declaration” means the declaration establishing a plan for condominium
ownership approved by Lender in the form attached as Exhibit R in accordance
with the terms and conditions of Section 8.20 of this Agreement and to be
recorded in the Register’s Office, all in conformance with the Condominium Act,
with such modifications thereto as shall be approved by Lender in accordance
with this Agreement.

 

“Default Rate” is defined in Section 2.2(c).

 

“Defaulting Lender” means any Lender that fails or refuses to perform its
obligation to fund its share of a Disbursement to Borrower in accordance with
the terms and conditions of this Agreement within the time period specified for
such funding and such failure or refusal continues for a period of ten (10)
Business Days following written notice from Borrower to said Lender and to the
Administrative Agent.

 



 -11- 

 

 

“Deficiency Amount” is defined in Section 5.2(d)(iv).

 

“Demolition Contract” means that certain AIA101-2007 Standard Form of Agreement
Between Owner and Contractor executed as of March 30, 2016 between Borrower and
Demolition Contractor, as may be amended, supplemented or otherwise modified,
from time to time, in accordance with this Agreement or any other contract
between Borrower and Demolition Contractor approved by Lender under this
Agreement.

 

“Demolition Contractor” means Alba Services, Inc., and any other demolition
contractor approved by Lender under this Agreement.

 

“Demolition Contractor’s Consent” means the consent executed and delivered by
the Demolition Contractor to Lender in connection with the Loan, pursuant to
which the Demolition Contractor has, among other things, consented to the
assignment of the Demolition Contract from Borrower to Lender.

 

“Designer” means Deborah Berke & Partners Architects LLP, and any other designer
approved by Lender under this Agreement.

 

“Designer’s Consent” means the consent executed and delivered by the Designer to
Lender in connection with the Loan, pursuant to which the Designer has, among
other things, consented to the assignment of the Designer’s Contract from
Borrower to Lender.

 

“Designer’s Contract” means that certain Agreement for Interior Design and
Architecture Services dated as of August 5, 2015 between Borrower and Designer,
as may be amended, supplemented or otherwise modified, from time to time, in
accordance with this Agreement or any other contract between Borrower and
Designer approved by Lender under this Agreement.

 

“Developer Event of Default” means any event of default by Borrower under the
Triparty Agreement, the School Unit Purchase Agreement, the Master Lease or the
Sublease, following any required notice to Borrower and following the expiration
of any applicable cure periods specified therein.

 

“Developer Fee” is defined in Section 3.10.

 

“Dickey House” is defined in paragraph C of the Recitals.

 

“Disbursement to Borrower” means the disbursement of Funds by Lender to Borrower
in accordance with the provisions of Article 3, from the Loan Reserve, Reserve
Account or as a Loan Advance.

 

“Disbursement Date” is defined in Section 3.1(b).

 



 -12- 

 

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Draw Request” means a request for payment in the form attached to this
Agreement as Exhibit G, together with all accompanying documentation reasonably
required by Lender.

 

“Easement Agreements” is defined in Section 8.3.

 

“Easements” is defined in Section 8.3.

 

“Engineer” means collectively, Stantec Consulting Services Inc. (“Stantec”),
Langan Engineering, Environmental, Survey and Landscape Architecture, DPC
(“Langan”) and Thornton Tomasetti, Inc. (“Tomasetti”) or any substitute or
replacement engineer designated by Borrower and approved by Lender (which
approval shall not be unreasonably withheld, conditioned or delayed).

 

“Engineer’s Consent” means the consent executed and delivered by each Engineer
to Lender in connection with the Loan, pursuant to which each Engineer has,
among other things, consented to the assignment of the applicable Engineer’s
Contract from Borrower to Lender.

 

“Engineer’s Contract” means collectively, (i) that certain Professional Services
Agreement dated March 13, 2017 by and between Borrower, as Owner, and Stantec,
as Consultant (the “Stantec Contract”), (ii) that certain Proposal to Owner
dated September 10, 2015 from Langan and agreed to by Borrower, as supplemented
by that certain letter agreement dated November 5, 2015 from Borrower to Langan
(the “Langan Contract”), (iii) that certain Letter Agreement dated December 18,
2015 by and between Borrower, as Owner, and Tomasetti, as Consultant, as
supplemented by that certain Proposal to Provide Engineering Services dated
August 9, 2017 accepted by Colliers International, as agent for Borrower (the
“Tomasetti Contract”), and (iv) any other agreement between (or on behalf of)
Borrower and any other Engineer approved by Lender (which approval shall not be
unreasonably withheld, conditioned or delayed).

 

“Enumerated Permitted Prepayment” is defined in Section 2.5(a).

 

“Environmental Indemnification Agreement” means the Environmental
Indemnification Agreement of even date executed by Borrower and Indemnitor in
favor of Lender and the Lender Parties and Administrative Agent, as applicable,
as amended from time to time.

 

“Equipment” is defined in the Granting Clauses of the Mortgage.

 

“Equity Deposit” means any amount required from time to time after the date
hereof to be deposited in cash with Lender to pay the costs of the Project which
are (i) not paid out of the proceeds of the Loan, (ii) necessary to pay for
Change Orders, (iii) required to be made under Section 3.3(t), or (iv) to
satisfy Borrower’s Required Equity obligations under Section 3.2(b), including
any equity payments required to be made by Borrower under Section 3.11 in order
to prevent the Loan from being Out of Balance.

 



 -13- 

 

 

“Equity Funding Guaranty” means that certain Equity Funding Guaranty of even
date herewith from Indemnitor for the benefit of Lender, as amended from time to
time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the IRS
Code, of which Borrower is a member, and (b) solely for purposes of potential
liability or any lien arising under Section 302 of ERISA and Section 412 of the
IRS Code, described in Section 414(m) or (o) of the IRS Code, of which Borrower
is a member.

 

“Evidence of Sufficient Funds” is defined in the School Unit Purchase Agreement.

 

“Event of Default” means any one or more of the events described in Section
11.1.

 

“Excess Rate” is defined in Section 8.17(e).

 

“Exit Fee” is defined in Section 2.5(a)(ii).

 

“Extended Term” is defined in Section 2.4(b).

 

“Extension Conditions” is defined in Section 2.4(b).

 

“Extension Fee” means an extension fee equal to one-half of one percent (.5%) of
the outstanding principal balance of the Loan on the Initial Maturity Date, as
reasonably calculated by Lender.

 

“Extension Notice” is defined in Section 2.4(b).

 

“Extension Option” is defined in Section 2.4(b).

 

“Federal Bankruptcy Code” means Title 11 of the United States Code, as the same
may be amended from time to time or any successor statute.

 

“Federal Funds Rate” means the rate published in The Wall Street Journal as the
average federal funds rate in the Money Rates section as of the applicable date.
If The Wall Street Journal is not in publication on the applicable date, or
ceases to publish such average rates, then any other publication acceptable to
Lender quoting daily market average federal funds rates will be used.

 

“Final Architect’s Certificate” means an AIA Certificate of Completion issued by
the Architect and verified by the Inspector, indicating that the Project is in
compliance with all applicable Legal Requirements and that based upon personal
inspections at adequate intervals (not less frequently than monthly) during
construction, the Construction Work has been completed in a good and workmanlike
manner and substantially in accordance with the Approved Plans and in accordance
with all applicable Legal Requirements.

 



 -14- 

 

 

“Financial Information” is defined in Section 9.1.

 

“Financial Information Fee” is defined in Section 9.1(c).

 

“First Month” is defined in Section 2.2(a).

 

“Fiscal Year” means each calendar year during the term of this Agreement, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior written consent of Lender, which consent shall not be unreasonably
withheld, delayed or conditioned. During the first year of the term of this
Agreement, Borrower’s Fiscal Year shall be deemed to have commenced on the date
of this Agreement and shall end on the regular Fiscal Year ending date as
indicated in the immediately preceding sentence.

 

“Foreign Taxes” is defined in Section 2.8(d).

 

“Force Majeure” means a delay or inability of Borrower to perform its
obligations under the Loan Documents that is not the result of any failure to
timely satisfy any monetary obligation of Borrower, the Principals or their
respective Affiliates, but rather is the result of Acts of God, acts of nature,
strikes or similar labor disturbance, acts of terrorism, embargo or blockades,
delays in transportation or information distribution, governmental regulation or
restriction, strike, riot, fire or explosions, or inability to obtain labor or
materials, arbitrary or capricious interpretations or actions of governmental
authorities including, without limitation, moratoriums, delays in issuing
Permits or making inspections (which delays are not caused by the failure to
timely make requests or application, Borrower error or incomplete filings), or
changes in laws, or any substantively like event, if and to the extent beyond
the reasonable control of Borrower or Indemnitor.

 

“Funds” means the proceeds of the Loan, Required Equity and any other amounts in
the Loan Reserve or Reserve Account.

 

“Governmental Authority” is defined in Section 2.8(d).

 

“Hard Costs” means amounts payable to the Contractor under the Construction
Contract for the Construction Work and other budgeted hard costs, excluding
without limitation, any School Costs.

 

“Impositions” means all taxes or payments in lieu of taxes of every kind and
nature, sewer rents, charges for water, for setting or repairing meters and for
all other utilities serving the Premises, and assessments, levies, inspection
and license fees and all other charges imposed upon or assessed against the
Mortgaged Property or any portion thereof (including the Property Income but
specifically excluding income, franchise and doing business taxes) by a
Governmental Authority, in each case relating to the Mortgaged Property, and any
stamp, mortgage or other taxes which might be required to be paid, or with
respect to any of the Loan Documents, any of which might, if unpaid, affect the
enforceability of any of the remedies provided in this Agreement or any other
Loan Documents or result in a lien on the Mortgaged Property or any portion
thereof, regardless of to whom assessed.

 



 -15- 

 

 

“Improvements” is defined in paragraph C of the Recitals.

 

“Increased Costs” is defined in Section 2.8(b).

 

“Indebtedness” means the aggregate of all principal and interest payments that
accrue or are due and payable in connection with the Loan, together with all
other obligations and liabilities and all amounts of money advanced or paid or
due and all costs and expenses incurred by Lender hereunder or under any other
Loan Document.

 

“Indemnitor” means Trinity Place Holdings Inc.

 

“Indemnitor’s Financial Covenants” means the financial covenants to be satisfied
by Indemnitor as same are set forth in Section 12 of the Recourse Guaranty
Agreement.

 

“Initial Maturity Date” is defined in Section 2.4(a).

 

“Initial Required Equity” means an amount equal to or greater than
$61,754,677.00.

 

“Inspector” means the independent inspector retained by Lender for the benefit
of Lender at Borrower’s cost to perform the functions described in Section 4.5.

 

“Institutional Real Estate Investor” means (i) any bank, insurance company,
pension fund or other similar non-individual investor, provided that said entity
conducts business in the United States, or (ii) a United States based real
estate fund that is comprised of investors that are Institutional Real Estate
Investors.

 

“Intangibles” is defined in the Granting Clauses of the Mortgage.

 

“Interest Holdback” is defined in Section 3.6.

 

“Interest Reserve” is defined in Section 2.9.

 

“Interest Period” means the initial period commencing on and including the
Closing Date to and including the last day in the month in which the Closing
Date occurs, and thereafter, each one (1) calendar month period to the Maturity
Date.  Each Interest Period shall commence on the day immediately following the
last day of the next preceding Interest Period, and shall end on the day
immediately prior to the first day of the next Interest Period, and, provided
further that, if any such Interest Period would otherwise end after the Maturity
Date, such Interest Period shall end on the Maturity Date.  

 

“Interest Rate Cap Agreement” is defined in Section 8.17(a).

 

“Investor” is defined in Section 14.13.

 

“IRS Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.

 

“Issuer” is defined in Section 8.17(a).

 



 -16- 

 

 

“Land” is defined in paragraph A of the Recitals.

 

“Land Value Payment” is defined in paragraph G of the Recitals.

 

“Late Charge” is defined in Section 2.2(b).

 

“Lease Period” means any period during the Loan Term when the Master Lease or
the School Unit Purchase Agreement is in full force and effect.

 

“Leases” is defined in the Granting Clauses of the Mortgage and shall include,
without limitation, the Master Lease and the Sublease.

 

“Legal Requirements” means all applicable existing and future federal, state and
local laws, ordinances, rules and regulations and court orders affecting the
Mortgaged Property, the Borrower or the Indemnitor including those pertaining to
zoning, landmarks, historical sites, wetlands, subdivision, land use,
environmental, traffic, fire, building, union collective bargaining agreements
(which are binding upon trade contractors performing work at the Mortgaged
Property), occupational safety and other applicable labor laws (including any
applicable minimum or prevailing wage laws), health and Americans with
Disabilities Act.

 

“Lender” means, collectively, Massachusetts Mutual Life Insurance Company, any
other holders from time to time of the Note and their respective successor and
assigns.

 

“Lender Parties” means Lender, Barings, any present and future Administrative
Agent, loan participants, co-lenders, loan servicers, custodians and trustees,
and each of their respective directors, officers, employees, shareholders,
agents, affiliates, heirs, legal representatives, successors and assigns.

 

“LIBOR” means the interest rate per annum equal to the 1-month London Interbank
Offered Rate, as reported by the ICE Benchmark Administration Limited (the
“IBA”) (or the successor thereto if IBA is no longer making LIBOR available), on
Bloomberg (or such other financial service acceptable to Lender as may be
nominated by the IBA as the information vendor for the purpose of displaying
IBA’s interest settlement rates for U.S. Dollar deposits) and except as
expressly set forth herein, LIBOR shall be determined at 11:00 a.m. (New York
time) on the day that is two (2) Business Days prior to the date that the
applicable LIBOR is to be effective pursuant to the terms hereof (or the last
day prior thereto on which Bloomberg is published, if it is not published on the
applicable Business Day).

 

“Lien” means any security interest or encumbrance of or in the Mortgaged
Property securing an obligation owed to, or a claim by, any Person other than
the owner of the Mortgaged Property, whether such interest is based on common
law, statute or contract, including the lien or security interest arising from a
deed of trust, mortgage, assignment, encumbrance, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes, or under any ground leases and any other lease forming a part
of the Mortgaged Property, or arising from any claims and demands of mechanics,
materialmen, laborers and others.

 



 -17- 

 

 

“Line Item” means a line item of cost and expense, as set forth in the Approved
Budget.

 

“Loan” means collectively, the Term Loan, the Building Loan and the Project Loan
made by Lender to Borrower under this Agreement and the other Loan Documents and
all other amounts secured by the Loan Documents.

 

“Loan Advance” means Building Loan Advances and Project Loan Advances.

 

“Loan Documents” means collectively, this Agreement, the Building Loan
Agreement, the Project Loan Agreement, the Notes, the Mortgage, the Assignments
of Leases and Rents, the Assignment of Licenses and Contracts, the Assignment of
Architect Contract, the Assignment of Construction Contract, the Assignment of
Demolition Contract, the Assignment of Design Contract, the Assignment of
Engineer’s Contract, the Assignment of Services Contract, the Architect’s
Consent, the Contractor’s Consent, the Demolition Contractor’s Consent, the
Engineer’s Consent, the Designer’s Consent, the Owner’s Representative Consent,
the Environmental Indemnification Agreement, the Recourse Guaranty Agreement,
the Completion Guaranty, the Assignment of Management Agreement (once entered
into), the Carry Guaranty, the Equity Funding Guaranty, the Triparty Agreement,
the Assignment of Exclusive Sales Agreement (once entered into), the Assignment
of Rate Cap Agreement, the Pledge Agreement, the Power of Attorney, the Uniform
Commercial Code Financing Statement naming Indemnitor as debtor and Lender as
secured party, the Uniform Commercial Code Financing Statements naming Borrower
as debtor and Lender as secured party and all other documents now or hereafter
executed by Borrower, Indemnitor or any other Person to evidence or secure the
payment of the Indebtedness or the performance of Borrower or otherwise now or
hereafter executed in connection with the Loan and all amendments, modification,
restatements, extensions, renewals and replacements of the foregoing.

 

“Loan Reserve” means an interest bearing reserve account established with Lender
or Administrator at a financial institution selected by Lender (subject to
Borrower’s approval, not to be unreasonably withheld, conditioned or delayed),
which financial institution must meet the Rating Criteria, in which Lender holds
a perfected security interest for the benefit of Lender, and into which all
Equity Deposits, Punch List Sub Reserves, and Set Aside Funds will be deposited
pursuant to Sections 3.16 and 3.17.

 

“Loan Term” means the term of the Note from the date of the Note through and
including the Maturity Date.

 

“Loan to Value Ratio” means, as reasonably determined by Lender, the ratio,
expressed as a percentage, of (a) the Maximum Loan Amount less (i) any portion
of the Loan that is not available to be funded to Borrower, and (ii) the amount
of any Loan repayments from Residential Unit Net Sale Proceeds or the sale of
the Retail Unit or otherwise in accordance with this Agreement, to (b) the value
of the Mortgaged Property based on an appraisal of the Mortgaged Property made
within thirty (30) days of the applicable date of calculation that is reasonably
acceptable to Lender, prepared by an independent appraiser holding the MAI
designation, and engaged directly by Lender, at Borrower’s sole cost.

 



 -18- 

 

 

“Losses” means all actual claims, suits, liabilities, actions, proceedings,
obligations, debts, losses, costs, fines, penalties, charges, fees, expenses,
judgments, awards, and damage amounts paid in settlement and damages of every
kind and nature (including, but not limited to, reasonable out-of-pocket
attorneys' fees and the costs and all expenses of collection and enforcement),
but excluding punitive damages.

 

“Major Points of Business Plan” means the following: (i) building a luxury
residential condominium project materially in accordance with the Approved Plans
and all applicable Legal Requirements, (ii) obtaining Attorney General’s
acceptance for filing of the Offering Plan, (iii) constructing the School
Improvements in accordance with the School Unit Purchase Agreement, (iv)
materially adhering to the Approved Budget, (v) selling Subdivided Residential
Units in accordance with the Sales Pace Covenant at or above the Residential
Unit Minimum Sales Price (subject to the provisions of Section IV of the
Business Plan), (vi) achieving the Milestone Construction Hurdles on or before
the respective Milestone Deadlines, subject to extension for Force Majeure.

 

“Major Subcontractor” means any sub-contractor or material supplier with a
contract value in excess of Five Hundred Thousand Dollars ($500,000.00) and for
the avoidance of doubt, will include (notwithstanding such contract value) any
contract relating to the drywall, carpentry, electrical, plumbing and HVAC Line
Items in the Approved Budget.

 

“Management Agreement” means the management agreement to be entered into by
Borrower and Property Manager in accordance with the terms and conditions of
this Agreement.

 

“Martin Act” means Article 23-A of New York General Business Law (352-e et seq.)
and the regulations promulgated pursuant thereto, all as amended from time to
time, governing the offering and sale of cooperative and condominium interest in
real property in the State.

 

“Master Lease” is defined in paragraph B of the Recitals.

 

“Master Leased Premises” is defined in the Triparty Agreement.

 

“Material Adverse Effect” means any set of circumstances or events which singly
or in conjunction with any other circumstances or events (i) has caused a
material adverse change regarding the validity or enforceability of any Loan
Document, (ii) is material and adverse to the Project, (iii) would materially
impair the ability of Borrower or Indemnitor to duly and punctually pay and/or
perform its respective Obligations, (iv) would materially impair Lender’s
ability to enforce its legal and/or contractual rights and remedies pursuant to
any Loan Document, or (v) has caused a material adverse change in the financial
condition of the Borrower or Indemnitor. For the avoidance of doubt, changes in
general market conditions shall not be taken into account in determining whether
a Material Adverse Effect has occurred.

 

“Maturity Date” means the Initial Maturity Date, as may be extended in
accordance with Section 2.4.

 

“Maximum Loan Amount” is defined in Section 2.1(d).

 



 -19- 

 

 

“Milestone Construction Hurdle” is defined in Section 4.1(b).

 

“Milestone Deadline” is defined in Section 4.1(b).

 

“Minimum Cap Amount” is defined in Section 8.17(a)(i).

 

“Minimum Multiple Fee” is defined in Section 2.5(a)(i).

 

“Monthly Developer Fee” is defined in Section 3.10.

 

“Mortgage” means collectively, the Term Loan Mortgage, the Building Loan
Mortgage and the Project Loan Mortgage, as the same may be amended, modified,
consolidated, extended, substituted or replaced from time to time.

 

“Mortgaged Property” means the Premises and the Collateral.

 

“Net Effective Rent” means, with respect to any Lease demising all or any
portion of the Retail Unit entered into by the Borrower after the date of this
Agreement, the quotient of (a) all base rent payable under such Lease (taking
into account scheduled escalations of base rent (including without limitation,
contractual increases in rent set forth in such Lease)) during the initial term
of such Lease (not taking into account any portion of the term that is subject
to a tenant termination option (other than a termination option that may only be
exercised if and when a certain event (such as casualty, condemnation or
landlord event of default occurs) or a certain circumstance exists (such as a
failure of a tenant to receive utility service for some period of time)) as of
the date that such Lease was executed (a “Tenant Termination Option”)) minus all
tenant improvement expenses and tenant improvement allowances (if any) payable
by Borrower, as landlord, thereunder (but only to the extent such tenant
improvement expenses and tenant improvement allowances exceed the amount
therefor set forth in the Approved Budget) divided by (b) the rentable square
footage demised by such Lease divided by (c) the number years (or fractions
thereof) in the initial term of such Lease (not taking into account any portion
of the term that is subject to a Tenant Termination Option (other than a
termination option that may only be exercised if and when a certain event (such
as casualty, condemnation or landlord event of default occurs) or a certain
circumstance exists (such as a failure of a tenant to receive utility service
for some period of time)) as of the date that such Lease was executed). For the
avoidance of doubt, “base rent” under the immediately preceding sentence shall
not include any so-called “free rent”.

 

“NFIP” is defined in Section 5.1(a).

 

“Note” or “Notes” means collectively, the Term Loan Note, the Building Loan Note
and the Project Loan Note, each of even date executed and delivered by Borrower
in the aggregate maximum principal amount of $189,500,000.00, as the same may be
modified, amended, split, consolidated, replaced, substituted or extended from
time to time in accordance with the terms hereof.

 



 -20- 

 

 

“Obligations” means all amounts now or hereafter payable by Borrower or
Indemnitor under the Loan Documents and any and all obligations of Borrower or
Indemnitor under or related to any Loan Documents.

 

“OFAC” means the United States Department of the Treasury, Office of Foreign
Assets Control, or any successor or replacement agency.

 

“OFAC Prohibited Person” means, a country, territory or Person that is or that
is owned, controlled by, acting on behalf of or affiliated with any Person (i)
listed on, included within or associated with any of the countries, territories,
individuals or entities referred to on The Office of Foreign Assets Control’s
List of Specially Designated Nationals and Blocked Persons or any other
prohibited person lists maintained by governmental authorities, or otherwise
prohibited by OFAC or any other Anti-Money Laundering Laws, or (ii) which is
obligated to pay, donate, transfer or otherwise assign any property, money,
goods, services, or other benefits from any of the Mortgaged Property, directly
or indirectly, to any countries, territories, individuals or entities on or
associated with anyone on such list or prohibited by such laws.

 

“Offering Plan” means that certain Condominium Offering Plan for the sale of
Units in the Condominium, which is to be approved by Lender and accepted for
filing by the Attorney General, as the same may be further amended, restated or
modified from time to time pursuant to Section 16.1.

 

“Operating Account” means an operating account established, maintained by and
under the exclusive dominion and control of Borrower at a financial institution
selected by Lender (subject to Borrower’s approval, not to be unreasonably
withheld, conditioned or delayed), which financial institution must meet the
Rating Criteria. As of the Closing Date, the Operating Account shall be
maintained at PNC National Bank, N.A.

 

“Operating Agreements” means the management agreements, easement agreements,
reciprocal easement agreements, leasing commission agreements, and other
agreements concerning the Mortgaged Property set forth in Exhibit L.

 

“Origination Fee” means an amount equal to one and a quarter percent (1.25%) of
the Maximum Loan Amount, payable by Borrower to Lender at Closing.

 

“Organizational Chart” means the organizational chart attached hereto as Exhibit
N that sets forth the direct and indirect ownership interests in Borrower and
the Upstream Owners.

 

“Out of Balance” is defined in Section 3.11.

 

“Outside Completion Date” is defined in Section 4.1.

 

“Owner’s Representative” means Gorton & Partners LLC, doing business as Colliers
International.

 

“Owner’s Representative’s Consent” means the consent executed and delivered by
Owner’s Representative to Lender in connection with the Loan, pursuant to which
the Owner’s Representative has, among other things, consented to the assignment
of the Services Contract from Borrower to Lender.

 



 -21- 

 

 

“Participation” is defined in Section 14.13.

 

“Payment and Performance Bond” means with respect to any subcontractor that does
not qualify for Subcontractor Default Insurance, a dual obligee payment and
performance bond in the form of AIA Document 312, issued by a surety company or
companies authorized to do business in the state in which the Improvements are
located, having a minimum rating of “A”, with no less than $5,000,000 of
Treasury listing capacity or $50,000,000 of Statutory GAAP Equity and otherwise
acceptable to Lender in its reasonable discretion, and in an amount not less
than the full contract price under the applicable contract and otherwise in form
and substance reasonably acceptable to Lender.

 

“Payment Date” means February 1, 2018 and the first Business Day of each
calendar month thereafter to and including the Maturity Date.

 

“Permits” means, collectively, all authorizations, consents and approvals given
by and licenses and permits issued by Governmental Authorities that are required
for the construction of the Improvements in accordance with the Approved Plans,
this Agreement, the School Unit Purchase Agreement, the other Loan Documents,
all Legal Requirements, all Condominium Laws, the Condominium Documents (to the
extent they contain requirements applicable to the construction of the
Improvements, including without limitation the following work permit number
121191021-01-FO issued on August 30, 2017 by the New York City Department of
Buildings).

 

“Permitted Encumbrances” means with respect to the Premises, only the
outstanding Liens, easements, restrictions, security interests and other
exceptions to title expressly set forth in Schedule B of the Title Policies
approved by Lender on or prior to the Closing Date issued by the Title Company
insuring the Mortgage for the benefit of Lender, together with the Liens and
security interests in favor of Lender created by the Loan Documents and such
other matters as are expressly set forth in the Loan Documents.

 

“Person” means and includes any individual, corporation, partnership, joint
venture, limited liability company, association, bank, joint-stock company,
trust, unincorporated organization or government, or an agency or political
subdivision thereof.

 

“Plan Assets Regulation” is defined in Section 8.10(a).

 

“Pledge Agreement” means that certain Pledge Agreement of even date herewith
from Pledgor for the benefit of Lender.

 

“Pledgor” means TPHGreenwich Holdings LLC, a Delaware limited liability company.

 

“Potential Event of Default” means any event or occurrence with respect which
Lender has provided Borrower with written notice that Borrower’s failure to take
all corrective action prior to the expiration of an applicable cure period would
be or become an Event of Default under any Loan Document.

 



 -22- 

 

 

“Power of Attorney” means collectively, (i) that certain Power of Attorney of
even date herewith from Pledgor to Lender and (ii) that certain Power of
Attorney of even date herewith from Borrower to Lender.

 

“Pre-Development Costs” is defined in the School Unit Purchase Agreement.

 

“Premises” means the Land, the Improvements and the Appurtenances.

 

“Prepayment Date” means the date set forth in Borrower’s written notice to
Lender (as required under Section 2.5) of Borrower’s intention to make a
prepayment of the Loan, or if no such notice is required or provided, the date
of any prepayment of the Loan, in whole or in part.

 

“Price Change Amendment” shall have the meaning set forth in Section 8.20(b)(i)
hereof.

 

“Principal” means (a) Borrower, (b) Indemnitor, and (c) in the event that
Indemnitor is no longer a publicly traded company, each Person that directly or
indirectly Controls Borrower or Indemnitor.

 

“Proceeds” is defined in the Granting Clauses of the Mortgage.

 

“Proforma Operating Budget” means the proforma operating budget for 2018 as set
forth in the business plan approved by Lender and attached as Exhibit U.

 

“Project” is defined in paragraph C of the Recitals.

 

“Project Loan” means that certain loan evidenced by the Project Loan Note in the
maximum principal amount of up to $28,999,837.00 made by Lender to Borrower to
finance certain Soft Costs, which Project Loan is secured by, among other
things, the Project Loan Mortgage.

 

“Project Loan Advance(s)” is defined in Section 2.1(c).

 

“Project Loan Agreement” means that certain Project Loan Agreement of even date
herewith between Borrower and Lender, as the same may be amended, restated, or
modified from time to time.

 

“Project Loan Assignment of Leases and Rents” means the Project Loan Assignment
of Leases and Rents from Borrower to Lender of even date herewith, as it may be
amended, modified, consolidated or extended from time to time.

 

“Project Loan Documents” means collectively, this Agreement, the Project Loan
Agreement, the Project Loan Note, the Project Loan Mortgage, the Project Loan
Assignment of Leases and Rents, the Environmental Indemnification Agreement, the
Recourse Guaranty Agreement, the Completion Guaranty, the Equity Funding
Guaranty, the Carry Guaranty, and all other documents now or hereafter executed
by Borrower, Indemnitor or any other Person to evidence or secure the repayment
of the Indebtedness or the performance of Borrower now or hereafter executed in
connection with the Project Loan.

 



 -23- 

 

 

“Project Loan and Term Loan Interest Holdback” is defined in Section 3.6.

 

“Project Loan Mortgage” means the Fee and Leasehold Project Loan Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing of even
date herewith executed by Borrower in favor of Lender, as the same may be
modified, amended, split, consolidated, replaced, substituted or extended from
time to time.

 

“Project Loan Note” means that certain Project Loan Promissory Note of even date
herewith executed and delivered by Borrower to Lender in the original principal
amount of up to $28,999,837.00, as the same may be modified, amended, split,
consolidated, replaced, substituted or extended from time to time.

 

“Projected Repayment Date” shall mean January 1, 2021.

 

“Property Income” is defined in the Granting Clauses of the Mortgage.

 

“Property Manager” means a property manager designated by Borrower in accordance
with the terms and provisions of this Agreement and approved by Lender.

 

“Public School Project Costs” is defined in the School Unit Purchase Agreement.

 

“Punch List Items” means Lender’s list of normal and customary punch list items
totaling not more than $4,000,000 to complete in the aggregate.

 

“Punch List Sub Reserve” is defined in Section 3.17.

 

“Purchase Agreement Deposit” means a deposit pursuant to a Residential Unit
Contract of Sale or a Retail Unit Contract of Sale, as applicable.

 

“Purchase Agreement Deposit Accounts” means the escrow/trust account(s)
established pursuant to the Residential Unit Contract of Sale or a Retail Unit
Contract of Sale, as applicable.

 

“Purchase Agreement Deposit Agreement” is defined in Section 16.3(e).

 

“Purchase Agreement Deposit Escrowee” means Kramer Levin Naftalis & Frankel LLP
or such other Person as shall be compliant with Legal Requirements and
reasonably acceptable to Lender to act as escrow agent under a Residential Unit
Contract of Sale or Retail Unit Contract of Sale, as applicable, and hold the
Purchase Agreement Deposits and the Residential Unit Net Sale Proceeds or Retail
Unit Net Sale Proceeds, as applicable.

 

“Purchase Agreement Deposit Escrowee Acknowledgment” means the acknowledgement
of Purchase Agreement Deposit Escrowee in the form attached hereto as Exhibit T.

 



 -24- 

 

 

“Purchase Agreement Deposit Escrowee Bank” means any financial institution
selected by Borrower (and subject to reasonable approval of Lender) where the
Purchase Agreement Deposit under each Residential Unit Contract of Sale and/or
Retail Unit Contract of Sale will be deposited by Purchase Agreement Deposit
Escrowee.

 

“Qualified Real Estate Investor” means, with respect to any proposed transferee
or its principal or Affiliate, as applicable, any reputable entity (as
determined by Lender in the exercise of its reasonable discretion) which is
domiciled in the U.S. and which is reasonably determined by Lender to have
satisfied all of the following conditions: said entity or entities, as
applicable (1) shall be an Institutional Real Estate Investor or another Person
approved in writing by Lender, which approval shall not be unreasonably
withheld, conditioned or delayed, with an allocation to United States commercial
real estate and prior experience investing in commercial real estate in the
United States; (2) have (a) total assets, excluding the Mortgaged Property, with
a current market value of not less than $200,000,000, (b) have a net worth,
excluding the Mortgaged Property of not less than $100,000,000, and (c) liquid
assets of not less than $35,000,000; and (3) is not and has not been (w) in
default beyond any required notice and the expiration of any applicable cure
period on any indebtedness or loan from Lender or any affiliate of Lender, (w)
involved as a debtor or as the principal of a debtor in any bankruptcy,
reorganization or insolvency proceeding, (x) the subject of any criminal charges
or proceedings, (y) involved in litigation which is reasonably deemed to (i)
cause Lender reputational risk in the commercial real estate market, (ii)
prevent or materially impair Borrower’s ability to achieve the Milestone
Construction Hurdles prior to the Milestone Deadlines, or (iii) if adversely
determined would cause said entity to be unable to satisfy the financial
thresholds set forth in clause (2) herein, or (z) listed on, included within or
associated with any of the persons or entities referred to in Executive Order
13324 – Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended by the United States
Department of the Treasury, Office of Foreign Assets Control through the date
the determination of Qualified Real Estate Investor is made.

 

“Rate Cap Rating Criteria” is defined in Section 8.17(e).

 

“Rate Spread” means the positive difference, if any, between (a) the Contract
Rate then in effect during the Interest Period in which the conversion of the
Interest Rate takes place and (b) the Federal Funds Rate on the day that is two
(2) Business Days prior to the first day of such Interest Period. The Rate
Spread shall be determined one time (i.e., shall not be adjusted during the Loan
Term).

 

“Rating Agency” means any nationally-recognized statistical rating agency which
has been approved by Lender.

 

“Rating Criteria” with respect to any Person shall mean that (i) the short-term
unsecured debt obligations or commercial paper of which are rated at least A-3
by S&P, P-3 by Moody’s and F3 by Fitch, if deposits are held in the account for
a period of less than 30 days or (ii) the long-term unsecured debt obligations
of which are rated at least “BBB-” by S&P and Fitch and Baa3 by Moody’s, if
deposits are held in the account for a period of 30 days or more.
Notwithstanding the foregoing, Sterling National Bank shall be deemed to satisfy
the Rating Criteria so long as its long-term unsecured debt obligations are
rated at least “BBB” by Kroll Bond Rating Agency (regardless of any rating by
S&P, Moody’s or Fitch).

 



 -25- 

 

 

“Recourse Guaranty Agreement” means that certain Recourse Guaranty Agreement of
even date from Indemnitor for the benefit of Lender, as amended from time to
time.

 

“Register” is defined in Section 14.15.

 

“Register’s Office” means the Office of the City Register of the City of New
York.

 

“Reserve Account” is defined in Section 2.9.

 

“Residential Improvements” is defined in paragraph C of the Recitals.

 

“Residential Subdivision” is defined in the Bylaws.

 

“Residential Unit” is defined in paragraph E of the Recitals.

 

“Residential Unit Contract of Sale” means any executed contract for the sale of
a Subdivided Residential Unit, to be in the form required pursuant to the
Condominium Documents and Section 16.2 of this Agreement.

 

“Residential Unit Minimum Sales Price” means an amount no less than the per unit
sale price detailed in the Residential Unit Minimum Sales Price Schedule
attached hereto as Exhibit C.

 

“Residential Unit Net Sale Proceeds” means the difference between (a) the actual
gross sales price for the sale of the Subdivided Residential Unit in question to
a third party in an arm’s length transaction (or subject to Lender’s approval
rights in Section 16.2(b)(x), to an Affiliate of Borrower, Indemnitor or a
Principal), which gross sales price shall not be less than the Residential Unit
Minimum Sales Price and (b) the reasonable and customary expenses incurred by
Borrower and paid to unaffiliated third parties (or subject to Lender’s approval
rights in Section 16.2(b)(x), to an Affiliate of Borrower, Indemnitor or a
Principal) in connection with the sale of the Subdivided Residential Unit and
any credit given to unaffiliated arm’s length third party purchaser in
connection with the sale of the applicable Subdivided Residential Unit (i) shall
not exceed eight percent (8%) of the gross sales price for said Subdivided
Residential Unit, (ii) may include items such as transfer taxes, attorney’s fees
and commissions to salespersons or brokers, if such items are customarily paid
by seller, and (iii) shall exclude any costs in excess of those customarily and
reasonably incurred by sellers in connection with the sale of residential
condominium units in Comparable Condominium Projects.

 

“Residential Unit Purchaser” means any person or entity that purchases a
Subdivided Residential Unit. Any partners, Affiliates, related entities,
subsidiaries, entities under common ownership or control of the applicable
Residential Unit Purchaser, as well as any relations or relatives of natural
persons by blood or marriage of the applicable Residential Unit Purchaser shall
constitute one and the same Residential Unit Purchaser for purposes of this
Agreement.

 



 -26- 

 

 

“Retail Improvements” is defined in paragraph C of the Recitals.

 

“Retail Unit” is defined in paragraph E of the Recitals.

 

“Retail Unit Contract of Sale” is defined in Section 16.2(c).

 

“Retail Unit Minimum Sales Price” means an amount no less than $7,000,000.00.

 

“Retail Unit Net Sale Proceeds” means the difference between (a) the actual
gross sales price for the sale of the Retail Unit in question to a third party
in an arm’s length transaction (or subject to Lender’s approval rights in
Section 16.2(c)(vii), to an Affiliate of Borrower, Indemnitor or a Principal),
which gross sales price shall not be less than the Retail Unit Minimum Sales
Price and (b) the reasonable and customary expenses incurred by Borrower and
paid to unaffiliated third parties (or subject to Lender’s approval rights in
Section 16.2(c)(vii), to an Affiliate of Borrower, Indemnitor or a Principal) in
connection with the sale of the Retail Unit, which expenses (i) shall not exceed
eight percent (8%) of the gross sales price for said Retail Unit, (ii) may
include items such as transfer taxes, attorney’s fees and commissions to
salespersons or brokers, if such items are customarily paid by seller, and (iii)
shall exclude any costs in excess of those customarily and reasonably incurred
by sellers in connection with the sale of non-residential condominium units in
Comparable Condominium Projects.

 

“Retainage” is defined in Section 3.5 (c).

 

“Required Equity” means an amount equal to or greater than $102,827,998.00.

 

“Requisition” is defined in the School Unit Purchase Agreement.

 

“Sales Agent” means The Marketing Directors, Inc.

 

“Sales Agreement” means that certain Exclusive Sales Agreement dated as of July
1, 2015 by and among Sales Agent and Borrower.

 

“Sales Pace Covenant” is defined in Section 8.21.

 

“Sales Projections” is defined in Section 8.17(a).

 

“SCA” is defined in paragraph B of the Recitals.

 

“SCA Change Order” is defined in Section 4.2.

 

“SCA Contributed Equity” means amounts available to be disbursed by Lender to
Borrower from the School Purchase Control Account and applied towards the
payment of costs of the Project (actually billed) other than School Costs.

 

“SCA Pre- and Post-Turnover Work” is defined in the School Unit Purchase
Agreement.

 

“SCA’s Project Representative” is defined in the School Unit Purchase Agreement.

 



 -27- 

 

 

“School Base Building Hard Cost Payment” is defined in paragraph G of the
Recitals.

 

“School Base Building Hard Costs” is defined in paragraph G of the Recitals.

 

“School Base Building Soft Cost Payment” is defined in paragraph G of the
Recitals.

 

“School Base Building Soft Costs” is defined in paragraph G of the Recitals.

 

“School Construction Supervision Fee” is defined in paragraph G of the Recitals.

 

“School Construction Supervision Fee Payment” is defined in paragraph G of the
Recitals.

 

“School Cost” is defined in paragraph G of the Recitals.

 

“School Cost and Purchase Control Account” is defined in Section 2.11.

 

“School Cost Control Account” is defined in Section 2.11(c).

 

“School Cost Payments” is defined in paragraph G of the Recitals.

 

“School Improvements” is defined in paragraph C of the Recitals.

 

“School Payment Disbursement” is defined in Section 2.11(b).

 

“School Purchase Control Account” is defined in Section 2.11(b).

 

“School Unit” is defined in paragraph E of the Recitals.

 

“School Unit Purchase Agreement” is defined in paragraph B of the Recitals.

 

“Securities” is defined in Section 14.13.

 

“Securitization” is defined in Section 14.13.

 

“Services Contract” means that certain Owner’s Representative Agreement dated
January 1, 2016 by and between Borrower and Owner’s Representative, as may be
amended, supplemented or otherwise modified, from time to time, in accordance
with this Agreement or any other contract between Owner’s Representative and
Borrower approved by Lender (which approval shall not be unreasonably withheld,
conditioned or delayed).

 

“Soft Costs” means all costs and expenses of construction of the Improvements,
as set forth in the Approved Budget, other than Hard Costs, Actual Debt Service
paid from the Interest Holdback and any School Costs, but including the
Developer Fee.

 

“SPE Requirements” is defined in Section 8.12.

 

“State” means the state or commonwealth in which the Land is situated.

 



 -28- 

 

 

“Stored Materials” is defined in Section 3.5(d).

 

“Strike Price” is defined in Section 8.17(a).

 

“Subcontractor Default Insurance” means the insurance policies covering
subcontractors under the Construction Contract that is provided by Zurich
Insurance Company, or such other provider that Lender may approve (which
approval shall not be unreasonably withheld, conditioned or delayed) from time
to time, satisfying the requirements of Section 5.1(d).

 

“Subdivided Residential Unit” is defined in paragraph E of the Recitals.

 

“Sublease” is defined in paragraph B of the Recitals.

 

“Subway Entrance” is defined in paragraph C of the Recitals.

 

“Supplemental Interest Rate Cap Agreement” is defined in Section 8.17(a).

 

“TBTA Agreement” means that certain Agreement dated March 22, 2017 by and
between Borrower and Triborough Bridge and Tunnel Authority, as may be amended,
restated and replaced in accordance with the terms and provisions of Section
8.3.

 

“Term Loan” means that certain loan evidenced by the Term Loan Note in the
principal amount of $32,302,285.00 made by Lender to Borrower to finance the
repayment of an existing mortgage loan secured by the Mortgaged Property, which
Term Loan is secured by, among other things, the Term Loan Mortgage.

 

“Term Loan Assignment of Leases and Rents” means the Term Loan Assignment of
Leases and Rents from Borrower to Lender of even date herewith, as it may be
amended,

 

“Term Loan Documents” means collectively, this Agreement, the Term Loan Note,
the Term Loan Mortgage, the Term Loan Assignment of Leases and Rents, the
Environmental Indemnification Agreement, the Recourse Guaranty Agreement, the
Completion Guaranty, the Equity Funding Guaranty, the Carry Guaranty, and all
other documents now or hereafter executed by Borrower, Indemnitor or any other
Person to evidence or secure the repayment of the Indebtedness or the
performance of Borrower now or hereafter executed in connection with the Term
Loan.

 

“Term Loan Mortgage” means the Amended, Restated and Consolidated Fee and
Leasehold Term Loan Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing of even date herewith executed by Borrower in favor of
Lender, as the same may be modified, amended, split, consolidated, replaced,
substituted or extended from time to time.

 

“Term Loan Note” means the Amended, Restated and Consolidated Term Loan
Promissory Note of even date herewith executed and delivered by Borrower to
Lender in the original principal amount of up to $32,302,285.00.

 

“Title Company” means Fidelity National Title Insurance Company.

 



 -29- 

 

 

“Title Policy” means collectively, (i) the title policy insuring the Term Loan
Mortgage, (ii) the title policy insuring the Building Loan Mortgage, and (iii)
the title policy insuring the Project Loan Mortgage, each as approved by Lender
and issued by the Title Company.

 

“Transit Improvement Agreement” means that certain Transit Improvement Agreement
dated as of April 5, 2017 by and between Borrower and New York City Transit
Authority.

 

“Transfer” is defined in Section 14.13.

 

“Treasury Issue” means United States Treasury issued bills, notes and bond
instruments specifically excluding any strips, inflation indexed issues and
other types of derivative instruments.

 

“Triparty Agreement” means that certain Interparty Agreement of even date by and
among Borrower, Lender and the SCA, as amended, supplemented or otherwise
modified from time to time.

 

“TRIPRA” is defined in Section 5.1(a).

 

“Unit Owners” is defined in the Declaration.

 

“Upstream Owner” means any Person having a direct or indirect legal, beneficial
or other ownership interest in Borrower (e.g., if Borrower is a limited
liability company, and one of Borrower’s members is a limited partnership, whose
partner is a corporation, then such limited partnership, corporation and the
shareholders of such corporation would each be an Upstream Owner); provided,
however, to the extent Indemnitor remains a publicly traded company, Upstream
Owner shall not include any shareholder of, or Person having a direct or
indirect legal and/or beneficial ownership interest in, Indemnitor.

 

“Work” is defined in Section 5.2(a).

 

Section 1.2           Interpretation.

 

For all purposes under and pursuant to this Agreement and each other Loan
Document, except as otherwise expressly required or unless the context clearly
indicates a contrary intent:

 

(a)          the capitalized terms defined in this Article have the meanings
assigned to them in this Article, include the plural as well as the singular,
and, when used with respect to any instrument, contract or agreement, include
all extensions, modifications, amendments and supplements from time to time
thereto;

 

(b)          the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Agreement and each other Loan Document as a whole
and not to any particular Article, Section, or other subdivision;

 

(c)          the words “include” and “including” and other words of similar
import shall be construed as if followed by the phrase “, without limitation,”;

 



 -30- 

 

 

(d)          Lender’s consent, approval, acceptance or determination under the
Loan Documents shall be in Lender’s sole discretion, unless a different standard
for consent, approval, acceptance or determination is expressly set forth in the
Loan Documents; and

 

(e)          any provision of the Loan Documents permitting the recovery of
“attorneys’ fees”, “attorneys’ fees and expenses”, “attorneys’ fees and costs”
or “attorneys’ fees, costs and expenses” or any similar term shall: (i) include
all reasonable out-of-pocket costs and expenses, including attorneys’ fees,
costs and expenses related or incidental to, or incurred in any judicial,
arbitration, administrative, probate, appellate, bankruptcy, insolvency or
receivership proceeding, as well as in any post-judgment proceeding to collect
or enforce any judgment or order relating to the Indebtedness or any of the Loan
Documents, as well as any defense or assertion of the rights or claims of Lender
in respect of any thereof, by litigation or otherwise; and (ii) be separate and
several and survive merger into judgment.

 

(f)          references to any Section, Article or Exhibit in a Loan Document
shall mean a section, article or exhibit to such Loan Document, unless provided
otherwise.

 

ARTICLE 2

LOAN TERMS

 

Section 2.1           The Loan and the Note.

 

(a)          Lender agrees, on the terms and conditions of this Agreement, to
advance the Term Loan, and Borrower agrees to accept the entire principal amount
of the Term Loan, in the amount of THIRTY TWO MILLION THREE HUNDRED TWO THOUSAND
TWO HUNDRED EIGHTY FIVE AND 00/100 DOLLARS ($32,302,285.00), and to repay the
Term Loan in accordance with this Agreement, the Term Loan Note and the other
Term Loan Documents. The Term Loan Note evidences the indebtedness of Borrower
under the Term Loan. Borrower acknowledges and agrees that the entire principal
amount of the Term Loan was advanced by Lender and received by Borrower on the
date of this Agreement and that the Term Loan is fully funded in the stated
principal amount thereof.

 

(b)          Lender agrees, on the terms and conditions of this Agreement, to
make advances of proceeds from the Building Loan (each, a “Building Loan
Advance”), and Borrower agrees to accept Building Loan Advances, in the maximum,
aggregate principal amount of up to ONE HUNDRED TWENTY EIGHT MILLION ONE HUNDRED
NINETY SEVEN THOUSAND EIGHT HUNDRED SEVENTY EIGHT AND 00/100 DOLLARS
($128,197,878.00) and to repay the Building Loan in accordance with this
Agreement, the Building Loan Agreement, the Building Loan Notes and the other
Building Loan Documents. All Building Loan Advances shall be made upon the terms
and conditions set forth in Article 3. The Building Loan Note evidences the
indebtedness of Borrower under the Building Loan.

 



 -31- 

 

 

(c)          Lender agrees, on the terms and conditions of this Agreement, to
make advances of proceeds from the Project Loan (each, a “Project Loan
Advance”), and Borrower agrees to accept Project Loan Advances, in the maximum,
aggregate principal amount of up to TWENTY EIGHT MILLION NINE HUNDRED NINETY
NINE THOUSAND EIGHT HUNDRED THIRTY SEVEN AND 00/100 DOLLARS ($28,999,837.00) and
to repay the Project Loan in accordance with this Agreement, the Project Loan
Agreement, the Project Loan Note and the other Project Loan Documents. All
Project Loan Advances shall be made upon the terms and conditions set forth in
Article 3. The Project Loan Note evidences the indebtedness of Borrower under
the Project Loan.

 

(d)          The maximum, aggregate principal amount of the Loan shall not
exceed ONE HUNDRED EIGHTY-NINE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($189,500,000.00) (the “Maximum Loan Amount”), which Loan shall be evidenced by
the Term Loan Note, the Building Loan Note and the Project Loan Note.

 

(e)          For the avoidance of doubt, the outstanding principal balance of
the Loan shall not include any Loan proceeds that have not been advanced until
such time as the same are advanced pursuant to the terms and conditions of this
Agreement.

 

Section 2.2           Interest Rate; Late Charge; Default Rate.

 

(a)          Except for any time when the Default Rate or the Adjusted Rate is
applicable pursuant to the terms of this Agreement, the outstanding principal
balance of the Loan (including any amounts added to principal under the Loan
Documents) shall bear interest at the Contract Rate. All interest accruing on
the Loan shall be calculated on the basis of a three hundred sixty (360) day
year and the actual number of days in the applicable period for which interest
is being calculated. The “Contract Rate” shall be (unless otherwise calculated
pursuant to the provisions of Section 2.8(a)(i)) (i) for the period from and
including the Closing Date until and including the last day of the calendar
month in which the Closing Date occurs (the “First Month”), an interest rate per
annum equal to the greater of (A) eight and one-fourth percent (8.25%) in excess
of LIBOR on the day that is two (2) London Banking Days prior to the Closing
Date and (B) nine and one-fourth percent (9.25%), and (ii) for each Interest
Period thereafter, an interest rate per annum equal to the greater of (A) eight
and one-fourth percent (8.25%) in excess of LIBOR on the day that is two (2)
London Banking Days prior to the commencement of such Interest Period and (B)
nine and one-fourth percent (9.25%).

 

(b)          If any regular monthly installment of principal or interest due
under this Agreement, or any monthly deposit for taxes, ground rent, insurance,
replacements and other sums if required under any Loan Document (other than the
principal balance of the Loan on the Maturity Date), shall not be paid as
required under this Agreement or any other Loan Document within five (5) days
following the date the same is due (except to the extent that there are
sufficient funds available in the Interest Holdback or the Reserve Account and
Borrower otherwise satisfies the conditions to a Disbursement to Borrower in
accordance with Section 3.6), Borrower shall pay to Lender a late charge (the
“Late Charge”) of four cents ($0.04) for each dollar so overdue in order to
compensate Lender for its loss of the timely use of the money and frustration of
Lender in the meeting of its financial commitments and to defray part of
Lender’s incurred cost of collection occasioned by such late payment. Any Late
Charge incurred shall be immediately due and payable. If, however, during any
consecutive twelve (12) month period Borrower on more than two (2) occasions
shall pay any such installment or deposits after the due date thereof (whether
prior to or after the time that the Late Charge is payable as above), then the
time period after which a Late Charge will be charged and paid shall thereafter
be reduced from five (5) days to two (2) Business Days after the applicable due
date. Nothing herein contained shall be deemed to constitute a waiver or
modification of the due date for such installments or deposits or the
requirement that Borrower make all payment of installments and deposits as and
when the same are due and payable. If there are sufficient funds in the Interest
Holdback and the Interest Reserve and Borrower has satisfied all conditions to
the disbursement by Lender of an amount sufficient to pay a regular monthly
installment of interest in accordance with the provisions of Sections 2.9 and
3.6 of this Agreement at least one (1) Business Day prior to the date such
monthly installment is due and payable, Borrower shall not be deemed to have
made a late payment under this Section 2.2(b).

 



 -32- 

 

 

(c)          Upon an Event of Default or on the Maturity Date, the unpaid
principal balance of the Loan shall thereafter bear interest at the per annum
interest rate (the “Default Rate”) equal to the lesser of:

 

(i)the highest rate permitted by law to be charged on a promissory note secured
by a commercial mortgage, or

 

(ii)the sum of five percent (5%) plus the Contract Rate.

 

Interest at the Default Rate as provided in this Section shall be immediately
due and payable to Lender and shall constitute additional Indebtedness evidenced
by the Note and secured by the Loan Documents.

 

(d)          Each determination of the Contract Rate (i.e. LIBOR (plus the
applicable spread) or the Adjusted Rate, as the case may be) shall be made by
Lender and shall be conclusive and binding upon Borrower absent manifest error.

 

Section 2.3           Terms of Payment. The Loan shall be payable by Borrower as
follows:

 

(a)          On the date the Loan is made, a payment of interest only shall be
due and payable for the period from such date to, but not including, the first
(1st) day of the next calendar month;

 

(b)          Successive monthly installments of interest (in arrears) only shall
be made on each Payment Date;

 

(c)          Upon the sale of each Subdivided Residential Unit in accordance
with the provisions of Article 16, Borrower shall pay Lender the Residential
Unit Net Sale Proceeds, to be applied by Lender on the date Lender actually
receives such funds in accordance with the provisions of Section 2.7(d);
provided, however, so long as no Event of Default exists, Borrower may elect
upon the sale of any Subdivided Residential Unit to deliver the Residential Unit
Net Sale Proceeds to Lender to be held in escrow by Lender in a non-interest
bearing account until the last day of the then current Interest Period, at which
time, the Residential Unit Net Sale Proceeds shall be applied by Lender in
accordance with the provisions of Section 2.7(d). If Borrower does not elect to
have the Residential Condominium Unit Net Sale Proceeds held in escrow by
Lender, as aforesaid, and the Residential Condominium Unit Net Sale Proceeds are
paid to Lender on a day other than the last day of an Interest Period, then
Borrower shall also pay Lender the Breakage Fee with respect to the partial
prepayment of the Loan;

 



 -33- 

 

 

(d)          On the Maturity Date or on any earlier date as a result of an
Acceleration Event, Borrower shall pay all outstanding principal, accrued and
unpaid interest, and any other amounts due under the Loan Documents. Borrower
acknowledges that, since the Loan is interest only and no principal payments are
required to be made prior to the Maturity Date or an earlier date as a result of
an Acceleration Event, all or a substantial portion of the principal amount of
the Loan will be due on the Maturity Date.

 

Section 2.4           Loan Term.

 

(a)          Initial Loan Term. The Loan Term shall commence on the date hereof
and terminate on January 2, 2022 (the “Initial Maturity Date”), unless otherwise
extended under the provisions of Section 2.4(b).

 

(b)           Extension Option. Upon satisfaction of all of the terms and
conditions set forth in this Subsection 2.4(b), Borrower shall have one (1)
option (an “Extension Option”) to extend the Loan Term for an additional one (1)
year beyond the Initial Maturity Date (the “Extended Term”). During the Extended
Term and except for any time when the Default Rate or the Adjusted Rate is
applicable pursuant to the terms of this Agreement, the Loan (including any
amounts added to principal under the Loan Documents) shall bear interest at the
Contract Rate. In order to exercise the Extension Option, Borrower must provide
Lender with written notice (the “Extension Notice”) of Borrower’s intent to
exercise the Extension Option not less than sixty (60) days prior to the Initial
Maturity Date but no more than ninety (90) days prior to the Initial Maturity
Date, TIME BEING OF THE ESSENCE. In consideration thereof, Borrower shall pay
Lender the Extension Fee on or prior to the first day of the Extended Term,
which Extension Fee shall be earned by Lender as of the date of the Extension
Notice; provided, however, if Borrower does not satisfy the Extension Conditions
below, no Extension Fee shall be payable, although Borrower shall remain liable
for the payment of the costs set forth in Section 2.4(b)(xi).

 

In connection with the exercise by Borrower of the Extension Option, Borrower
must satisfy each of the following conditions (the “Extension Conditions”):

 

(i)No Event of Default or Potential Event of Default shall exist as of the date
of the Extension Notice and on the first day of the Extended Term;

 

(ii)Borrower has Completed the Improvements;

 

(iii)(A) The Declaration and Condominium Plans have been recorded and the SCA
has taken title to the School Unit, (B) Borrower has no further liability
associated with the construction and/or delivery of the School Unit (other than
the SCA Pre- and Post-Turnover Work), (C) the Master Lease and Sublease have
been terminated and memoranda of termination have been submitted for filing in
the forms attached to the School Unit Purchase Agreement or in another form(s)
reasonably satisfactory to Lender.

 



 -34- 

 

 

(iv)The Offering Plan has been submitted to and accepted for filing by the
Attorney General and the Subdivided Residential Units are being marketed for
sale;

 

(v)The Improvements shall be in compliance, in all material respects, with the
Business Plan and the Approved Budget;

 

(vi)Borrower is in compliance with the Sales Pace Covenant.

 

(vii)All financial statements required to be delivered pursuant to Section
9.1(a) and 9.1(b) of this Agreement have been received and Indemnitor continues
to satisfy the Indemnitor’s Financial Covenants;

 

(viii)Lender shall have received a title continuation from the Title Company
that issued the Title Policy indicating that there has been no undischarged new
or intervening liens or encumbrances or other matter not previously approved or
consented to by Lender in writing (unless contested in accordance with the terms
of this Agreement), any cost of such title continuation being the sole
responsibility of Borrower;

 

(ix)The Loan to Value Ratio, measured as of the Initial Maturity Date, shall not
be greater than fifty percent (50%). Subject to payment by Borrower of any
applicable Breakage Fee, but otherwise without Borrower being required to pay
the Minimum Multiple Fee or other fee or penalty, Borrower shall be permitted to
prepay the Loan or post cash security or a letter credit, acceptable to Lender
in each case, in an amount necessary to satisfy the foregoing Loan to Value
Ratio requirement.

 

(x)If required under Section 8.17, Borrower has entered into an Interest Rate
Cap Agreement satisfying the terms of Section 8.17 (or extended the term of the
Interest Rate Cap Agreement in place if one was required at the time of the
Extension Term so that it is coterminous with the remaining Loan Term), which
Interest Rate Cap Agreement shall be issued by an Issuer satisfying the Rate Cap
Rating Criteria and otherwise reasonably satisfactory to Lender; and

 

(xi)Borrower shall pay all reasonable out-of-pocket costs and expenses incurred
by Lender in connection with Borrower exercising its rights under this Section
2.4(b).

 

Section 2.5           Prepayment. There are no full or partial prepayment
privileges of the principal amount of the Loan except as set forth in this
Agreement:

 

 -35- 

 

 

(a)          Except for a prepayment resulting from a casualty or condemnation
pursuant to Section 5.2 or 5.3, from a sale of Subdivided Residential Units
pursuant to Section 16.2, from a sale of the Retail Unit pursuant to Section
16.2, from a prepayment made to satisfy the Sales Pace Covenant, or from a
prepayment made pursuant to Section 2.8(b) (each of the foregoing, collectively,
an “Enumerated Permitted Prepayment”), Borrower shall not prepay the Loan in
full or in part prior to June 22, 2020 (the “Closed Prepayment Date”). Borrower
shall pay Lender a Breakage Fee in connection with any Enumerated Permitted
Prepayment that occurs on a day that is not the last day of an Interest Period
prior to the Closed Prepayment Date (subject to the further provisions of this
paragraph (a)) . From and after the Closed Prepayment Date, Borrower shall have
the right to prepay the Loan (i) in full on any Business Day in connection with
an arm’s length sale of the Mortgaged Property to a third party (and
specifically excluding any refinancing of the Loan or a sale of the Mortgaged
Property to any Affiliate of Borrower, Indemnitor or a Principal), provided that
Borrower gives Lender at least thirty (30) days prior written notice of its
intention to make any such prepayment, the Prepayment Date and the amount to be
prepaid, and that Borrower also pays to Lender, as consideration for the
privilege of making such prepayment, the Exit Fee and the Minimum Multiple Fee
and, if the Prepayment Date is not the last day of an Interest Period, that
Borrower also pays to Lender, as consideration for the privilege of making such
prepayment, a Breakage Fee, (ii) in part on any Business Day in connection with
a sale of a Subdivided Residential Unit to a Residential Unit Purchaser pursuant
to Section 16.2 or a sale of the Retail Unit pursuant to Section 16.2, provided
that Borrower satisfies all applicable conditions set forth in Sections 16.2 and
16.3, and, if the Prepayment Date is not the last day of an Interest Period,
that Borrower also pays to Lender, as consideration for the privilege of making
such prepayment, a Breakage Fee, and (iii) in whole or part (as applicable) in
respect of any other Enumerated Permitted Prepayment and if the Prepayment Date
is not the last day of an Interest Period, that Borrower also pays to Lender, as
consideration for the privilege of making such prepayment, a Breakage Fee. In
lieu of paying the Breakage Fee pursuant to clauses (i), (ii) and (iii) above in
this Section 2.5(a), or any Enumerated Permitted Prepayment prior to the Closed
Prepayment Date, Borrower may elect by at least three (3) Business Days prior
written notice to Lender to have Lender hold the amount prepaid in the Reserve
Account for the sole purpose of applying said amount to the prepayment of the
Loan on the last day of the then current Interest Period, as long as no Event of
Default exists. If Borrower makes the foregoing election, interest will continue
to accrue and be payable by Borrower on the amount held by Lender in the Reserve
Account until said amount is applied to the prepayment of the Loan in accordance
with the provisions of this Section 2.5. Unless the Loan is repaid in full with
insurance or casualty Proceeds, if the Exit Fee shall be due and payable by
Borrower at the time of the repayment of the Loan in full, the payment of the
Exit Fee shall be a condition precedent to the release by Lender of the
Mortgages and other collateral securing the Loan, except for the release of the
School Unit, the Retail Unit and individual Subdivided Residential Units, each
in accordance with the terms and conditions of this Agreement. Borrower shall
not have the right to prepay the Loan in full or in part in connection with any
refinancing of the Loan until September 22, 2021 (the “Closed Refinancing
Prepayment Date”). From and after the Closed Refinancing Prepayment Date,
without limiting Borrower’s rights set forth above, Borrower shall have the
right to prepay the Loan in full (but not in part) on any Business Day as long
as no Event of Default exists and Borrower gives Lender at least thirty (30)
days prior written notice of its intention to make any such prepayment, the
Prepayment Date and the amount to be prepaid, and Borrower also pays to Lender,
as consideration for the privilege of making such prepayment, the Exit Fee and
the Minimum Multiple Fee and, if the Prepayment Date is not the last day of an
Interest Period, that Borrower also pays to Lender, as consideration for the
privilege of making such prepayment, a Breakage Fee. In connection with any
prepayment permitted under this Section 2.5(a) or Section 2.4(b)(ix), Borrower
shall also reimburse Lender for any actual out-of-pocket costs Lender may incur
in connection with such prepayment. For the avoidance of doubt, the Minimum
Multiple Fee shall not be payable (x) in connection with a prepayment of the
Loan pursuant to subclause (ii) of this Section 2.5(a), even if the Loan is
ultimately repaid in full through the sale of Subdivided Residential Units
and/or the Retail Unit pursuant to Section 16.2, or in connection with a
prepayment made to satisfy the Sales Pace Covenant; provided, however, that such
prepayment is limited to the Residential Unit Net Sale Proceeds, Retail Unit Net
Sale Proceeds or an amount sufficient to satisfy the Sales Pace Covenant, as
applicable, or (y) subject to the provisions of Section 2.5(d), in connection
with any other Enumerated Permitted Prepayment. For the avoidance of doubt, no
Exit Fee shall be payable in connection with a prepayment to satisfy the Sales
Pace Covenant or Section 2.4(b)(ix).

 

 -36- 

 

 

(i)          The “Minimum Multiple Fee” shall mean an amount equal to the (A)
the product of (1) .18 multiplied by (2) the Maximum Loan Amount, less (B) the
sum of the following payments actually received by Lender: (1) all interest
payments through the date of prepayment at the Contract Rate (but specifically
excluding any Default Interest or Late Charge), (2) the Origination Fee, and (3)
the Exit Fee.

 

(ii)        The “Exit Fee” shall mean an amount equal to one-quarter of one
percent (.25%) of the Maximum Loan Amount.

 

(iii)        The “Breakage Fee” shall be calculated as follows:

 

Breakage Fee =            ((R-L) x P) x D

               360

 

Where:

 

1.R = Contract Rate on the Prepayment Date

 

2.L = Current Libor

 

3.P = The amount to be prepaid on the Prepayment Date

 

4.D = Number of days remaining in the Interest Period

 

As used herein, “Current LIBOR” means LIBOR determined as reported at 11:00 a.m.
on the day that is two (2) London Banking Days prior to the Prepayment Date for
the period commencing with the Prepayment Date and extending through the end of
the Interest Period.

 

(b)          If the Maturity Date is accelerated by Lender because of the
occurrence of an Event of Default prior to the Closed Prepayment Date (an
“Acceleration Event”), the acceleration shall be deemed to be an election on the
part of Borrower to prepay the Loan. Accordingly, there shall be added to the
amount due after an Event of Default prior to the Closed Prepayment Date and
resulting acceleration, the Closed Period Prepayment Fee and the Breakage Fee
(but not the Minimum Multiple Fee or the Exit Fee), each, calculated as set
forth in this Section 2.5 and using as the Prepayment Date the date on which any
tender of payment is made, and Borrower agrees to pay same. Any tender of
payment made (or judgment entered) after such acceleration, by or on behalf of
Borrower (including payment by any guarantor or purchaser at a foreclosure
sale), shall include the Closed Period Prepayment Fee, as applicable and the
Breakage Fee (but not the Minimum Multiple Fee or the Exit Fee), each computed
as provided in this Section 2.5.

 



 -37- 

 

 

(i)The “Closed Period Prepayment Fee” shall be an amount equal the product of
(A) one hundred thirty percent (130%) and (B) the Minimum Multiple Fee.

 

(c)          There will be due with any principal prepayment, all accrued and
unpaid interest on the portion of the principal being prepaid and all other
fees, charges and payments due under the Loan Documents.

 

(d)          No Minimum Multiple Fee, Exit Fee or Closed Period Prepayment Fee,
as applicable, shall be required to be paid in connection with payment of fire,
casualty, or condemnation Proceeds to Lender which Lender requires to be applied
to the Indebtedness in accordance with the provisions of this Agreement, except
if such application to the Indebtedness is after an Event of Default.

 

(e)          Borrower acknowledges and agrees that all of the economic terms set
forth in the Loan Documents, including the Contract Rate, have been agreed to by
Lender based on Lender’s expectation that the Loan will not be repaid prior to
the Maturity Date. However, in order to accommodate Borrower, Lender has agreed
to permit Borrower to repay the Loan prior to the Maturity Date in accordance
with, and subject to, the terms set forth above provided that, and as
consideration for such agreement, Borrower agrees to pay Lender the Minimum
Multiple Fee, Exit Fee or Closed Period Prepayment Fee, as applicable. Borrower
acknowledges and agrees that, even if Lender is able to loan the amount prepaid
by Borrower to another Person on the same terms and conditions as herein
provided, Lender shall not have fully recovered Lender’s lost profits, costs,
expenses and damages suffered as a result of such early prepayment; therefore,
Borrower and Lender have agreed on the Minimum Multiple Fee and Exit Fee (or the
Closed Period Prepayment Fee) as compensation for Lender’s estimated lost
profits, costs, expenses and damages resulting from such prepayment. The Minimum
Multiple Fee, Exit Fee or Closed Period Prepayment Fee, as applicable, shall be
paid without prejudice to the right of Lender to collect any other amounts
provided to be paid under this Agreement or the other Loan Documents, or
pursuant to the provisions of law.

 

Section 2.6           Security. The Loan shall be secured by inter alia (i) the
Mortgage creating a first priority lien on the Mortgaged Property, (ii) the
Assignment of Leases and Rents creating a first priority lien on the Leases and
the Property Income, (iii) the Environmental Indemnification Agreement, (iv) the
Recourse Guaranty Agreement, (v) the Carry Guaranty, (vii) the Equity Funding
Guaranty, (vii) the Completion Guaranty, and (viii) the other Loan Documents.

 

 -38- 

 

 

Section 2.7           Payments.

 

(a)          All payments of principal, interest and other amounts to be made by
Borrower under the Loan Documents, shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Lender. Unless
otherwise made from the Interest Holdback or the Interest Reserve, all such
payments that are regularly scheduled monthly payments of principal, interest or
reserves shall be made by Borrower by automatic clearing house (“ACH”) debit of
a bank account of Borrower of which Lender has received at least thirty (30)
days’ prior written notice. All other payments from Borrower to Lender shall be
made by wire transfer of immediately available funds to an account designated by
Lender in writing to Borrower.

 

(b)          If the due date of any payment under the Loan Documents would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall accrue and be payable
for any principal so extended for the period of such extension.

 

(c)          Except for payments received by Lender from the sale by Borrower of
Subdivided Residential Units or the Retail Unit and applied by Lender in
accordance with the provisions of Section 2.7(d) below, each payment received by
Lender under the Loan Documents which is not paid by Borrower with respect to a
specific Obligation, shall be applied in the following order:

 

(i)First, to the interest due on any Advances made by Lender under the Loan
Documents;

 

(ii)Next, to the principal amount of any Advances made by Lender under the Loan
Documents;

 

(iii)Next, to Late Charges, attorneys’ fees or any other amount due under any
Loan Document save for the amounts described in clauses (iv), (v) and (vi)
immediately below;

 

(iv)Next, to any Minimum Multiple Fee, Exit Fee or Closed Period Prepayment Fee,
as applicable and any Breakage Fee then due and payable under this Agreement;

 

(v)Next, to accrued interest due Lender under the Loan Documents; and

 

(vi)Finally, to the principal balance of the Loan.

 

Notwithstanding the foregoing, during the continuance of an Event of Default or
in the event that Borrower does not pay the outstanding principal balance and
accrued interest due under this Agreement, when due, whether on the Maturity
Date or on any earlier date as a result of any Acceleration Event, Lender, at
its option, shall apply any payments it then receives in such order as Lender
deems appropriate in its sole discretion.

 

 -39- 

 

 

(d)          To the extent Borrower has sold a Subdivided Residential Unit or
the Retail Unit and pays Residential Unit Net Sale Proceeds or the Retail Unit
Net Sales Proceeds, as applicable, to Lender in accordance with this Agreement,
such payments shall be applied in the following order:

 

(i)First, to the interest due on any Advances made by Lender under the Loan
Documents;

 

(ii)Next, to the principal amount of any Advances made by Lender under the Loan
Documents;

 

(iii)Next, to Late Charges, attorneys’ fees or any other amount due under any
Loan Document save for the amounts described in clauses (iv) and (v) immediately
below;

 

(iv)Next, to any Exit Fee or Closed Period Prepayment Fee, as applicable and any
Breakage Fee then due and payable under this Agreement;

 

(v)Next, to the payment of accrued interest then due Lender under the Loan
Documents, to the extent that the Interest Holdback or Interest Reserve is
insufficient, in Lender’s reasonable discretion; and

 

(vi)Finally, to the principal balance of the Loan.

 

Section 2.8           LIBOR Provisions.

 

(a)          If (i) any requirement of law or any change therein, or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender in good faith to make or maintain the Loan bearing interest at LIBOR
(plus the applicable spread), or (ii) Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank Eurodollar
market, U.S. dollar deposits, in an amount approximately equal to the
outstanding principal balance of the Loan, are not generally available at such
time in the interbank Eurodollar market or that adequate and reasonable means do
not exist for ascertaining LIBOR for any particular Interest Period, then (x)
the obligation of Lender hereunder to make the Loan bearing interest at LIBOR
(plus the applicable spread) shall be canceled forthwith and (y) the Contract
Rate shall (notwithstanding anything provided in Section 2.2 to the contrary)
automatically convert to the Adjusted Rate commencing on the first day of the
next succeeding Interest Period or within such earlier period as required by
law. Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any reasonable third party costs
incurred by Lender in making any conversion in accordance with this Agreement,
including any interest or fees payable by Lender to lenders of funds obtained by
it in order to make or maintain the Loan. Upon written demand from Borrower,
Lender shall demonstrate in reasonable detail the circumstances giving rise to
Lender’s determination and the calculation substantiating the Adjusted Rate and
any additional costs incurred by Lender in making the conversion, which, upon
written notice thereof from Lender, as certified to Borrower, shall be
conclusive absent manifest error. In the event Lender shall determine in its
good faith (which determination shall be conclusive and binding upon Borrower)
that the aforesaid circumstances no longer exist, the Contract Rate shall be
converted back to LIBOR plus the applicable spread (determined as provided in
Section 2.2(a)) commencing on the first day of the Interest Period which occurs
at least three (3) days after such determination by Lender.

 

 -40- 

 

 

(b)          In the event that any change in any requirement of law or in the
interpretation or application thereof other than charges relating to income,
excise, franchise or other taxes applicable to Lender, or compliance in good
faith by Lender with any request or directive (whether or not having the force
of law) hereafter issued by any central bank or other Governmental Authority:

 

(i)shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds, by any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

(ii)shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

 

(iii)shall hereafter impose on Lender any other condition

 

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable as determined by Lender
(collectively, “Increased Costs”). Any determination under this Section 2.8(b)
shall be made in good faith and not on an arbitrary or capricious basis. If
Lender becomes entitled to claim any Increased Costs pursuant to this Section,
Lender shall provide Borrower with not less than thirty (30) days’ written
notice specifying in reasonable detail the event or circumstance by reason of
which it has become so entitled and the additional amount required to
fully-compensate Lender for such Increased Costs. A certificate as to any
Increased Costs submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. Such certificate shall set forth Lender’s method of
calculating the amount of such Increased Costs. In the event Lender makes a
request for compensation of Increased Costs in an amount that is greater than
ten percent (10%) of the principal balance of the Loan, Borrower shall, upon
payment of the same, have the right to prepay the Loan in full without penalty
or premium. This provision shall survive the repayment of the Loan and the
satisfaction of all other obligations of Borrower under the Loan Documents.

 

 -41- 

 

 

(c)          Borrower shall indemnify Lender and hold Lender harmless from, and
be responsible for paying, any Conversion Costs, which obligation shall survive
payment of the Loan in full and the satisfaction of all other obligations of
Borrower under the Loan Documents. As used herein “Conversion Costs” means any
reasonable interest, cost, loss or expense which Lender sustains, incurs or must
pay as a consequence of (i) any default by Borrower in payment of the principal
of or interest on the Loan while bearing interest at LIBOR (plus the applicable
spread), including any such interest, fee and expense arising from interest or
fees payable by Lender to any lender providing Lender with its LIBOR funds, (ii)
any prepayment (whether voluntary or mandatory) of the Loan on a day other than
on last day of an Interest Period, or without sufficient prior written notice as
required under this Agreement (without duplication of the Breakage Fee), and
(iii) the conversion (for any reason whatsoever and whether voluntary or
involuntary) of LIBOR (plus the applicable spread) to the Adjusted Rate on a day
other than on the last day of the Interest Period with respect to any portion of
the outstanding principal amount of the Loan then bearing interest at LIBOR
(plus the applicable spread), including any arising from interest or fees
payable or which would be payable by Lender to any lender providing Lender with
its LIBOR funds. Conversion Costs shall include any applicable Prepayment Fee or
Closed Period Prepayment Fee, calculated by multiplying (A) the Prepayment Fee
or Closed Period Prepayment Fee, as applicable required to be paid under Section
2.5 determined as if the entire principal amount of the Loan were being prepaid,
by (B) a fraction the numerator of which shall be the amount then being prepaid
and the denominator of which shall be the then outstanding principal balance of
the Loan prior to such prepayment.

 

(d)          All payments made by Borrower under the Loan Documents shall be
made free and clear of, and without reduction for or on account of, Foreign
Taxes, excluding, in the case of Lender, taxes measured by its income, and
franchise taxes imposed on it. If any non-excluded Foreign Taxes are required to
be withheld from any amounts payable to Lender under the Loan Documents, the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after payment of all non-excluded Foreign Taxes) interest or any such
other amounts payable under the Loan Documents at the rate or in the amounts
specified hereunder. Whenever any non-excluded Foreign Tax is payable pursuant
to applicable law by Borrower, as promptly as possible thereafter, Borrower
shall send to Lender an original official receipt, if available, or certified
copy thereof showing payment of such non-excluded Foreign Tax. Borrower shall
indemnify Lender and hold Lender harmless from, and be responsible for paying,
any incremental taxes, interest or penalties that may become payable by Lender
which may result from any failure by Borrower to pay any such non-excluded
Foreign Tax when due to the appropriate taxing authority, or any failure by
Borrower to remit to Lender the required receipts or other required documentary
evidence. Lender’s inability to notify Borrower of any such Foreign Tax in
accordance with the immediately preceding sentence shall in no way relieve
Borrower of its obligations under this Section. As used herein “Foreign Taxes”
means, collectively, income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions, reserves or withholdings imposed, levied, collected,
withheld or assessed by any Governmental Authority, which are imposed, enacted
or become effective after the date hereof. As used herein “Governmental
Authority” shall mean any court, board, agency, commission, office or other
authority of any nature whatsoever, or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether new or hereafter in
existence. Notwithstanding anything contained herein to the contrary, the
foregoing obligation to pay such additional amounts resulting from the payment
of Foreign Taxes and to indemnify Lender shall not apply to any Foreign Tax that
is imposed on amounts payable to the Lender under the Loan Documents on the date
of this Agreement (or on the date that it becomes a Lender hereunder) or is
attributable solely to Lender’s failure to provide Borrower with proper and
sufficient evidence under the IRS Code to establish that it is exempt from (or
eligible for a reduced rate of) Foreign Tax with respect to amounts payable
under the Loan Documents.

 

 -42- 

 

 

Section 2.9           Interest Reserve. Whenever the amount of unfunded Loan
Advances available to Borrower under the Interest Holdback is less than One
Million Two Hundred Fifty Thousand and 00/100 Dollars ($1,250,000.00), Borrower
shall fund a reserve (the “Interest Reserve”) within five (5) Business Days
following Lender’s request in an amount equal to Three Million Seven Hundred
Fifty Thousand and 00/100 Dollars ($3,750,000.00). The Interest Reserve funds
shall be held by Lender in an interest bearing account established by and under
the sole control of Lender at a financial institution selected by Lender
(subject to Borrower’s approval, not to be unreasonably withheld, conditioned or
delayed), which financial institution must meet the Rating Criteria (the
“Reserve Account”). If at any time the balance in the Interest Reserve falls
below One Million Two Hundred Fifty Thousand and 00/100 Dollars ($1,250,000.00),
Borrower shall make an additional deposit sufficient to replenish the balance of
the Interest Reserve to an amount equal to Three Million Seven Hundred Fifty
Thousand and 00/100 Dollars ($3,750,000.00) within five (5) Business Days
following Lender’s request; provided, however, that once the Maximum Loan Amount
(or if Borrower waives the right to request any further Disbursements to
Borrower in writing, the outstanding principal balance of the Loan on the date
that Borrower has so waived its right) has been repaid through Residential Unit
Net Sale Proceeds and/or Retail Unit Net Sales Proceeds (i) by fifty percent
(50%), if the balance in the Interest Reserve falls below $1,250,000, Borrower
shall be required to make an additional deposit sufficient to replenish the
balance of the Interest Reserve to an amount equal to Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00) within five (5) Business Days
following Lender’s request, and (ii) by seventy-five percent (75%), if the
balance in the Interest Reserve falls below $1,250,000, Borrower shall be
required to make an additional deposit sufficient to replenish the balance of
the Interest Reserve to an amount equal to One Million Two Hundred Fifty
Thousand and 00/100 Dollars ($1,250,000.00) within five (5) Business Days
following Lender’s request, in the case of each of clauses “(i)” and “(ii)”, in
lieu of being required to replenish the Interest Reserve to an amount equal to
$3,750,000. The Interest Reserve and Borrower’s replenishment obligation
hereunder will terminate and any funds remaining in the Interest Reserve shall
be returned to Borrower upon full repayment of the Indebtedness.

 

Section 2.10         Reserve Account. The Reserve Account shall be under the
sole dominion and control of Lender. All interest earned on the Reserve Account
shall be allocated to Borrower for income tax purposes, but it shall be added to
and disbursed as a part of the Interest Reserve. Borrower hereby assigns and
grants Lender a security interest in the Interest Reserve funds in the Reserve
Account as security for payment and performance of Borrower’s obligations under
the Loan Documents. All Interest Reserve funds in the Reserve Account shall be
additional security for the Loan, and upon the occurrence of an Event of
Default, Lender shall be authorized to apply such funds to Borrower’s
obligations under the Loan Documents in such order and priority as Lender may
elect in its sole discretion. Lender shall have a perfected first priority
security interest in the Reserve Account.

 



 -43- 

 

 

Section 2.11         Control Accounts. The Control Accounts shall be under the
sole dominion and control of Lender. The Control Accounts shall be opened in the
name of Lender, provided that Borrower shall be the owner of all funds on
deposit in such Control Accounts for federal and applicable state and local tax
purposes. The Control Bank at which the Control Accounts will be held shall be
selected by Lender (subject to Borrower’s approval, not to be unreasonably
withheld, conditioned or delayed). Other than as otherwise set forth in this
Agreement, neither Borrower nor Indemnitor nor any party claiming on behalf of,
or through Borrower or Indemnitor, shall have any right to transfer, withdraw,
access or otherwise direct the disposition of funds on deposit in the Control
Accounts or have any other right or power with respect to the Control Accounts
and all out-of-pocket costs and expenses for establishing and maintaining the
Control Accounts shall be paid by Borrower. Lender shall have no liability for
any loss or damage with respect to such funds (including, without limitation,
with regard to the Control Bank) (except to the extent such funds are actually
disbursed into the Control Accounts and either (i) Lender fails to disburse same
in accordance with the terms of this Agreement after Borrower has satisfied all
conditions precedent to a Disbursement to Borrower or a School Payment
Disbursement, as applicable, or (ii) Lender disburses such funds in a manner
which is inconsistent with the provisions of this Agreement and such
disbursement was not otherwise agreed to or requested by Borrower in writing),
the disbursement thereof in accordance with the terms of this Agreement or the
application of any such funds by Borrower or SCA to the extent disbursed to
either of them.

 

(a)          School Cost and Purchase Control Account. Pursuant to the terms of
Section 2.2 of the Triparty Agreement, and unless otherwise directed by Lender
after an Event of Default occurs, all School Cost Payments shall be paid by SCA
depositing such funds on or before the due date thereof under the School Unit
Purchase Agreement directly into an account designated by Lender in writing at
the Control Bank (the “School Cost and Purchase Control Account”).

 

(b)          School Purchase Control Account. Lender shall instruct the Control
Bank to transfer all School Cost Payments representing Land Value Payments and
School Construction Supervision Fee Payments into a subaccount (the “School
Purchase Control Account”) with the Control Bank. Provided that Borrower has
satisfied all of the conditions to a Disbursement to Borrower under this
Agreement, amounts deposited into the School Purchase Control Account shall be
available as a disbursement to Borrower (such disbursement, a “School Payment
Disbursement”) from the School Purchase Control Account to pay (or reimburse
Borrower) the costs of the Project (actually billed) other than School Costs in
accordance with the Line Items specified in the Approved Budget. School Payment
Disbursements shall be credited towards the Additional Equity contributions
required to be made by Borrower under this Agreement. At any time when an Event
of Default exists, Lender shall be entitled to disburse amounts deposited into
the School Purchase Control Account directly to the payment of costs associated
with the Project in any manner and in such amounts determined by Lender in its
sole and absolute discretion. All funds in the School Purchase Control Account
shall be additional security for the Loan, and upon the occurrence of an Event
of Default, Lender shall be authorized to apply such funds to Borrower’s
obligations under the Loan Documents in such order and priority as Lender may
elect in its sole discretion.

 

 -44- 

 

 

(c)          School Cost Control Account. Lender shall instruct the Control Bank
to transfer all other School Cost Payments (i.e., School Cost Payments that do
not consist of Land Value Payments and School Construction Supervision Fee
Payments) into a subaccount (the “School Cost Control Account”) with the Control
Bank. Provided that no Event of Default or Potential Event of Default has
occurred, on each Business Day on which available funds are on deposit in the
School Cost Control Account, Control Bank shall transfer all such available
funds to Borrower’s Operating Account. Borrower shall use all amounts disbursed
from the School Cost Control Account into Borrower’s Operating Account solely
for (or to reimburse Borrower for) the payment of School Costs in accordance
with the applicable Requisition and terms and conditions of the School Unit
Purchase Agreement. At any time while an Event of Default or Potential Event of
Default exists, Lender shall have the right, in its sole discretion, to instruct
the Control Bank, to immediately cease all transfers from the School Cost
Control Account into Borrower’s Operating Account and, while an Event of Default
exists, to disburse amounts deposited directly to the payment of School Costs
for which such funds were deposited (to the extent such School Costs were not
already paid) as identified in the applicable Requisition or to return such
funds to the SCA.

 

(d)          At any time when an Event of Default exists or if Borrower does not
otherwise satisfy the conditions precedent to a Disbursement to Borrower from
the Interest Reserve or the Interest Holdback set forth in Section 3.6 of this
Agreement, Lender may deduct interest payments due under this Agreement from the
School Purchase Control Account.

 

(e)          Upon Borrower’s conveyance of the School Unit to the SCA in
accordance with the terms of the School Unit Purchase Agreement, any funds
remaining in the School Purchase Control Account and School Cost Control Account
will be transferred to a deposit account established by Lender with the Control
Bank or a bank reasonably acceptable to Lender and Borrower and satisfying the
Rating Criteria, which shall be under Lender’s sole dominion and control or that
of Lender’s agent and pursuant to the terms of a deposit control account
agreement acceptable to Lender. Funds shall be disbursed from such Control
Account in the same manner and under the same conditions as a Disbursement to
Borrower but must first be exhausted prior to making any Disbursement to
Borrower pursuant to the terms of this Agreement.

 

ARTICLE 3

DISBURSEMENTS TO BORROWER

 

Section 3.1           Funding of Disbursements to Borrower.

 

(a)          Disbursements to Borrower of Loan Advances shall be made by Lender
to pay the costs of the Project (actually billed) net of School Costs in
accordance with the Line Items specified in the Approved Budget on the terms and
conditions herein provided. At no point shall Loan Advances exceed ONE HUNDRED
TWENTY EIGHT MILLION ONE HUNDRED NINETY SEVEN THOUSAND EIGHT HUNDRED SEVENTY
EIGHT AND 00/100 DOLLARS ($128,197,878.00) under the Building Loan and TWENTY
EIGHT MILLION NINE HUNDRED NINETY NINE THOUSAND EIGHT HUNDRED THIRTY SEVEN AND
00/100 DOLLARS ($28,999,837.00) under the Project Loan. Subject to the terms and
conditions of this Agreement, Line Items on the Approved Budget shall be funded
in an amount equal to 100% of the costs paid, or to be paid by Borrower, net of
School Costs, less Additional Equity then required to be contributed under this
Agreement.

 

 -45- 

 

 

(b)          Each date of a Disbursement to Borrower is herein referred to as a
“Disbursement Date”.

 

(c)          Each Disbursement to Borrower shall be added to the outstanding
principal balance of the applicable Loan and will be subject to the terms and
provisions of the Loan Documents.

 

Section 3.2           Required Equity.

 

(a)          Initial Required Equity at Closing. Borrower shall not be entitled
to the Term Loan proceeds until (in addition to satisfying all other conditions
applicable to such disbursement) Borrower has delivered evidence, satisfactory
to Lender in its reasonable discretion, that Borrower has contributed the
Initial Required Equity into the Project. Borrower acknowledges that, as of the
Closing Date, the evidence provided by Borrower remains subject to verification
and that the foregoing sentence shall not be deemed an acknowledgement by Lender
that such Initial Required Equity has in fact been contributed to the Project.
Lender shall not be obligated to make any Disbursements to Borrower under this
Agreement until any shortage in the Initial Required Equity required to be
contributed as of the Closing Date is actually contributed.

 

(b)          Additional Equity Requirements after the Closing Date. No later
than October 22, 2021, Borrower shall have either (i) contributed the Required
Equity into the Project or (ii) deposited with Lender the positive difference,
if any, between (A) Required Equity less (B) the sum of (1) the Initial Required
Equity, (2) the School Construction Supervision Fee which is still scheduled to
be contributed under the School Unit Purchase Agreement, and (3) all Additional
Equity contributed to date.

 

Section 3.3         Conditions to Disbursements to Borrower. Lender shall have
no obligation to make any Disbursements to Borrower under the Building Loan
and/or the Project Loan unless each of the following conditions has been and
remains satisfied as of the date of the Disbursement to Borrower. Each of said
funding conditions is for the benefit of Lender and may be waived by Lender in
Lender’s sole discretion. Lender may make a Disbursement to Borrower without
requiring satisfaction of each condition, but in the absence of a written waiver
signed by Lender, Lender may condition further Disbursements to Borrower upon
satisfaction of all such conditions. The waiver of a condition by Lender with
respect to a Disbursement shall not be deemed a waiver of such condition in the
future in the absence of such written waiver signed by Lender. All of the
documents and agreements required below shall be in form and substance
satisfactory to Lender in its reasonable discretion.

 

 -46- 

 

 

(a)Project Documents.

 

(i)Budget and Business Plan. The Approved Budget and Business Plan shall remain
in full force and effect and shall not have been modified without Lender’s prior
written consent in Lender’s reasonable discretion (other than with respect to
requests to modify the Major Points of Business Plan, which may be granted or
withheld in Lender’s sole and absolute discretion) or as otherwise permitted in
accordance with this Agreement. A rental strategy shall not be permitted.

 

(ii)Plans. Neither the Approved Plans nor the certification from the Architect
that the Improvements will comply with all applicable laws, including all
applicable Access Laws, if constructed substantially in accordance with the
Approved Plans, shall have been modified without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or delayed
(other than with respect to requests to modify the Major Points of Business Plan
or with respect to requests to modify the Approved Plans that require SCA’s
approval under the School Unit Purchase Agreement but have not been approved by
the SCA, which may be granted or withheld in Lender’s sole and absolute
discretion). Notwithstanding the foregoing but subject to Lender’s prior written
approval, Borrower may revise the Approved Plans to provide 91, 92 or 93
Subdivided Residential Units and in connection therewith, the Residential Unit
Minimum Sales Price Schedule attached hereto as Exhibit C shall be adjusted
accordingly so that the total Residential Unit Minimum Sales Price will remain
the same but will be allocated based on the new unit-mix and square footage.

 

(iii)Permits and Utilities. All Permits shall remain in full force and effect
and all other permits, approvals and clearances then required for the continued
construction of the Improvements shall have been issued and provided to Lender,
together with evidence reasonably satisfactory to Lender that (A) the Project
continues to comply with all applicable zoning ordinances, building and use
restrictions and codes and any requirements with respect to licenses, permits,
and agreements necessary for the lawful use and operation of the Project, and
(B) all necessary utilities and municipal services required for the Project are
in place, or will be in place by the Completion of the Construction Work and are
available at budgeted cost.

 

(iv)Architect’s Contract. Until all work thereunder has been performed, the
Architect’s Contract shall remain in full force and effect, shall not have been
modified without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and no material default or event
of default shall exist thereunder by Borrower. During the continuance of an
event of default by Architect under the Architect’s Contract (following any
required notice to Architect and the expiration of any applicable cure period),
Lender shall be entitled to withhold the portion of a Disbursement to Borrower
which would be otherwise payable to the Architect absent such event of default.

 

 -47- 

 

 

(v)Engineer’s Contract. Until all work thereunder has been performed, the
Engineer’s Contract shall remain in full force and effect, shall not have been
modified without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and no material default or event
of default shall exist thereunder by Borrower. During the continuance of an
event of default by an Engineer under an Engineer’s Contract (following any
required notice to such Engineer and the expiration of any applicable cure
period), Lender shall be entitled to withhold the portion of a Disbursement to
Borrower which would be otherwise payable to such Engineer absent such event of
default.

 

(vi)Designer’s Contract. Until all work thereunder has been performed, the
Designer’s Contract shall remain in full force and effect, shall not have been
modified without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and no material default or event
of default shall exist thereunder by Borrower. During the continuance of an
event of default by Designer under the Designer’s Contract (following any
required notice to such Designer and the expiration of any applicable cure
period), Lender shall be entitled to withhold the portion of a Disbursement to
Borrower which would be otherwise payable to the Designer absent such event of
default.

 

(vii)Demolition Contract. Until all work thereunder has been performed, the
Demolition Contract shall remain in full force and effect, shall not have been
modified without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and no material default or event
of default shall exist thereunder by Borrower. During the continuance of an
event of default by Demolition Contractor under the Demolition Contract
(following any required notice to such Demolition Contractor and the expiration
of any applicable cure period), Lender shall be entitled to withhold the portion
of a Disbursement to Borrower which would be otherwise payable to the Demolition
Contractor absent such event of default.

 

 -48- 

 

 

(viii)Construction Contract. Until all work thereunder has been performed, the
Construction Contract shall remain in full force and effect, shall not have been
modified without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed (other than with respect to
requests to modify the Construction Contract that require SCA’s approval under
the School Unit Purchase Agreement but have not been approved by the SCA, which
may be granted or withheld in Lender’s sole and absolute discretion), and no
material default or event of default shall exist thereunder by Borrower. During
the continuance of an event of default by the Contractor under the Construction
Contract (following any required notice to the Contractor and the expiration of
any applicable cure period), Lender shall be entitled to withhold the portion of
a Disbursement to Borrower which would be otherwise payable to the Contractor
absent such event of default. The Construction Contract must be on a guaranteed
maximum price basis with a minimum of 65% buyout of subcontracts, and with
allowances totaling not more than 10% of total trade costs. The Construction
Contract must also include a contingency of not less than four percent (4%) of
trade costs which will be independent from the Contingency Line Item in the
Approved Budget.

 

(ix)Services Contract. Until all work thereunder has been performed, the
Services Contract shall remain in full force and effect, shall not have been
modified without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and no material default or event
of default shall exist thereunder by Borrower. During the continuance of an
event of default by Owner’s Representative under the Services Contract
(following any required notice to Owner’s Representative and the expiration of
any applicable cure period), Lender shall be entitled to withhold the portion of
a Disbursement to Borrower which would be otherwise payable to the Owner’s
Representative absent such event of default.

 

(x)Subcontractors and Material Suppliers. All changes to the list of Major
Subcontractors that was approved by Lender as of the Closing Date shall have
been approved by Lender in writing, which approval shall not be unreasonably
withheld, conditioned or delayed. With respect to each such change to a
subcontractor or material supplier, the list shall include the name, address and
telephone number, a general statement of the nature of the work to be performed,
the labor and materials to be supplied, and the cost of the labor and work.
Borrower shall promptly advise Lender of new names as such subcontracts are
awarded or any changes in the information regarding such subcontractors and
suppliers.

 

 -49- 

 

 

(xi)Consents to Assignments. The Architect’s Consent, the Designer’s Consent,
the Demolition Contractor’s Consent, the Engineer’s Consent, the Owner’s
Representative’s Consent and the Contractor’s Consent shall each remain in full
force and effect with no event of default (following any required notice to the
Architect, the Designer, the Demolition Contractor, the Engineer, the Owner’s
Representative or the Contractor, as applicable, and the expiration of any
applicable cure period) thereunder.

 

(xii)Zoning. The zoning status of the Land and the Project shall continue to
permit the Construction Work to be Completed and permit the intended use of the
Improvements.

 

(xiii)Bonding. Lender shall have received and approved (which approval shall not
be unreasonably withheld, conditioned or delayed) a Payment and Performance Bond
for each subcontractor which does not qualify for Subcontractor Default
Insurance.

 

(xiv)Subcontractor Default Insurance. Subject to the next following sentence,
the Subcontractor Default Insurance for all subcontractors (including, without
limitation, all Major Subcontractors) shall have been delivered to and approved
by Lender (which approval shall not be unreasonably withheld, conditioned or
delayed) and shall remain in full force and effect in accordance with Section
5.1(d). Notwithstanding the foregoing, if any subcontractor does not qualify for
Subcontractor Default Insurance, a Payment and Performance Bond shall be
obtained.

 

(b)          Borrower has delivered evidence, satisfactory to Lender in its
reasonable discretion, that Borrower has contributed the Required Equity then
required in accordance with Section 3.2.

 

(c)          No Potential Event of Default or Event of Default exists.

 

(d)          The Loan is not Out of Balance, such determination to be made in
Lender’s reasonable discretion and will be based upon information provided to
Lender by the Inspector, Administrator, Borrower and Lender’s own analysis.

 

(e)          Within forty-five (45) days following the first Disbursement to
Borrower subsequent to the completion of foundations and footings, Lender shall
have received and approved (which approval shall not be unreasonably withheld,
conditioned or delayed) a supplemental survey that complies with Lender’s
reasonable survey requirements showing that all foundations and footings of the
Project are within the boundaries of the Land and comply with all applicable
setback lines and showing that no buildings or improvements are to be
constructed within the area of any easement, together with, to the extent then
available, a survey endorsement to the Title Policy. Provided Borrower ordered
the supplemental survey promptly upon the commencement of the foregoing
forty-five (45) day period, Lender will extend said forty-five (45) day period
to sixty (60) days subsequent to the completion of the foundations and footings
if the survey is not completed within said forty-five (45) day period.

 

 -50- 

 

 

(f)           Within thirty (30) days after the pouring of concrete for any
Improvements, Borrower shall cause break tests to be completed with respect to
said poured concrete, and Borrower shall use commercially reasonable efforts to
cause the written reports containing the break test results to be delivered to
Lender promptly following said tests. Said test results must be reasonably
satisfactory to Lender and the Inspector. Borrower shall also provide Lender
with ongoing break tests over the ensuing one hundred twenty (120) days, the
results of which break tests shall be provided to Lender and shall be reasonably
satisfactory to Lender and Inspector. Lender acknowledges and agrees that if the
results yield a low break, Lender and Inspector shall approve such results if
Borrower’s structural engineer of record approves same based on the structural
design of the Improvements.

 

(g)          The requested Disbursement to Borrower, together with the Term Loan
and all prior Disbursements to Borrower and the Interest Holdback, shall not
cause the outstanding principal balance of the Loan to exceed the Maximum Loan
Amount, such determination to be made in Lender’s reasonable discretion.

 

(h)          Lender is reasonably satisfied that the percentage of the Approved
Budget allocated to the Hard Costs already funded (the sum of Building Loan
Advances, Project Loan Advances and Additional Equity funded for the payment of
Hard Costs on or after the date of this Agreement) is no more than the
percentage of the Improvements already completed, and that the sum of the Funds
allocated to Hard Costs and not yet advanced as Disbursements to Borrower and
the then unfunded portion of Additional Equity allocated to Hard Costs and are
sufficient to pay all the unpaid Hard Costs set out in the Approved Budget.

 

(i)           Lender, in its reasonable opinion, is not prohibited from
advancing Funds as Disbursements to Borrower under any Legal Requirements
(including, without limitation, applicable lien laws or stop notice statutes).

 

(j)           Intentionally omitted.

 

(k)          All representations and warranties of Borrower and Indemnitor under
this Agreement and under the other Loan Documents are true and correct in all
material respects as of the date of each Disbursement to Borrower (subject to
such changes as may have resulted from acts, omissions, events or circumstances
that do not have a Material Adverse Effect and does not constitute a Potential
Event of Default or Event of Default hereunder).

 

(l)           Other than Disbursements to Borrower from the Interest Holdback
and Interest Reserve, which shall be disbursed by Lender to pay interest under
the Notes in accordance with Section 3.6, Borrower has submitted to Lender a
Draw Request and a Borrower Certification for such Disbursements to Borrower,
together with all supporting documents required under this Agreement.

 

 -51- 

 

 

(m)         None of the Milestone Construction Hurdles remain unsatisfied beyond
the applicable Milestone Deadline, subject to extension for Force Majeure in
accordance with Section 4.1(b).

 

(n)          Borrower has provided Lender with evidence of payment to the
Contractor and each Major Subcontractor for the amounts covered by all prior
Disbursements to Borrower for which payment is due.

 

(o)          The Improvements are being constructed in a good and workmanlike
manner substantially in accordance with the Plans and all required inspections
and approvals pursuant to Legal Requirements and this Agreement have been
obtained as and when necessary.

 

(p)          Inspector has received a title search continuation which shows no
new or intervening liens or encumbrances, other than those approved in writing
by Lender or which are bonded or otherwise discharged in accordance with Legal
Requirements and shows the payment status of all Impositions.

 

(q)          If any Permits are issued after the initial disbursement of the
Loan, Lender shall have received copies of all such Permits.

 

(r)           No notice of a material default by Borrower (as determined by
Lender in its reasonable discretion) that remains outstanding has been received
by Borrower or Lender under the School Unit Purchase Agreement, the Master Lease
or the Sublease.

 

(s)          Borrower shall have paid (or concurrently with the requested
Disbursement to Borrower shall pay) all of Lender’s reasonable costs and
expenses incurred in connection with the Disbursement to Borrower including,
without limitation, actual outside reasonable attorneys’ fees (if any), costs
and expenses to inspect the Project, recording and filing charges, title company
charges and the costs of any endorsements to Lender’s Title Policy.

 

(t)           If any Change Order increases the payment obligation of SCA under
the School Unit Purchase Agreement, Lender may condition any approval required
or permitted of Lender under this Agreement or the other Loan Documents and any
Disbursement to Borrower upon the receipt by Lender of Evidence of Sufficient
Funds with respect to said increased payment obligation. If pursuant to the
terms of the School Unit Purchase Agreement, Borrower is obligated to pay any
increase in the hard costs related to the School Fit-Out Work (as defined in the
School Unit Purchase Agreement), Lender may condition any approval of any Change
Order which has the result of increasing such costs or any Disbursement to
Borrower upon the receipt by Lender of an Equity Deposit in an amount equal to
such increased cost, disbursable by Lender to pay (or reimburse Borrower for the
payment of) such increased cost, once due and payable.

 

 -52- 

 

 

(u)          In the event that the Master Lease, Sublease and School Unit
Purchase Agreement are not executed contemporaneously with the Closing Date,
prior to Lender making the initial Disbursement to Borrower following the
Closing Date, Borrower shall provide Lender with an estoppel certificate from
the SCA, as tenant under the Master Lease, as sublandlord under the Sublease and
as SCA under the School Unit Purchase Agreement, stating that (i) each of the
School Unit Purchase Agreement, the Sublease and the Master Lease is in full
force and effect and is unmodified; (ii) there is no violation of or default by
the SCA or, to SCA’s knowledge, Borrower under the Master Lease, the Sublease or
the School Unit Purchase Agreement; (iii) there is no presently exercisable
credit or offset and that the SCA has no knowledge of any circumstances which
would give rise to any credit or set-off against any future obligations of the
SCA under the Master Lease or School Unit Purchase Agreement; (iv) there is no
voluntary or involuntary Bankruptcy Proceeding pending against the SCA; (v) the
term of each of the Master Lease and the Sublease has commenced and the full
rental thereunder has been paid; (vi) the SCA has accepted possession of the
Master Leased Premises, subject to the terms of the Master Lease, the School
Unit Purchase Agreement and the Sublease; (vii) there are no tenant allowances
under the Master Lease and that there are no current payments to be made by
Borrower to the SCA thereunder or under the Master Agreement which have not been
paid; (viii) the address for notices to be sent to the SCA is as set forth
therein; (ix) the SCA has not subleased all or any part of the Master Leased
Premises other than to Borrower, as subtenant, pursuant to the Sublease; (x) the
SCA has not assigned the Master Lease, the Sublease or the School Unit Purchase
Agreement or any interest therein or any of its rights or obligations
thereunder, nor has the SCA granted any mortgage, deed of trust, security
agreement or security interest in, on or to the SCA’s leasehold estate under the
Master Lease or the SCA’s interest in the Master Lease or the Master Leased
Premises; (xii) Borrower has no obligations to SCA under the Master Lease,
Sublease or School Unit Purchase Agreement other than as set forth therein; and
(xiii) the SCA has not subordinated its interest in the Master Lease to any
mortgage, deed of trust or security agreement other than as set forth in the
Triparty Agreement.

 

Section 3.4           Requests for Disbursements to Borrower.

 

(a)          Between the Closing Date and September 22, 2021, Borrower may
request a Disbursement to Borrower to pay costs of the Project set forth in the
Approved Budget by delivering a Draw Request to Lender.

 

(b)          Each Draw Request (i) must specifically request the portion of the
Disbursement to Borrower to be made under the Building Loan, the portion of the
Disbursement to Borrower to be made under the Project Loan, and the amount of
the School Payment Disbursement to be made from the School Purchase Control
Account (which allocation shall be subject to confirmation by Lender and shall
be made in accordance with the terms of this Agreement), (ii) except for the
final Disbursement to Borrower, must be for an amount equal to or greater than
$250,000.00, and (iii) shall not be submitted more often than once a month.
Lender shall diligently and reasonably promptly process each Draw Request
following receipt by Lender of the Draw Request and all required accompanying
information and materials in compliance with the provisions of this Article 3.
Lender shall use reasonable efforts to confirm the satisfaction all conditions
precedent to a given Disbursement set forth in this Agreement within five (5)
Business Days following such satisfaction, and, in all events, Lender shall
confirm the satisfaction of such conditions precedent within seven (7) Business
Days following such satisfaction. Lender shall make such Disbursement to
Borrower within five (5) Business Days after Lender has confirmed the
satisfaction of the conditions precedent thereto set forth herein as set forth
in the immediately preceding sentence. Disbursements to Borrower and School
Payment Disbursements are not permitted to be used for the payment of any School
Costs.

 

 -53- 

 

 

(c)          Each Draw Request shall be accompanied by (i) a progress report (as
described in Section 4.3 hereof), (ii) to the extent not previously furnished to
Lender, the most current quarterly or annual, as applicable, financial
statements for Borrower, as well as a balance sheet, (iii) to the extent not
previously furnished to Lender, copies of certified income and expense
statements for the Property; (iv) detailed line item descriptions of the costs
to be reimbursed or paid with the Disbursement to Borrower and School Payment
Disbursement and the corresponding Line Items under which such costs fall, (v)
any Additional Equity, if required to be deposited with Lender under this
Agreement or an Equity Deposit, if required to be deposited under Section 3.3(t)
relating to an increase in the hard costs related to the School Fit-Out Work (as
defined in the School Unit Purchase Agreement); and (vi) such documents and
instruments as Lender may reasonably request to establish that each person
performing labor or supplying materials has been paid or will be paid (to the
extent payment is due) from the funds advanced pursuant to said Draw Request for
all work performed and materials supplied through the date of the Draw Request,
including without limitation, Acceptable Invoices, paid invoices, applicable AIA
forms, and conditional or unconditional lien waivers from the Contractor, Major
Subcontractors and other subcontractors, as applicable. Each Draw Request shall
be deemed to be a renewal of all Borrower’s warranties and representations in
this Agreement and the other Loan Documents, as updated to reflect changed facts
which do not have a Material Adverse Effect. To the extent an Equity Deposit has
been made by Borrower into the Loan Reserve, Disbursements to Borrower shall be
made first from such Equity Deposits.

 

(d)          Each Draw Request must also include a Borrower Certification,
which, inter alia, includes a representation and warranty (i) that SCA has
approved and funded (or Borrower has funded or caused to be funded) the Public
School Project Costs included in all prior Requisitions and attaching a copy of
each Requisition delivered to and approved by the SCA with respect to said
Public School Project Costs, to the extent required under the School Unit
Purchase Agreement, (ii) that identifies the Public School Project Costs paid
(or reimbursed) from the Control Accounts, (iii) that such Draw Request does not
violate the provisions of the School Unit Purchase Agreement, and (iv) that all
Change Orders to date either have not required SCA’s prior consent or if such
consent was required pursuant to the terms of the School Unit Purchase
Agreement, such consent has been obtained in writing and that a copy of any such
consent has been delivered to Lender in connection with the applicable Change
Order request. School Payment Disbursements shall be made from the School
Purchase Control Account, to the extent funds are available in the School
Purchase Control Account. To the extent that Borrower satisfies all of the
conditions precedent to a Disbursement to Borrower, Lender shall first disburse
funds in the School Purchase Control Account until all such funds are exhausted
prior to making any Disbursements to Borrower pursuant to the terms of this
Agreement. Any School Payment Disbursements made from the School Purchase
Control Account shall not constitute a Disbursement to Borrower so as to
increase the outstanding principal balance of the Loan. School Payment
Disbursements to Borrower shall be used to pay the Contractor concurrently with
the payments to the Contractor for costs of the Project (other than School
Costs) that are covered by the applicable Draw Request.

 

 -54- 

 

 

(e)          In the event that (x) the SCA fails to fund any School Cost
Payments when required under the terms of the School Unit Purchase Agreement, or
(y) Lender determines in its reasonable discretion that the SCA will not fund a
particular Requisition, as a result of Borrower failing to satisfy a condition
precedent to such obligation of the SCA to fund said School Cost Payments or
otherwise (the parties agreeing that Lender’s determination shall be deemed
reasonable if the SCA has not funded any School Cost Payments for more than
seventy-five (75) days after Borrower submitted to SCA a Requisition with
respect to such School Cost Payment pursuant to subsection 5.02(c)(iii) of the
School Unit Purchase Agreement (but if SCA’s failure to so fund any School Cost
Payment falls within an annual payment moratorium of The City of New York
pursuant to Section 9.02(a) of the School Unit Purchase Agreement, Lender’s
determination shall only be deemed reasonable if the SCA has not funded any
School Cost Payments by the later to occur of (i) seventy-five (75) days after
Borrower submitted to SCA a Requisition with respect to such School Cost Payment
pursuant to subsection 5.02(c)(iii) of the School Unit Purchase Agreement, and
(ii) seventy-five (75) days after the date of the expiration of such annual
moratoriam)), Borrower shall have twenty (20) Business Days from the date that
the SCA is required to fund said unfunded School Cost Payments pursuant to the
terms of the School Unit Purchase Agreement in the case of (x) and ten (10) days
from said Lender’s determination in the case of (y), to fund such unfunded
School Cost Payments into the School Purchase Control Account. Said funds in the
School Purchase Control Account shall not be available as a School Payment
Disbursement unless and until all of Borrower’s Required Equity shall be
contributed. Lender shall not be required to make any Disbursement to Borrower
until such unfunded School Cost Payment has been made by Borrower or the SCA.
Borrower acknowledges that Lender shall not be deemed to have waived any of its
rights and remedies against the SCA relating to said failure by the SCA to fund
any School Cost Payment.

 

Section 3.5           Disbursements to Borrower for Hard Costs.

 

(a)          Each Draw Request for Hard Costs shall be accompanied by a
Contractor’s Application for Payment together with AIA form G702 and AIA form
G703 signed by the Contractor and the Architect, and indicating the percentage
of completion of each Hard Cost Line Item set forth in the Approved Budget;

 

(b)          Each Draw Request for Hard Costs shall be based upon the percentage
of completion of the Hard Cost Line Items. The percentage of completion shall be
based upon the Architect’s certificate of job progress, or the report of the
Inspector, whichever is less;

 

(c)          From each Disbursement to Borrower for the payment of Hard Costs
(other than the Contractor’s fee and general conditions costs), Lender shall
withhold ten percent (10%) retainage (the “Retainage”); provided, however, upon
the completion of fifty percent (50%) of the work with respect to any given
subcontract, as determined by Borrower (subject to Lender and Inspector approval
(not to be unreasonably withheld, conditioned or delayed)), Lender shall
withhold zero percent (0%) retainage thereafter with respect to such
subcontract.  Additionally, upon substantial completion of the work with respect
to any given subcontract substantially in accordance with the Approved Plans, as
certified by Borrower and confirmed by the Inspector (not to be unreasonably
withheld, conditioned or delayed), Lender shall permit Retainage with respect to
such subcontract to be disbursed subject to the satisfaction of the other
applicable disbursement conditions herein; provided that after substantial
completion and until final completion of such subcontractor’s work, Retainage
for such subcontract shall equal two and one-half percent (2.5%) of the work
under such subcontractor plus 200% of the remaining punch-list work to be
performed by such subcontractor.

 

 -55- 

 

 

(d)          If any Draw Request covers, in whole or in part, a payment for
materials not incorporated into the Improvements (“Stored Materials”), Lender
shall have no obligation to make such disbursement unless Lender determines, in
its reasonable discretion, from evidence provided by Borrower, that (i) the
materials are stored at a location on the Land reasonably acceptable to Lender,
(ii) the materials are fully insured under a reasonably satisfactory insurance
policy naming Lender and Borrower as loss payees, (iii) the materials are
identifiable, and are properly segregated from materials not intended for the
Construction Work, (iv) if required by Lender, the Inspector shall have
inspected such materials and verified satisfaction of the foregoing requirements
(which verification shall not be unreasonably withheld, conditioned or delayed),
and (v) Lender has a perfected security interest in the Stored Materials.
Subject to the satisfaction of the foregoing conditions but notwithstanding
anything herein to the contrary, Lender will fund no more than $5,000,000.00 for
Stored Materials at any one time; and

 

(e)          Prior to any Disbursements to Borrower to pay for Hard Costs,
Lender must receive, and approve (which approval shall not be unreasonably
withheld, conditioned or delayed) the substance and conclusions of, a written
report from the Inspector which will include a review and comment on Borrower’s
monthly Draw Request, construction progress, percentage complete, conformity
with Approved Plans and Legal Requirements, the activity and coordinating among
trades, the quality of workmanship, the accuracy of the Borrower’s estimates of
the percentage of work completed, a list of all pending and approved Change
Orders and confirmation of whether remaining Funds not yet advanced as
Disbursements to Borrower, together with School Cost Payments not yet advanced
by the SCA, are sufficient for Borrower to achieve Completion of the
Construction Work. Lender shall use commercially reasonable efforts to cause
Inspector to timely provide the foregoing report.

 

Section 3.6           Disbursements for Payment of Interest from the Interest
Holdback and Interest Reserve. The Approved Budget contains a Line Item for
interest payments payable under the Building Loan Note to be advanced under the
Building Loan in the amount of up to SEVENTEEN MILLION NINETY FOUR THOUSAND
SEVEN HUNDRED TEN AND 00/100 DOLLARS ($17,094,710.00) (the “Building Loan
Interest Holdback”) and a Line Item for interest payments payable under the
Project Loan Note and the Term Loan Note to be advanced under the Project Loan
in the amount of up to TWELVE MILLION NINE HUNDRED FIVE THOUSAND TWO HUNDRED
NINETY AND 00/100 DOLLARS ($12,905,290.00) (the “Project Loan and Term Loan
Interest Holdback”; collectively with the Building Loan Interest Holdback, the
“Interest Holdback”). To the extent there is cash flow from the Property,
Borrower shall use said cash flow to pay all Actual Debt Service under the
Notes. To the extent that the cash flow from the Property is insufficient to pay
the Actual Debt Service, Funds in the Interest Holdback (or if Borrower has
funded the Interest Reserve under Section 2.9, Funds in the Reserve Account,
until such Funds are exhausted) shall be applied by Lender as a Disbursement to
Borrower to make the monthly interest payments on the Loan that become due and
payable prior to the date on which all Disbursements to Borrower from the
Interest Holdback have been made provided that the following conditions remain
satisfied: (i) no Event of Default exists, (ii) the Loan is not Out of Balance,
and (iii) Borrower continues to satisfy the provisions of Section 2.9. Each
Disbursement to Borrower from the Interest Holdback shall increase the
outstanding principal balance of the applicable Loan. Nothing herein is intended
or shall be construed to alter or limit Borrower’s obligation to make the
monthly interest payments on the Loan if the Interest Holdback and the Interest
Reserve are inadequate or the conditions under Section 3.3 are not satisfied.

 

 -56- 

 

 

Section 3.7          Final Disbursement to Borrower for Hard Costs and Soft
Costs. The final Disbursement to Borrower from the Building Loan and the Project
Loan, including the Retainage (but excluding the Funds necessary pursuant to
Section 3.17 below to establish the Punch List Sub Reserve), shall be disbursed
only upon Lender’s receipt of the following:

 

(a)          Evidence that the Borrower has achieved Completion of the
Construction Work and Project;

 

(b)          Evidence reasonably satisfactory to Lender that Hard Costs other
than with respect to Punch List Items shall, upon making the final Disbursement
to Borrower, have been paid in full;

 

(c)          An endorsement to the title policy issued by the Title Company
updating the coverage through the date of the final disbursement and showing no
exceptions to title other than those previously approved by Lender;

 

(d)          Evidence (which may consist of a certified statement by Borrower)
that Borrower has accepted the Improvements as complete from the Contractor,
subject to completion of Punch List Items; and

 

(e)          Evidence reasonably satisfactory to Lender that the undisbursed
portion of the Interest Holdback and, if applicable, the Interest Reserve, is
sufficient to pay all Assumed Debt Service on the Loan until the date that
Subdivided Residential Units are projected to start to be conveyed to
Residential Unit Purchasers.

 

Section 3.8          Deliveries after Completion of the Construction Work.
Within thirty (30) days following Completion of the Construction Work, Borrower
shall use commercially reasonable efforts to deliver the following items in form
and content acceptable to Lender:

 

(a)          Three copies of an ALTA/ACSM “Class A” Land Title Survey of the
Project describing the dimensions and location of all Improvements constructed
in place prepared in accordance with the terms of Exhibit J attached hereto;

 

(b)          One set of “as built” plans and specifications for the Improvements
(or construction drawings marked to show changes in the course of construction);

 

(c)          A final personal property inventory and evidence of full payment
for personal property in which Lender has or is to have a security interest;

 

 -57- 

 

 

(d)          An itemized statement showing the costs of construction incurred
for construction of the Project, which statement shall be certified to Lender as
materially true and correct by an officer of Borrower and other such additional
information Lender may reasonably request in order to verify such cost of
construction;

 

(e)          Such certificates and other evidence as Lender may reasonably
require that Borrower is in compliance with all insurance requirements under the
Loan Documents;

 

(f)           An updated Phase I environmental report dated after Completion of
the Construction Work satisfying the requirements set forth in Exhibit K
attached hereto and otherwise acceptable to Lender in all material respects as
determined in Lender’s reasonable discretion; and

 

(g)          Lender shall have reviewed and approved (which approval shall not
be unreasonably withheld, conditioned or delayed) a true, correct and complete
copy of the Management Agreement relating to the Project in accordance with the
provisions of Section 7.5.

 

Section 3.9           Contingency: Reallocations. Borrower shall have the right
to recognize up to $500,000.00 per any one Line Item of Available Cost Savings
and a total Available Cost Savings of up to $2,000,000.00. Any Available Costs
Savings realized in excess of the foregoing amounts must be approved by Lender
in its reasonable discretion. Subject to this Section 3.9, Borrower shall have
the right to reallocate Available Cost Savings in Line Items to cost overruns in
other Line Items. The Line Item designated “Contingency” (the “Contingency Line
Item”) represents an amount necessary to provide reasonable assurances to Lender
that additional Funds are available to be used if the allowances for certain
items in the Construction Contract are not sufficient or if additional costs and
expenses are incurred or additional interest accrues on the Loan, or
unanticipated events or problems occur. The Approved Budget shall contain a
Contingency Line Item equal to a minimum of six and one-half percent (6.5%) of
the unpaid Hard Costs to Complete the Project as of the date hereof and five
percent (5.0%) of unpaid Soft Costs to Complete the Project as of the date
hereof. Borrower may from time to time request that portions of the Contingency
Line Item be reallocated to other Line Items. Such requests shall be subject to
Lender’s written approval which shall not be unreasonably withheld, conditioned
or delayed and shall be granted provided that, in Lender’s reasonable judgment,
there are sufficient amounts remaining in the Contingency Line Item, to protect
against cost overruns and other unanticipated events or circumstances.
Notwithstanding anything to the contrary contained above in this Section 3.9,
Borrower shall in no event or under any circumstances have the right (i) to
reallocate any Available Cost Savings in a Line Item for any Hard Costs to a
Line Item other than another Line Item for Hard Costs, without in each instance
obtaining Lender’s prior written approval, (ii) to reallocate any Available Cost
Savings in a Line Item for Soft Costs to a Line Item for Hard Costs without in
each instance obtaining Lender’s prior written approval, (iii) to reallocate
Funds in the Interest Holdback to other Line Items, or (iv) in any event, to
cause a reallocation to occur that in the reasonable opinion of Lender, its
counsel or the Title Company, will be in contravention of the Lien Law, or that
in the reasonable opinion of Lender, its counsel or the Title Company will
adversely affect or impair the lien or the priority of lien of the Mortgage.

 

 -58- 

 

 

Section 3.10         Developer Fee. The Developer Fee set forth in the Approved
Budget shall not exceed $4,500,000.00 (the “Developer Fee”) in the aggregate and
subject to the satisfaction of all the conditions of a Disbursement to Borrower,
will be funded as follows: (i) not more than $1,000,000 of the Developer Fee
shall be funded by Lender on the Closing Date and (ii) the remainder of the
Developer Fee shall be paid on a straight line monthly basis in equal
installments over the 42-month period of construction of the Project (the
“Monthly Developer Fee”), commencing as of the date of issuance to the
Contractor of a notice to proceed. In the event of any revision to the
Construction Timeline approved by Lender, the amount of the Monthly Developer
Fee to be paid to Borrower each month shall be equitably recalculated, and
Borrower shall submit for Lender’s approval a revised payment schedule which
uniformly allocates the applicable unpaid portion of the then projected Monthly
Developer Fee to the remaining duration of the applicable Construction Timeline.
The timing and amount of such installment of the Monthly Developer Fee may be
further adjusted, from time to time, based on Borrower’s reasonable revisions to
the Construction Timeline that are approved in writing by Lender.

 

Section 3.11         Balancing; Loan Reserve. If at any time during the term of
the Loan, Lender reasonably determines that the Loan is Out of Balance (taking
into account any Interest Rate Protection Agreements in place, amounts remaining
in the Contingency Line Item available for the Project on a percentage complete
basis and Available Cost Savings), Borrower shall, prior to any further
Disbursements to Borrower being made by Lender, make an additional Equity
Deposit in an amount sufficient to bring the Loan “in balance” for deposit into
the Loan Reserve within twenty (20) Business Days following demand from Lender.
Such additional Equity Deposits shall not be counted towards Borrower’s Required
Equity. Anything contained in this Agreement to the contrary notwithstanding:
(i) it is expressly understood and agreed that Borrower shall cause the Loan to
be “in balance” at all times, and (ii) Lender shall not be obligated to make any
Disbursements to Borrower if the Loan is Out of Balance. The Loan shall be
deemed “Out of Balance” if the ratio, expressed as a percent, of (a) the
remaining costs to achieve Completion of the Construction Work, inclusive of
required interest due under the Loan at the Contract Rate, each as reasonably
determined by Lender, to (b) the sum of (i) the unfunded portion of the Building
Loan and the Project Loan (inclusive of any undisbursed portion of the Interest
Holdback but specifically excluding, however, unfunded amounts of the Building
Loan and the Project Loan that are budgeted for the payment of leasing
commissions, tenant improvement allowances and tenant improvement work), (ii)
the remaining Additional Equity to be funded by Borrower plus the Equity
Deposits, if any, then held by Lender, (iii) the Interest Reserve and (iv) the
School Cost Payments that remain to be funded by the SCA under the School Unit
Purchase Agreement (so long as no default by the SCA shall have occurred
thereunder which continues after the giving of any applicable notice and
expiration of the applicable cure period; provided, however, that School Cost
Payments that the SCA fails to fund when required under the terms of the School
Unit Purchase Agreement or which Lender reasonably determines under Section
3.4(e)(y) will not be funded by the SCA shall not be taken into account in the
forgoing calculation), is greater than one-hundred percent (100%). The unfunded
portions of the Building Loan, the Project Loan and the Additional Equity will
include the required Contingency, as reasonably determined by Lender based upon
the then current percent of completion, and Available Cost Savings.
Notwithstanding anything to the contrary contained in Section 3.4(e) or this
Section 3.11, the Loan shall not be deemed to be Out of Balance due to the fact
that a default by SCA under the School Unit Purchase Agreement shall have
occurred which continues after the giving of any applicable notice and
expiration of the applicable cure period, SCA shall have failed to fund any
School Cost Payments when required under the terms of the School Unit Purchase
Agreement or Lender has reasonably determined under Section 3.4(e)(y) that
certain School Cost Payments will not be funded by SCA, in any such case, so
long as Borrower or SCA thereafter funds each School Cost Payment on or prior to
the later to occur of (x) the date upon which such School Cost Payment would
have been payable by SCA under the School Unit Purchase Agreement if not for
such default by SCA, failure to fund by SCA or determination by Lender or (y)
the date upon which Borrower is required to make such payment pursuant Section
3.4(e)(y).

 

 -59- 

 

 

Section 3.12         Manner of Disbursement. Lender shall make Disbursements to
Borrower directly into Borrower’s Operating Account; provided, that if an Event
of a Default exists and Lender elects to make a Disbursement to Borrower in its
sole discretion, Lender may, at its option, make said Disbursement to Borrower
through a title insurance company, or directly or by joint payee check to
contractors, material suppliers, laborers and other persons entitled thereto.

 

Section 3.13         Expenses, Fees and Interest. Borrower shall pay all of
Lender’s reasonable out-of-pocket costs and expenses incurred in connection with
the Disbursements to Borrower, including, without limitation, the Control
Accounts, Administrator’s fees, Inspector’s fees, actual out-of-pocket
attorneys’ fees, actual out-of-pocket costs and expenses to inspect any new or
renovated Improvements, any recording and filing charges and any title insurance
company charges. Notwithstanding any other provision of this Agreement, upon ten
(10) days prior notice to, but without authorization from, Borrower, Lender may
elect to use the Funds to pay when due any fees owed by Borrower to Lender, the
Administrator or the Inspector under this Agreement or any other Loan Document,
interest on the Loan, reasonable legal fees and costs of Lender’s or Lender’s
attorneys which are payable by Borrower, and such other sums as may be payable
from time to time by Borrower to Lender or the Administrator under the Loan
Documents if such payment is not made by Borrower within such ten (10)-day
period. Such payments, at the option of Lender, may be made by debiting or
charging the Funds in the amount of such payments without first disbursing such
amount to Borrower and shall be deemed to be a Disbursement to Borrower.

 

Section 3.14         Use of Funds. All Disbursements to Borrower shall be used
only to pay the costs set out in the Approved Budget and only in accordance with
a Draw Request approved by Lender (which approval shall not be unreasonably
withheld, conditioned or delayed).

 

Section 3.15        Responsibility For Application of Funds. Lender shall not
have any obligation to assure that Disbursements to Borrower are applied against
the costs shown in the Draw Request, and Borrower accepts sole and full
responsibility for and warrants proper application of all such disbursements.
Borrower hereby releases and agrees to hold harmless, protect, indemnify, and
defend Lender and its officers, directors, employees, attorneys, and agents from
all Losses, demands, claims, and expenses that arise out or are related to any
alleged misapplication or misuse of Funds by Borrower or anyone acting on behalf
of Borrower.

 

 -60- 

 

 

Section 3.16         Governmental Set Asides. In the event that any Funds are
set aside (“Set Aside Funds”) for purposes of meeting any governmental
requirements to pay for performance obligations imposed on Borrower, such Set
Aside Funds shall be treated as Disbursements to Borrower on the date they are
set aside. The Set Aside Funds shall, in Lender’s sole discretion, either be
held in the Loan Reserve (and not be eligible to be used for Disbursements to
Borrower), and shall be under the sole dominion and control of Lender. Borrower
hereby grants to Lender a security interest in the Set Aside Funds to secure the
Obligations. Upon the satisfaction by Borrower of all work and other
governmental requirements that are secured by the Set Aside Funds, as long as no
Event of Default exists, the Set Aside Funds shall be released by Lender from
the Loan Reserve and disbursed by Lender from the Loan Reserve in accordance
with the terms of this Agreement.

 

Section 3.17         Punch List Sub Reserve. Upon Completion, Borrower shall
deposit into the Loan Reserve (which deposit, as long as the Loan is not Out of
Balance, may be funded by available Loan proceeds from the applicable line items
for the costs in question as well as contingency line item in the Approved
Budget) an amount equal to one hundred twenty-five percent (125%) of Lender’s
estimate of costs to complete the Punch List Items (such amounts deposited in
the Loan Reserve, the “Punch List Sub Reserve”). Funds in the Punch List Sub
Reserve shall be disbursed to Borrower, in a single disbursement, upon
completion of the Punch List Items in accordance with the requirements of
Section 4.10 of this Agreement, as confirmed by Lender in its reasonable
discretion.

 

Section 3.18         Funding for Deposits. If any Draw Request covers, in whole
or in part, the payment of a deposit or deposits to a vendor or supplier of
construction materials, supplies or components for the Construction Work, Lender
shall have no obligation to make such disbursement unless (i) said deposit and
the vendor or supplier that is the payee are identified in the Draw Request, and
(ii) said deposit is identified on and does not exceed the amount set forth on
Exhibit I.

 

Section 3.19         Personal to Borrower. Disbursements to Borrower are
personally available to and for the sole benefit of TPHGreenwich Owner LLC, a
Delaware limited liability company, and shall not be available to or assignable
to any other person or party. Any right to request a Disbursement to Borrower
shall terminate and become null and void upon any transfer of title to the
Mortgaged Property, or any portion thereof in violation of this Agreement, or
upon any unauthorized Conveyance.

 

Section 3.20         EB-5 Investments. EB-5 investors shall not be permitted to
contribute any equity to the Project without Lender’s prior written approval,
which approval may be withheld in Lender’s sole and absolute discretion.

 

Section 3.21         Union Labor. Lender encourages Borrower to seek competitive
union bids where applicable on any subcontracts for Construction Work estimated
to cost over Five Million and 00/100 Dollars ($5,000,000.00).

 

Section 3.22         Change in Scope of Project. In the event that the SCA has
materially defaulted under the School Unit Purchase Agreement, Borrower may
request that Lender consent to a change in the scope of the Project, which
consent may be withheld in Lender’s sole and absolute discretion.

 

 -61- 

 

 

ARTICLE 4

CONSTRUCTION OF IMPROVEMENTS

 

Section 4.1           Commencement and Completion of Construction.

 

(a)          If not already commenced, Borrower shall use good faith efforts to
commence the Construction Work within thirty (30) days following the Closing
Date and Borrower shall thereafter diligently and continuously pursue the
achievement of Completion. The Construction Work shall be performed and the
Improvements shall be constructed in a good and workmanlike manner, free from
all material defects in materials or workmanship. The Construction Work shall
conform in all material respects to the Business Plan, the School Unit Purchase
Agreement, the Approved Plans and all Legal Requirements, as same may be
modified in accordance with the terms of this Agreement. The Construction Work
shall proceed diligently and Borrower shall achieve Completion of the
Construction Work and the Improvements on or before the Completion Date. In the
case that there is a Force Majeure event, the Completion Date shall be extended
on a day-for-day basis for each calendar day that Borrower is unable to complete
the Construction Work by the Completion Date provided that (i) written notice of
each such delaying cause is received by Lender within twelve (12) Business Days
after Borrower first becomes aware of the commencement of each such delaying
cause and again within twelve (12) Business Days after Borrower becomes aware of
any termination or cessation thereof and (ii) the Completion Date shall in no
event be extended beyond the date which is 45 months following the Closing Date
(i.e., September 19, 2021) (the “Outside Completion Date”), TIME BEING OF THE
ESSENCE, and (iii) the Loan is not Out of Balance (or sufficient Additional
Equity has been contributed such that the Loan is no longer Out of Balance).

 

(b)          Borrower shall achieve each of the following conditions on or
before the date specified therefor (each such condition shall be referred to
individually as a “Milestone Construction Hurdle” and the corresponding dates
for Borrower to achieve such Milestone Construction Hurdle are referred to
individually as a “Milestone Deadline”) in each case, as such date may be
extended due to Force Majeure on a day-for-day basis for each day that Borrower
is unable to achieve the applicable Milestone Construction Hurdle by the
applicable Milestone Deadline; provided, however, no Milestone Deadline shall be
extended due to a Force Majeure event (i) beyond the applicable “Outside
Milestone Date” set forth below, or (ii) beyond the Outside Completion Date:

 

 -62- 

 

 

    ID    Milestone Construction
Hurdle   Schedule
Date   Milestone
Deadline   Outside
Milestone
Date     (from Construction
Timeline)   (from Construction
Timeline)   (from Construction
Timeline)                               1   24   SOE Work completed   2/2/2018  
6/30/2018   12/30/2018                       2   26   Caisson Operation
completed   5/21/2018   9/30/2018   3/30/2019                       3   28 & 29
  Foundation walls complete and Slab on grade poured   10/4/2018   2/28/2019  
8/28/2019                       4   38   Superstructure completed through Flr 9
and 9M   2/12/2019   6/30/2019   12/30/2019                       5   44, 45 &
58   Superstructure topped out, crane removed and Curtainwall installation
complete through curtainwall crown   9/23/2019   1/30/2020   4/30/2020          
            6   109   SCA Turnover aka Substantial Completion of School Base
Building Work – T1   9/17/2019   12/31/2019   3/31/2020                       7
  75 & 110   MEP Work Completed and SCA Post Turnover Work – T2   3/5/2020  
6/30/2020   9/30/2020                       8   111 & 114   SCA Post Turnover
Work – T3 and Resi TCO1   9/21/2020   12/31/2020   3/31/2021                    
  9   116   Project Completion   12/29/2020   Completion Date   Outside
Completion Date

 

Section 4.2           Change Orders. All requests for changes (“Change Orders”)
in the Approved Plans (other than minor field changes involving no extra cost
(provided that if SCA’s approval of such change is required under the School
Unit Purchase Agreement, Borrower shall have obtained SCA’s written approval
thereof and provided a copy thereof to Lender )) shall be in writing, signed by
Borrower and the Architect, and delivered to Lender and to the Administrator
promptly after execution. Borrower shall obtain the SCA’s approval or consent to
all Change Orders that affect the School Unit or the School Program (as defined
in the School Unit Purchase Agreement) (an “SCA Change Order”) in writing and a
copy of such approval or consent shall be delivered to Lender as an attachment
to the applicable Change Order request. Borrower agrees to not permit any work
pursuant to any “material” Change Order without Lender’s prior written approval.
A Change Order shall be deemed “material” if it (i) adversely affects the value
or changes the use of the Improvements, (ii) alters the unit count below ninety
(90) residential units or above ninety-three (93) residential units, (iii) is
inconsistent with a luxury residential condominium development as set forth in
the Business Plan, (iv) increases or decreases the cost of the Construction Work
by more than $500,000.00, (v) when added to other Change Orders not requiring
the approval of Lender (other than Change Orders that Lender approved in
writing), it increases or decreases the cost of the Construction Work by more
than $2,500,000.00 (except that Change Orders necessary to satisfy Legal
Requirements of Governmental Authorities shall be permitted to be in excess of
the foregoing limit subject to an aggregate cap of $3,000,000.00), (vi) will
cause Borrower to be unable to achieve Completion of the Construction Work on or
before the Completion Date, (vii) requires any consent or approval of the SCA
under the School Unit Purchase Agreement that was not obtained, (viii) causes an
increase in the hard costs of the School Fit-Out Work (as defined in the School
Unit Purchase Agreement) for which Borrower is responsible under the School Unit
Purchase Agreement, or (ix) constitutes an SCA Change Order. If the cost of the
Construction Work is increased by any Change Order and there are insufficient
Funds (after any permitted re-allocations of Available Cost Savings and
excluding the Contingency Line Item in the Approved Budget) to pay the increased
cost, Borrower shall make an Equity Deposit in the amount of the increased cost
with Lender in cash before permitting any work pursuant to the Change Order. The
cash deposited with Lender shall be added to the Loan Reserve.

 

 -63- 

 

 

Section 4.3          Progress Reports. Borrower shall deliver to Lender not less
frequently than monthly during construction, a report of the progress of
construction of the Improvements, the cost of the Improvements compared to the
Line Items in the Approved Budget, the Change Order and pending Change Order
logs, the promotion and merchandising efforts for marketing the Subdivided
Residential Units of the Project, current leasing reports (if applicable) with
respect to the Retail Unit, and such other data and information concerning the
Project as may be reasonably requested by Lender. Such reports shall be provided
on a monthly basis or more frequently if required by Lender.

 

Section 4.4           Access to Borrower’s Books and Records. Lender and its
representatives shall have reasonable access to the books, records, contracts,
sub contracts, invoices, bills and statements of Borrower, including any
supporting or related vouchers or other instruments. If Lender so requires,
copies of such items shall be delivered to Lender or its representatives for
audit, examination, inspection, and photocopying.

 

Section 4.5          Inspections. Lender, Administrator, Inspector and their
respective representatives shall at reasonable times upon reasonable prior
notice and, at Borrower’s option, accompanied by a representative of Borrower,
have the right of entry and access to the Project, and the right to inspect all
work done, labor performed and materials furnished on or about the Project;
provided that such entry and access to any Condominium Unit that has been
conveyed shall be subject to the terms of the Condominium Documents. The
Inspector will make periodic inspections of the Construction Work and the
Improvements during construction to review and comment on the construction
progress and percentage of completion, the conformity with the Approved Plans
and Legal Requirements, the activity and coordination among trades, the quality
of workmanship, and the accuracy of Borrower’s estimates of the percentage of
work completed. The Inspector will review monthly Borrower Draw Requests and
perform such other duties as Lender deems necessary or desirable. Borrower shall
pay the reasonable fees of the Inspector in connection with Borrower’s request
for a Disbursement to Borrower. Borrower acknowledges and agrees that all
inspections by Lender or its representatives, including but not limited to
Inspector, are solely for the purpose of protecting the security of Lender. No
such inspection shall constitute a representation by Lender to any person that
the Improvements comply with the Approved Plans and the Legal Requirements, or
that the construction is free from faulty materials or workmanship, nor shall
any inspection by Lender or its representatives, including but not limited to
Inspector, constitute approval of any certification or representation given to
Lender or relieve any person making such certification or representation from
the responsibility therefor. Lender shall use commercially reasonable efforts
not to interfere with (and shall cause its representatives and agents not to
interfere with) the Construction Work.

 

 -64- 

 

 

Section 4.6           Corrective Work. If any portion of the Construction Work
does not materially conform with the requirements of this Agreement, Lender
shall have the right to require corrective work by delivery of written demand to
Borrower. If Lender reasonably determines that the corrective work is likely to
delay completion of the Construction Work beyond the Completion Date, no further
construction except corrective work shall be performed without the prior written
consent of Lender, and the corrective work shall be completed to Lender’s
reasonable satisfaction within fifteen (15) days from the date of the written
demand or, if the corrective work is not reasonably capable of being completed
within fifteen (15) days, within such additional time as is reasonably
necessary, but not exceeding sixty (60) days, unless Borrower demonstrates to
Lender’s reasonable satisfaction that any time in excess of sixty (60) days to
complete the corrective work will not cause Borrower to fail to satisfy a
Milestone Construction Hurdle by the applicable Milestone Deadline.

 

Section 4.7           Liens. Borrower shall keep the Project free from all Liens
(other than Permitted Encumbrances), whether or not superior to the Mortgage,
other than as expressly set forth in this Section 4.7. If any Lien that is not a
Permitted Encumbrance is filed or placed against the Project, Borrower shall
obtain a release or discharge of the Lien in accordance with all applicable
Legal Requirements, within thirty (30) days following the earlier of the date on
which Borrower first receives notice of such lien or the date of written notice
by Lender to Borrower of the existence of the Lien. At any time within such
thirty (30) day period, Lender may refuse to make any disbursements of Funds
until the Lien is so released or discharged in accordance with all applicable
Legal Requirements. If Borrower does not cause the release or discharge of such
Lien within said thirty (30) days, Lender may elect to disburse Funds to pay
such Lien. Lender’s rights under this Section shall not be affected by any claim
of Borrower that the Lien is invalid, it being understood that the decision of
Lender to pay or withhold is to be made by Lender in its sole discretion,
subject only to Borrower’s right to obtain the release and satisfaction of, or
discharge of, such Lien as provided above.

 

Section 4.8           Disputes Endangering Completion. If an Event of Default
exists and any dispute arises under a contract or subcontract for which there is
either no expedited arbitration or such arbitration proceeding has not concluded
in the time frames set forth in such contract or subcontract, Lender may: (i)
disburse Funds for the account of Borrower without prejudice to Borrower’s
rights, if any, to recover from the party to whom paid, and (ii) without
limitation, indemnify a title insurer against possible assertion of Liens, or
agree to pay any disputed amounts to contractors or subcontractors if Borrower
is unable or unwilling to pay the same. All sums paid or agreed to be paid under
this Section 4.8 shall be for the account of Borrower and constitute an Advance,
and Borrower agrees to reimburse Lender for all such Advances, together with
interest at the Default Rate until the date of reimbursement. Such Advances,
whether or not in excess of the Funds, shall be secured by the Mortgage.

 

 -65- 

 

 

Section 4.9           Restriction. Without Lender’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, Borrower shall not
purchase or install any materials, equipment, fixtures, or any other part of the
Improvements under conditional sales agreements or other arrangements wherein
the right is reserved to remove or repossess any such items.

 

Section 4.10         Punch List Items. Borrower shall complete all Punch List
Items no later than one hundred twenty (120) days following the date on which
Completion of the Construction Work occurs (subject to reasonable extensions if
Borrower is diligently pursuing the completion of such Punch List Items), or
such earlier date as required under the School Unit Purchase Agreement.

 

Section 4.11        Completion. Borrower shall achieve Completion of the
Construction Work on or before the Completion Date, or, if applicable due to a
Force Majeure event, the Outside Completion Date.

 

ARTICLE 5

INSURANCE AND CONDEMNATION

 

Section 5.1            Insurance Requirements.

 

(a)          Property Insurance. During any period of construction, renovation,
or alteration of the Improvements or the performance by Borrower of the
Construction Work, Borrower shall maintain Builders Risk insurance insuring one
hundred percent (100%) of the insurable replacement cost of the Improvements,
including coverages for Hard and Soft Costs, materials used for construction
whether located on-site or off-site and while in transit, Delay in Completion,
Permission To Occupy, Collapse During Construction, Terrorism, Named Windstorm,
Flood, Sinkhole (if applicable) and Earthquake (if applicable). Borrower shall
cause the Contractor to maintain the following coverages: Commercial General
Liability, Auto Liability (if applicable), Workers Compensation including
Employers Liability, Contractor Pollution Liability, Crane Liability, and
Umbrella or Excess Liability. In addition, Lender will require proof of the
Architect’s and Designer’s Professional Liability Insurance.

 

 -66- 

 

 

Upon Completion of the Construction Work, Borrower shall maintain or cause the
Condominium Association to maintain either “All Risk” or “Special Form” real and
personal property insurance and “Boiler and Machinery Insurance”, insuring one
hundred percent (100%) of the insurable replacement cost value of the
Improvements and the Equipment, excluding foundations, and with a deductible not
to exceed $100,000 with the exception for Earthquake, Named Windstorm and Flood,
providing no coinsurance or similar penalty. Such insurance shall also cover
“Rent Loss” or “Business Interruption” and “Extra Expense” on an “Actual Loss
Sustained Basis” (including Rent Loss), in an amount equal to at least eighteen
(18) months of the Property Income, and an extended period of indemnity of at
least three hundred sixty-five (365) days. Covered perils shall include, but not
be limited to, “Windstorm” (including “Named Windstorm”), “Boiler and Machinery
Insurance” and “Acts of Terrorism”; provided that for so long as the Terrorism
Risk Insurance Program Reauthorization Act of 2015, as amended (“TRIPRA”), is in
effect (including any extensions), Lender shall accept terrorism insurance which
covers against “covered acts” as defined therein, and during any period in which
TRIPRA or other similar government legislation is no longer in effect, Borrower
shall only be required to maintain, or cause to be maintained, the amount of
terrorism insurance which can be purchased with a premium that does not exceed
an amount equal to two (2) times the amount of the then-current premium for the
property insurance required hereunder (excluding any terrorism component
thereof) and further provided that such insurance shall not have a deductible in
excess of fifty thousand and 00/100 dollars ($50,000.00). Lender may from time
to time also require that Borrower maintain insurance acceptable to Lender for
“Builder’s Risk” during the period of any construction, renovation or alteration
of the Improvements. If the Mortgaged Property is defined to be in Seismic Zone
3 or 4, or its equivalent, earthquake insurance shall also be maintained by
Borrower. If the Mortgaged property is located within a Special Hazard Flood
Area, National Flood Insurance Program (“NFIP”) insurance is required. In
addition, the Property policy must provide an maintain a Flood Limit in excess
of NFIP that is acceptable to Lender.

 

(b)          All insurance coverages, limits and deductibles must be reasonably
satisfactory to Lender.

 

(c)          Liability Insurance.

 

(i)During any period of construction, renovation, or alteration of the
Improvements or the performance by Borrower or Contractor, Borrower shall
maintain or cause the Contractor to maintain General Liability insurance
(including contractual liability and “Acts of Terrorism”) in an amount equal to
at least $2,000,000 per occurrence, $4,000,000 in the aggregate and $4,000,000
products completed operations aggregate, which must be in effect throughout the
statute of repose in New York, with a Per Location/Contractor Per Project
aggregate endorsement. In addition, Borrower shall maintain or cause the
Contractor to maintain Umbrella or Excess Liability insurance in an amount
Lender determines to be reasonable from time to time but in no event less than
$50,000,000. If applicable, Lender may, from time to time also require that
Borrower maintain insurance acceptable to Lender for “Commercial Auto”, “Workers
Compensation”, and such other insurance as Lender may reasonably require. In
addition, Lender will require proof of the Architect’s and Designer’s
Professional Liability Insurance. Further, Borrower shall maintain railroad
protective liability insurance in amounts and limits required by any Permits or
Operating Agreements.

 

(ii)Upon Completion of the Construction Work, Borrower shall maintain or cause
the Condominium Association to maintain General Liability insurance (including
“Acts of Terrorism”) in an amount equal to at least $1,000,000 per occurrence
and $2,000,000 in the aggregate, with a Per Location aggregate endorsement. In
addition, Borrower shall maintain or cause the Condominium Association to
maintain Umbrella or Excess Liability insurance in an amount Lender determines
to be reasonable from time to time but in no event less than $50,000,000.

 

 -67- 

 

 

(iii)Contractor Liability. Borrower shall cause the General Contractor to
maintain the following insurance coverages: (i) Workers Compensation with
statutory limits including Employers Liability insurance, and (ii) Contractor
Pollution Liability in an amount equal to $15,000,000 per occurrence, and
$20,000,000 in the aggregate naming both Borrower and Lender as additional
insured. General Contractor will cause the Crane Operator to maintain and
provide lender with proof of Crane Operators Liability coverage with limits as
required by the municipality in New York City, New York.

 

(d)          Subcontractor Default Insurance. Borrower shall obtain and
thereafter maintain in full force and effect Subcontractor Default Insurance for
all subcontractors with limits of no less than $50,000,000 per claim and
$100,000,000 in the aggregate and include a “Financial Interest Endorsement”
naming Lender as insured party. The Project will be enrolled as of the
commencement of the Construction Work. In addition, Borrower must provide Lender
with semi-annual reporting on Subcontractor Default Insurance exposure, claims
and losses thereunder (or more often as may be requested by Lender, provided
such request shall not exceed more than once each quarter). Enrolled
subcontractors must be covered under the Subcontractor Default Insurance policy
at all times; provided, however, that if a subcontractor (which is not a Major
Subcontractor) is not eligible for coverage under the Subcontractor Default
Insurance, Lender will require a Payment and Performance Bond acceptable to
Lender.

 

(e)          Evidence of Insurance by Acceptable Insurers. At all times during
the term of the Loan, Borrower shall or shall cause the Condominium Association
to provide to Lender the following evidences of insurance to Lender: (i) an
ACORD 28 (current version) Evidence of Property Insurance provided by an
authorized insurance agent, broker or insurance company or, where ACORD 28
(current version) is not available, other evidence of insurance confirming the
same rights as are provided by ACORD 28 (current version) and all applicable
policy endorsements; and (ii) an ACORD 25 (current version) Certificate of
Liability Insurance, provided by an authorized insurance agent, broker or
insurance company confirming coverages are maintained for liability insurance as
required to be carried by Borrower. Any ACORD or equivalent evidencing a Blanket
insurance policy shall specifically identify the replacement cost of the
improvements and the annual gross rents. The foregoing evidence shall be
provided to Lender at least five (5) Business Days prior to the expiration date
of each such policy. Each evidence of insurance and certificate must include a
mortgagee clause and a loss payee clause satisfactory to Lender, and any
Certificate of Liability Insurance must name Lender as an Additional Insured for
Commercial General Liability with respect to the Premises. Each insurance
company providing coverage must have an A. M. Best rating of A-X or better.

 

 -68- 

 

 

(f)           Blanket Insurance Policies. Borrower’s insurance requirements
under this Article 5 may be satisfied by maintaining either individual policies
covering only the Premises, or blanket insurance policies covering multiple
properties, provided that with respect to any blanket insurance policies
Borrower also covenants to either immediately reinstate any limits and coverages
which are used, reduced or cancelled back up to the blanket policy limits
approved by Lender (which shall not be unreasonably withheld, conditioned or
delayed), or to secure individual policy coverages for the Premises satisfying
these insurance requirements. Borrower will deliver to Lender a Schedule of
Locations Insured under any blanket insurance policy together with the related
certificates of insurance.

 

(g)          Miscellaneous Insurance Requirements. All insurance policies and
endorsements required pursuant to this Agreement must be reasonably satisfactory
to Lender and shall: (i) be endorsed to name Lender as an additional insured
thereunder, as its interest may appear, with, in the case of property insurance,
loss payable to Lender, without contribution, under a long-form,
non-contributory mortgagee clause, or otherwise endorsed as Lender may
reasonably require; (ii) be fully paid for and contain such provisions and
expiration dates and be in such form and issued by such insurance companies
licensed to do business in the State; and (iii) without limiting the foregoing,
provide that such policy or endorsement may not be canceled or materially
changed except upon at least thirty (30) days’ (or, in the case of cancellation
for nonpayment of the applicable premium, ten (10) days’) prior written notice
of intention of non-renewal, cancellation or material change to Lender, and that
no act or thing done by Borrower or Lender shall invalidate the policy as
against Lender. Within ten (10) Business Days following a request by Lender,
Borrower shall deliver to Lender all original policies including all
endorsements and renewals thereof, or copies thereof certified by the insurance
company or authorized agent, together with all endorsements required hereunder
and any other insurance policy information and other related information (such
as “Probable Maximum Loss” or “Scenario Upper Loss” studies) as Lender may
reasonably request from time to time. Borrower may request an extension of time
not exceeding sixty (60) days to deliver the foregoing policies, endorsements
and renewals or certified copies thereof if (1) Borrower has done all things
reasonably necessary to obtain the issuance of the policies, endorsements and
renewals including the payment of all premiums therefor, and (2) Borrower has
delivered to Lender within the above ten (10) day period an insurance binder and
evidence of insurance reasonably satisfactory to Lender issued by the insurer
showing all required coverage to be in full force and effect for the succeeding
twelve (12) month period along with evidence reasonably satisfactory to Lender
of payment in full of all premiums. If Borrower fails to maintain insurance in
compliance with this Agreement, Lender may (but shall not be obligated to)
obtain such insurance and make Advances to pay the premium therefore.
Notwithstanding anything to the contrary contained herein or in any provision of
law, the Proceeds of insurance policies coming into the possession of Lender
shall not be deemed trust funds and Lender shall be entitled to dispose of such
Proceeds as hereinafter provided.

 

 -69- 

 

 

Section 5.2           Damage, Destruction and Restoration.

 

(a)          In the event of any damage to or destruction of the Premises and/or
Equipment, Borrower shall give prompt written notice to Lender and subject to
the terms of (i) the Triparty Agreement during the Lease Period and (ii)
subsequent to the recordation of the Declaration, the Condominium Documents,
Borrower shall promptly commence and diligently continue to completion the
repair, restoration and rebuilding of the Premises and/or Equipment so damaged
or destroyed in full compliance with all Legal Requirements and with the
provisions of Sections 5.2(e), (f) and (h). Such repair, restoration and
rebuilding of the Premises are sometimes hereinafter collectively referred to as
the “Work”. Except as expressly permitted under Section 5.2(h), Borrower shall
not adjust, compromise or settle any claim for insurance Proceeds without the
prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed so long as no Event of Default exists. Except
as set forth in Section 5.2(h), Borrower shall include Lender in all material
meetings, conferences, telephone conferences and correspondence with the
applicable insurer(s) following any casualty until all of the applicable
insurance proceeds are disbursed by such insurer. Subject to Sections 5.2(d) and
5.2(h) of this Agreement and (i) the Triparty Agreement during the Lease Period
and (ii) subsequent to the recordation of the Declaration, the Condominium
Documents, Lender shall have the option in its sole discretion to apply any
insurance Proceeds it may receive pursuant to this Agreement (less any
reasonable out-of-pocket costs to Lender of recovering and paying out such
Proceeds, including reasonable out-of-pocket attorneys’ fees, costs and
expenses) to the payment of the Indebtedness or to allow all or a portion of
such Proceeds to be used for the Work. If any insurance Proceeds are applied to
reduce the Indebtedness, provided no Event of Default shall have occurred and be
continuing, Lender shall apply the same, without any Minimum Multiple Fee, Exit
Fee or Closed Period Prepayment Fee, as applicable, in accordance with the
provisions of Section 2.7(c) of this Agreement. Notwithstanding the foregoing,
if an Event of Default shall have occurred and be continuing, Lender, at its
option, may apply any insurance Proceeds to the Indebtedness in such order and
priority as Lender deems appropriate in its sole discretion and a Minimum
Multiple Fee, Exit Fee or Closed Period Prepayment Fee, as applicable, or
Breakage Fee shall be due and payable in accordance with the terms of Section
2.5 in connection with any such prepayment. Notwithstanding anything to the
contrary contained in Section 5.6(c) of the Interparty Agreement, in no event
shall Borrower be entitled to any portion of the Net Proceeds (as defined in the
Triparty Agreement) prior to the payment in full of all amounts that would
otherwise be due and payable to Lender under this Section 5.2 but for Section
5.6(c) of Triparty Agreement.

 

(b)          In the event of the foreclosure of the Mortgage or other transfer
of title to or assignment of the Mortgaged Property in extinguishment of the
Indebtedness in whole or in part, all right, title and interest of Borrower in
and to all policies of insurance required by this Agreement and any insurance
Proceeds shall inure to the benefit of and pass to Lender or any purchaser or
transferee at the foreclosure sale of the Mortgaged Property to the extent
allowed by such policies.

 

(c)          Lender may notify any and all insurers under casualty and liability
insurance policies that Lender has a security interest pursuant to the
provisions of this Agreement in and to such insurance policies and any proceeds
thereof, and, subject to Section 5.2(h), that any payments under those insurance
policies are to be made directly to Lender. Lender’s rights under this Section
5.2 may be exercised by Lender or a court appointed receiver appointed upon the
request of Lender if an Event of Default shall have occurred under this
Agreement.

 

 -70- 

 

 

(d)          Notwithstanding the provisions of Section 5.2(a), but subject to
Section 5.2(h), the Triparty Agreement during the Lease Period and subsequent to
the recordation of the Declaration, the Condominium Documents, if in Lender’s
reasonable judgment the cost of the Work shall not exceed the greater of
$50,000,000 and fifty percent (50%) of the then outstanding principal balance of
the Loan, then Lender shall, upon request by Borrower, permit Borrower to use
the Proceeds for the Work (subject to the provisions of, and less Lender’s costs
described in, Section 5.2(e)), so long as:

 

(i)no Event of Default shall then exist;

 

(ii)if Completion of the Construction Work was achieved prior to the fire or
casualty in question, the Work can be completed, as determined by Lender in its
reasonable discretion, by the date which is three (3) months prior to the
Maturity Date;

 

(iii)if Completion of the Construction Work was not achieved prior to the fire,
casualty or condemnation in question, the Construction Work (substantially in
accordance with the Approved Plans) and the Work can be completed, as determined
by Lender in its reasonable discretion, by the Outside Completion Date with each
Milestone Construction Hurdle met by the applicable Outside Milestone Date;

 

(iv)all sums necessary to effect the Work over and above any available Proceeds
or Proceeds that are committed to be made available by the insurer, as
determined by Lender in its reasonable discretion (the “Deficiency Amount”)
shall be at the sole cost and expense of Borrower and Borrower shall deposit the
Deficiency Amount, as estimated by Lender in its reasonable discretion, with
Lender prior to commencing any Work and at all applicable times thereafter;

 

(v)at all times during any such Work, Borrower shall maintain (or cause the
Contractor to maintain), at its sole cost and expense, workers’ compensation,
builders risk and public liability insurance in accordance with the provisions
of Section 5.1;

 

(vi)at all times during any such Work, business income and extra expense
including rental value insurance, if applicable, shall be in full force and
effect and available to cover any loss of business income and rents resulting
from the damage to or destruction of the Premises and/or Equipment (or Borrower
deposits any deficiency with Lender); and

 

(vii)if Completion of the Construction Work was achieved prior to the casualty
in question, the Improvements shall be restored to the same size, character and
condition that existed prior to the damage or destruction except for immaterial
changes as determined by Lender in its reasonable judgment.

 

 -71- 

 

 

(e)          In addition to satisfying all applicable conditions to
Disbursements to Borrower if the fire, casualty or condemnation in question
occurred prior to Borrower achieving Completion of the Construction Work, if any
insurance Proceeds are used for the Work, then, unless Section 5.2(h) applies,
such Proceeds together with any Deficiency Amount shall be held by Lender and
shall be paid out from time to time to Borrower as the Work progresses (less any
reasonable out-of-pocket costs to Lender of recovering and paying out such
Proceeds and/or Deficiency Amount, including reasonable out-of-pocket attorneys’
fees, costs and expenses and costs allocable to inspecting the Work and the
plans and specifications therefor), subject to each of the following conditions:

 

(i)the Work shall be conducted under the supervision of a certified and
registered architect or engineer reasonably satisfactory to Lender (Lender
hereby approves the Architect and Engineer engaged by Borrower on the date
hereof). Before Borrower commences any Work, other than temporary work to
protect property or prevent interference with business, Lender shall have
approved the plans and specifications for the Work (if the Work shall be
different than that shown on the Approved Plans), which approval shall not be
unreasonably withheld, conditioned or delayed;

 

(ii)each request for payment shall be made on not less than seven (7) Business
Days prior written notice to Lender and shall be accompanied by a certificate of
the architect or engineer in (i) above and/or contractor stating: (A) that all
of the Work completed has been done in compliance with, in all material
respects, the approved plans and specifications, if required under (i) above;
(B) that the sum requested is justly required to reimburse Borrower for payments
by Borrower, or is justly due to the contractor, subcontractors, materialmen,
laborers, engineers, architects or other Persons rendering services or materials
for the Work (giving a brief description of such services and materials), and
that when added to all sums previously paid out by Lender does not exceed the
value of the Work done to the date of such certificate; (C) if the sum requested
is to cover payment relating to repair and restoration of Equipment required or
relating to the Premises, that title to the items of Equipment covered by the
request for payment is vested in Borrower; and (D) that the amount of such
Proceeds together with any Deficiency Amount remaining in the hands of Lender
are anticipated to be sufficient on completion of the Work to pay for the same
in full (giving in such reasonable detail as Lender may require an estimate of
the cost of such completion). Additionally, each request for payment shall
contain a statement signed by Borrower approving both the Work done to date and
the Work covered by the request for payment in question;

 

 -72- 

 

 

(iii)each request for payment shall be accompanied by waivers of lien or
conditional waivers of lien reasonably satisfactory to Lender covering that part
of the Work for which payment or reimbursement is being requested and, if
required by Lender, a search prepared by a title insurance company or licensed
abstractor, or by other evidence reasonably satisfactory to Lender that there
has not been filed with respect to the Premises any mechanics’ or other lien
relating to any part of the Work not discharged of record. Additionally, as to
any Equipment covered by the request for payment, Lender shall be provided with
evidence of payment therefor and such further evidence satisfactory to assure
Lender of its valid first lien on the Equipment;

 

(iv)Lender shall have the right to inspect the Work at all reasonable times and
may condition any disbursement of Proceeds upon the satisfactory completion, as
determined by Lender’s reasonable discretion, of any portion of the Work for
which payment or reimbursement is being requested. Neither the approval by
Lender of the plans and specifications for the Work nor the inspection by Lender
of the Work shall make Lender responsible for the preparation of such plans and
specifications or the compliance of such plans and specifications, or of the
Work, with any applicable law, regulation, ordinance, covenant or agreement;

 

(v)Proceeds shall not be disbursed more frequently than every thirty (30) days;
and

 

(vi)any request for payment made after the Work has been completed shall be
accompanied by a copy or copies of any certificate or certificates required by
law to render occupancy and full operation of the Premises legal.

 

(f)           Upon any failure on the part of Borrower to promptly commence the
Work following the receipt by Borrower or Lender, as applicable, of the Proceeds
or to proceed diligently and continuously (subject to Force Majeure) to
completion of the Work in accordance with this Section 5.2 or upon the
occurrence of any Event of Default, at Lender’s option, Lender shall be entitled
to apply at any time all or any portion of the Proceeds it then or thereafter
holds to the repayment of the Indebtedness or to the curing of any Event of
Default.

 

(g)          Subject to Section 2.5(d), upon completion of the Work and payment
in full therefor any unexpended Proceeds, at Lender’s option, shall either be
paid over to Borrower or shall be applied to the reduction of the Indebtedness
without any Minimum Multiple Fee, Exit Fee or Closed Period Prepayment Fee, as
applicable that would otherwise be applicable to a prepayment of the Loan at
that time.

 

 -73- 

 

 

(h)          Notwithstanding any other provision of this Section 5.2, but
subject to: (i) the terms of the Triparty Agreement during the Lease Period, or
(ii) the Condominium Documents subsequent to the recordation of the Declaration,
if no Event of Default or Potential Event of Default shall exist and be
continuing and in Lender’s reasonable judgment the cost of the Work is less than
the lesser of: (x) $3,790,000, and (y) ten percent (10%) of the then outstanding
principal balance of the Loan (but not less than $1,000,000), and the Work can
be completed in less than one hundred eighty (180) days (or such longer time as
may be necessary in Lender’s reasonable opinion to complete the Work as long as
Borrower is diligently pursuing completion of the Work, and, if Completion did
not occur prior to the casualty in question, Lender reasonably determines that
Borrower’s efforts will result in completion of the Work without Borrower
failing to meet each Milestone Construction Hurdle prior to the applicable
Outside Milestone Date), then Lender shall, upon request by Borrower, permit
Borrower to apply for, compromise, settle, adjust and receive the insurance
Proceeds directly from the insurer (and Lender shall advise the insurer to pay
over such Proceeds directly to Borrower), provided that Borrower shall apply
such insurance Proceeds solely to the prompt and diligent commencement and
completion of such Work.

 

Section 5.3          Condemnation. Borrower shall notify Lender within five (5)
Business Days after obtaining knowledge thereof of the actual or threatened
commencement of any proceedings for the condemnation or taking of the Premises
or any portion thereof and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Lender may participate in such
proceedings and Borrower shall deliver to Lender all instruments reasonably
requested by Lender to permit such participation. Borrower shall not adjust,
compromise, settle or enter into any agreement with respect to such proceedings
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. All Proceeds of any condemnation,
or purchase in lieu thereof, of the Premises or any portion thereof are hereby
assigned to and shall be paid to Lender. Borrower hereby authorizes Lender to
collect and receive such Proceeds, to give proper receipts and acquittances
therefor and, in Lender’s sole discretion, subject to the terms of the Triparty
Agreement during the Lease Period and subsequent to the recordation of the
Declaration, the Condominium Documents, to apply such Proceeds (less any
reasonable out-of-pocket costs to Lender of recovering and paying out such
Proceeds, including reasonable out-of-pocket attorneys’ fees, costs and expenses
allocable to inspecting any repair, restoration or rebuilding work and the plans
and specifications therefor) toward the payment of the Indebtedness or to the
repair, restoration or rebuilding of the Premises in the manner and subject to
the conditions set forth in Section 5.2. Notwithstanding the foregoing
provisions of this Section 5.3, if Borrower satisfies all of the conditions set
forth in Section 5.2(d) upon the taking of a portion of the Premises, Lender
shall permit Borrower to use the Proceeds of the condemnation for the Work, and
said Proceeds will be disbursed by Lender in accordance with the provisions of
Section 5.2(e). If the Proceeds are used to reduce the Indebtedness, they shall
be applied in the order provided in Section 2.7(c), without any Minimum Multiple
Fee, Exit Fee or Closed Period Prepayment Fee, as applicable. Notwithstanding
anything to the contrary contained in Section 5.6(c) of the Interparty
Agreement, in no event shall Borrower be entitled to any portion of the Net
Proceeds (as defined in the Triparty Agreement) prior to the payment in full of
all amounts that would otherwise be due and payable to Lender under this Section
5.3 but for Section 5.6(c) of Triparty Agreement. Borrower shall promptly
execute and deliver all instruments requested by Lender for the purpose of
confirming the assignment of the condemnation Proceeds to Lender.

 

 -74- 

 

 

ARTICLE 6

ENVIRONMENTAL MATTERS

 

Section 6.1           Terms Incorporated By Reference.

 

The terms and provisions of the Environmental Indemnification Agreement are
incorporated herein by reference in their entirety.

 

ARTICLE 7

CERTAIN PROPERTY MATTERS

 

Section 7.1           Lease Covenants and Limitations.

 

(a)          Borrower shall not enter into any Lease or other occupancy
agreement without the prior written consent of Lender, which consent may be
granted or withheld in Lender’ sole and absolute discretion. If Lender shall
approve a Lease, Borrower shall provide Lender with a complete copy of said
Lease within ten (10) Business Days following its execution. Lender hereby
approves the Master Lease and the Sublease.

 

(b)          With respect to each Lease so approved in writing by Lender,
Borrower shall perform all obligations as lessor or lessee, as applicable, and,
to the extent it is commercially reasonable to do so, shall enforce all of the
terms, covenants and conditions contained therein on the part of the lessor or
lessee thereunder to be performed or observed, short of termination thereof.
Borrower shall not take any action which would cause any Lease to cease to be in
full force and effect, except with the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned, until
repayment of the entire Indebtedness. Without Lender’s consent (not to be
unreasonably withheld, conditioned or delayed, except for the Master Lease or
Sublease), Borrower shall not: (i) cancel, terminate or surrender any Lease, or
consent to any cancellation, termination or surrender thereof (except for a
termination of the Master Lease and Sublease upon the conveyance of the School
Unit to the SCA); (ii) sublease or assign any Lease, or consent to the sublease
or assignment thereof; (iii) subordinate any Lease to any mortgage, deed of
trust or other security interest that is subordinate to the Mortgage; (iv)
amend, modify or renew any existing Lease; (v) waive any material default under
or breach of any Lease; (vi) consent to or accept any prepayment or discount of
rent or advance rent under any Lease (other than with respect to the Master
Lease); (vii) take any other action in connection with any Lease which may
impair or jeopardize the validity of such Lease or Lender’s interest therein; or
(viii) alter, modify or change the terms of any guaranty, letter of credit or
other credit support with respect to any Lease or cancel or terminate such
guaranty, letter of credit or other credit support.

 

 -75- 

 

 

(c)          As long as no Event of Default exists, the following parameters for
a Lease of the Retail Unit or any portion thereof are hereby pre-approved by
Lender: the potential new Lease for the Retail Unit or portion thereof (i)
provides for a Net Effective Rent of not less than $65.00; and (ii) has an
initial term not longer than twenty (20) years, and any renewal options
exercisable by the tenant thereunder for an aggregate term longer than twenty
(20) years shall be at no less than ninety percent (90%) of then current fair
market rent. Lender shall have the right to review and approve a new Lease for
the Retail Unit in all other respects, such approval not to be unreasonably
withheld, conditioned or delayed, and such Lease must at a minimum satisfy the
following conditions: (i) be an arm’s-length transaction with a bona-fide,
independent third party tenant, (ii) not violate any provision of any other
lease, restriction, covenant or public or private agreement affecting the
Borrower, the Mortgaged Property, or the Declaration; (iii) provide that tenant
will unconditionally attorn to a foreclosing lender without requiring Lender to
execute a non-disturbance agreement (or else Lender, Borrower and tenant
mutually agree to execute an SNDA (as defined below) (Lender hereby agreeing to
execute and deliver an SNDA promptly upon request therefore by Borrower); (iv)
impose no tenant improvement obligations on the landlord beyond the initial
lease-up and occupancy by the tenant; and (v) contain no tenant right to acquire
any ownership interest in any of the Mortgaged Property. If, within 7 Business
Days after Lender’s receipt of Borrower’s written request for such approval
stating: “TIME SENSITIVE RESPONSE REQUIRED WITHIN 7 BUSINESS DAYS OF RECEIPT OR
DEEMED APPROVAL MAY OCCUR”, together with the following: (i) a true and complete
copy of the proposed final Lease, including any amendments, exhibits and side
agreements relating thereto executed in connection therewith, (ii) a lease
summary describing in reasonable detail all material terms, and (iii) any tenant
financial statements or credit reports received by Borrower with respect to the
tenant thereunder (collectively, the “Lease Approval Package”), Lender does not
approve or disapprove such Lease (disapproval to include reasons), Borrower may
deliver a second notice to Lender, together with a second Lease Approval
Package, stating: “PURSUANT TO THE TERMS OF SECTION 7.1(c) OF THE MASTER LOAN
AGREEMENT EXECUTED BY TPHGREENWICH OWNER LLC, AS BORROWER, DATED DECEMBER 22,
2017, LENDER HAS FAILED TO RESPOND TO THE REQUEST FOR APPROVAL OF A NEW LEASE.
FAILURE OF LENDER TO RESPOND TO BORROWER’S REQUEST FOR SUCH APPROVAL WITHIN 5
BUSINESS DAYS OF RECEIPT OF THIS SECOND NOTICE SHALL BE DEEMED TO BE LENDER’S
APPROVAL OF SUCH NEW LEASE”. If Lender fails to approve or disapprove (which
such disapproval shall include reasons) such Lease within such additional 5
Business Day period, such Lease shall be deemed approved by Lender.

 

(d)          For each Lease, upon Lender’s written request, Borrower shall use
commercially reasonable efforts to provide Lender with: (i) a tenant estoppel
certificate (which request shall not be made more than once each calendar year
absent an Event of Default); and (ii) unless previously provided and still in
effect with respect to the same lease, a subordination, non-disturbance and
attornment agreement, in either case executed by each tenant, utilizing either
Lender pre-approved forms or such other forms as Lender shall reasonably approve
(an “SNDA”).

 

 -76- 

 

 

(e)          Any ground lease must be approved by Lender in advance in writing.
Unless otherwise specifically approved, any ground lease affecting the Mortgaged
Property must be or be made to be expressly subject and subordinate to the lien
and terms of the Mortgage. Fee owner(s) shall provide Lender with an estoppel
and recognition agreement acceptable to Lender.

 

(f)           Lender may require at any time an Event of Default continues to
exist uncured that Borrower transfer to Lender all tenant security deposits,
including any letters of credit securing tenant lease obligations. Lender may
hold and co-mingle such security deposits without interest, except as required
by applicable law.

 

Section 7.2           The Master Lease, Sublease and School Unit Purchase
Agreement.

 

(a)          Borrower hereby makes the following representations, warranties,
covenants and agreements with respect to the Master Lease, the Sublease and the
School Unit Purchase Agreement:

 

(i)Borrower has delivered to Lender a true, accurate and complete copy of the
Master Lease, the Sublease and the School Unit Purchase Agreement. The Master
Lease, Sublease and School Unit Purchase Agreement have not been amended,
modified, extended, renewed, substituted or assigned;

 

(ii)Borrower shall not amend, modify, terminate, extend or assign the Master
Lease, the Sublease or the School Unit Purchase Agreement or surrender its
rights thereunder without Lender’s prior written consent, which may be withheld
in Lender’s sole and absolute discretion (other than the contemplated
termination of the Master Lease and Sublease contemporaneously with the
conveyance of the School Unit to the SCA). Borrower shall not enter into any
further agreements, contracts, documents or side letters with the SCA which
affect Lender’s rights and obligations under the Triparty Agreement without
Lender’s prior written consent, which may be withheld in Lender’s sole and
absolute discretion. Any attempted action in violation of this section shall be
null and void and of no force and effect.

 

(iii)Borrower has a valid and enforceable interest as ground lessor under the
Master Lease and as lessee under the Sublease. Borrower has obtained all
necessary approvals for assignment of Borrower’s interests in the School Unit
Purchase Agreement, the Master Lease and the Sublease to Lender. Borrower has
not assigned, pledged, mortgaged, hypothecated, encumbered or granted a security
interest in the School Unit Purchase Agreement, the Master Lease or the Sublease
or any of its right, title, or interest therein other than to Lender pursuant to
the Loan Documents. No default by Borrower has occurred and is continuing under
the Master Lease, the Sublease or the School Unit Purchase Agreement and no
event has occurred which, with the passage of time or the giving of notice, or
both, would constitute a default by Borrower under the Master Lease, the
Sublease or the School Unit Purchase Agreement. To the best of Borrower’s
knowledge, no default by SCA has occurred and no event has occurred which, with
the passage of time or the giving of notice, or both, would constitute a default
by the SCA under the Master Lease, the Sublease or the School Unit Purchase
Agreement. The Master Lease, the Sublease and the School Unit Purchase Agreement
are in full force and effect and no consent or approval of any person is
required for the execution and delivery of the Master Lease, the Sublease, the
School Unit Purchase Agreement or the Triparty Agreement by Borrower, or to
Borrower’s knowledge, by SCA;

 

 -77- 

 

 

(iv)Borrower shall deliver to Lender and any subsequent holder of any mortgage
of all or a portion of the Mortgaged Property all notices from the SCA under the
Master Lease, the Sublease or the School Unit Purchase Agreement within five (5)
Business Days following receipt thereof.

 

(v)If Borrower shall fail to perform its obligations as ground lessor under the
Master Lease, as lessee under the Sublease or as developer under the School Unit
Purchase Agreement, and an Event of Default exists, Borrower grants Lender the
right (but not the obligation), after two (2) Business Days’ notice to Borrower
to take any action as may be necessary to prevent or cure any default of
Borrower under the Master Lease, the Sublease or the School Unit Purchase
Agreement, including the right to enter all or any portion of the Premises at
such times and in such manner as Lender reasonably deems necessary, in order to
cure any such default (unless Lender is curing a default by acting under
Sections 7.6(c) or 8.5 which shall require no notice to Borrower). Borrower
shall comply at all times with and timely perform its obligations and enforce
its rights and the SCA’s obligations under the Master Lease, the Sublease and
the School Unit Purchase Agreement;

 

(vi)No action or payment taken or made by Lender to cure any default by Borrower
under the Master Lease, the Sublease or the School Unit Purchase Agreement shall
remove or waive, as between Borrower and Lender, any default or Event of Default
which occurred hereunder by virtue of the default by Borrower under the Master
Lease, the Sublease or the School Unit Purchase Agreement. All reasonable
out-of-pocket sums expended by Lender in order to cure any such default by
Borrower under the Master Lease, the Sublease or the School Unit Purchase
Agreement shall be paid by Borrower to Lender, upon demand, with interest
thereon at the Default Rate if not paid within five (5) Business Days of demand.
All such indebtedness shall be deemed to be secured by the Lien of the Mortgage
to the extent permitted by applicable law and the terms of the Mortgage;

 

 -78- 

 

 

(vii)Borrower shall notify Lender in writing within five (5) Business Days of
(A) Borrower obtaining actual knowledge of a material default by or Borrower’s
delivery of a notice (written or otherwise) to the SCA under the Master Lease,
Sublease or School Unit Purchase Agreement noting or claiming the occurrence of
any event which, with the passage of time or giving of notice, or both, would
constitute a default by the SCA thereunder, and (B) the receipt by Borrower of
any notice (written or otherwise) from the SCA under the Master Lease, the
Sublease or the School Unit Purchase Agreement noting or claiming the occurrence
of any default by Borrower under (or any termination of) the Master Lease, the
Sublease or the School Unit Purchase Agreement or the occurrence of any event
which, with the passage of time or giving of notice, or both, would constitute a
default by Borrower thereunder. Borrower shall deliver to Lender a copy of any
such written notice of default;

 

(viii)Following five (5) days advance written notice to Borrower, Lender shall
have the right to intervene and participate in any judicial, arbitration or
other proceeding relating to the Master Lease, the Sublease or the School Unit
Purchase Agreement;

 

(ix)Borrower shall confer with Lender and its attorneys and experts, and
reasonably cooperate with them to the extent which Lender deems reasonably
necessary for the protection of Lender’s interest in the Master Lease, the
Sublease, the School Unit Purchase Agreement, the Triparty Agreement, and the
Mortgaged Property. Borrower consents to the agreements between the SCA and
Lender contained in the Triparty Agreement and agrees to reasonably cooperate in
all respects in carrying out the intents and purposes thereof;

 

(x)Borrower shall promptly execute, acknowledge and deliver to Lender, at
Borrower’s sole cost and expense, such instruments as may reasonably be required
by Lender from time to time to better assure, transfer and confirm unto Lender
the rights intended to be granted to Lender under the Triparty Agreement and to
permit Lender to cure any default by Borrower under the Master Lease, the
Sublease, the School Unit Purchase Agreement or the Triparty Agreement. Borrower
hereby irrevocably appoints Lender as its true and lawful attorney-in-fact to do
at any time when an Event of Default exists, in its name or otherwise, any and
all acts and to execute any and all documents which are necessary to preserve
any rights of Borrower under or with respect to the Master Lease, the Sublease
or the School Unit Purchase Agreement;

 

 -79- 

 

 

(xi)Borrower hereby names and appoints Lender as its attorney-in-fact to, at any
time when an Event of Default exists, date, complete, execute and deliver any
and all documents, instruments and certificates which are to be executed or
delivered by Borrower under the terms of the School Unit Purchase Agreement, the
Master Lease or the Sublease which Lender shall deem to be necessary or
desirable to cause the SCA to comply with its funding and acquisition
obligations in accordance with the terms of the School Unit Purchase Agreement
or the Triparty Agreement or to preserve or enforce any rights of Borrower under
or with respect to the School Unit Purchase Agreement, the Master Lease or the
Sublease. The power of attorney granted hereunder is coupled with an interest
and is irrevocable. Borrower hereby agrees to indemnify Lender and hold Lender
free and harmless from and against all Losses incurred by Lender in connection
with the exercise of the rights granted under this Section 7.2(a)(xi), excluding
those arising from Lender’s gross negligence or willful misconduct.

 

(xii)If any action, proceeding, motion or notice shall be commenced or filed in
connection with any case under the Federal Bankruptcy Code by or against the
SCA, Lender and Borrower shall cooperatively conduct and control any such
litigation with counsel reasonably agreed upon between Borrower and Lender in
connection therewith. Borrower shall, upon demand, pay to Lender all reasonable
out-of-pocket costs and expenses (including reasonable attorneys' fees, costs
and expenses) paid or incurred by Lender in connection with the cooperative
prosecution or conduct of any such proceedings. All such costs and expenses
shall be secured by the Lien of the Mortgage. Borrower shall within five (5)
Business Days after obtaining knowledge thereof, notify Lender of any filing by
or against the SCA of a petition under the Federal Bankruptcy Code. Said notice
shall set forth any information in the possession of Borrower and its counsel as
to the date of such filing directly related to such petition including, without
limitation, the court in which such petition was filed and the relief sought
therein (to the extent the Borrower has knowledge of the foregoing). Borrower
shall deliver to Lender, within five (5) Business Days following its receipt
thereof, any and all notices, summonses, pleadings, applications and other
documents received by Borrower in connection with any such petition and any
proceedings relating thereto;

 

 -80- 

 

 

(xiii)Subject to the Triparty Agreement, Borrower shall not without the prior
written consent of Lender, which consent may be granted or withheld in Lender’s
sole and absolute discretion, agree or acquiesce to any rejection or termination
of the Master Lease, the Sublease or the School Unit Purchase Agreement in
bankruptcy, or elect to treat the Master Lease, the Sublease or the School Unit
Purchase Agreement as terminated, whether under Section 365 of the Bankruptcy
Code (or other successor provision) or under any similar law or right of any
nature or otherwise, in any respect, and any attempt on the part of Borrower to
exercise any such right or election without such written consent of Lender shall
be null and void and of no effect and shall constitute an Event of Default under
this Agreement for which no grace or curative period shall apply; and

 

(xiv)Borrower shall promptly send Lender a copy of any material notices
delivered by Borrower to the SCA or received by the SCA.

 

(xv)Borrower has fulfilled as of the Closing Date and shall at all times
fulfill, in all material respects, all of its duties and obligations in, under
and to the School Unit Purchase Agreement, the Master Lease, the Sublease and
the Triparty Agreement. Borrower shall, at Borrower’s sole cost and expense,
appear in and defend Lender and/or any other Lender Party in any action or
proceeding in any way connected with the School Unit Purchase Agreement, the
Triparty Agreement, the Master Lease or the Sublease (excluding in connection
with Lender’s gross negligence or willful misconduct), and shall pay all
reasonable costs and expenses, including, without limitation, attorneys’ fees
and disbursements which any of the Lender Parties may incur in connection with
Lender Party’s appearance, voluntarily or otherwise, in any action or proceeding
(including, without limitation, arbitration) in any way connected with the
School Unit Purchase Agreement, the Triparty Agreement, the Master Lease or the
Sublease (excluding in connection with Lender’s or any other Lender Party’s
gross negligence or willful misconduct) or in connection with enforcing Lender’s
rights or the SCA’s or Borrower’s obligations under the School Unit Purchase
Agreement, the Triparty Agreement, the Master Lease or the Sublease (excluding
in connection with Lender’s or any other Lender Party’s gross negligence or
willful misconduct).

 

 -81- 

 

 

(xvi)In the event Lender cures a Developer Event of Default, Borrower shall
reimburse Lender for all reasonable costs and expenses incurred by Lender in
curing such Developer Event of Default, together with interest at the Default
Rate from the date incurred until paid, within five (5) Business Days following
written demand from Lender to Borrower. Without in any way limiting Lender’s
other rights and remedies pursuant to the Loan Documents and applicable law,
Borrower agrees to reasonably cooperate with Lender in the exercise of Lender’s
rights and remedies under the Loan Documents or the Triparty Agreement upon the
demand of Lender notwithstanding any disputes, defenses, claims, counterclaims
or other matters arising from or in any way related to the School Unit Purchase
Agreement, the Master Lease, the Sublease or the Triparty Agreement. Lender
shall have absolutely no liability to Borrower for, or in connection with, any
such demand or requirement that Borrower perform under the School Unit Purchase
Agreement, the Master Lease, the Sublease or the Triparty Agreement, excluding
liability resulting from Lender’s or any other Lender Party’s gross negligence
or willful misconduct, and such liability shall only be to the extent of
Lender’s or any other Lender Party’s gross negligence or willful misconduct.

 

(xvii)The Project shall be developed by Borrower pursuant to the terms and
conditions of the School Unit Purchase Agreement and the Loan Documents.

 

(xviii)Borrower shall not permit the SCA to perform any construction work at the
Mortgaged Property prior to the SCA’s acquisition of the School Unit in
accordance with the School Unit Purchase Agreement.

 

(b)          Borrower hereby agrees to pay and protect, defend, indemnify and
hold Lender and the other Lender Parties harmless from, for and against any and
all Losses to which any such Lender Party may become exposed, or which any such
Lender Party may incur, in connection with the School Unit Purchase Agreement or
in exercising its rights under the Triparty Agreement (including without
limitation all such costs and expenses incurred by Lender in connection with the
curing of Borrower’s defaults under the School Unit Purchase Agreement, the
Master Lease or the Sublease in accordance with the terms thereof or the terms
of the Triparty Agreement (subject to the provisions of Section 7.4 hereof),
excluding those arising from any Lender Party’s gross negligence or willful
misconduct, and such liability shall only be to the extent of such Lender
Party’s gross negligence or willful misconduct. All such amounts due from
Borrower to Lender pursuant to this Section 7.2(b) shall be payable within ten
Business Days of demand and shall accrue interest at the Default Rate from the
due date thereof.

 

Section 7.3           Intentionally omitted.

 

 -82- 

 

 

Section 7.4          Triparty Agreement. Borrower and Lender acknowledge that
the Triparty Agreement shall, in addition to the other Loan Documents, govern
the relationship among Borrower and Lender to the extent provided therein (but
subject to the provisions of the next following sentence). For the avoidance of
doubt, (a) with respect to each reference in the Triparty Agreement to Lender
acting as attorney-in-fact for Borrower, Lender shall only so act if, when and
to the extent Lender is authorized to do so under the terms of the Loan
Documents (other than the Triparty Agreement), (b) where the Triparty Agreement
refers to the Lender’s approval or consent rights with respect to any
Condominium Documents, the standard for Lender’s granting or withholding of such
approval or consent shall be as set forth in this Agreement, (c) where the
Triparty Agreement refers to the Subleasehold Lender (as defined in the Triparty
Agreement) designated in a notice from Lender to SCA as the Subleasehold Lender
having the right to participate in the adjustment of losses with any insurance
company with respect to any damage or destruction of the Mortgaged Property, the
right to participate in any condemnation proceedings and settlement discussions,
and the right to supervise and control the receipt and disbursement of insurance
proceeds and condemnation awards and damages payable with respect to the
Mortgaged Property, all such rights shall be subject to the terms and conditions
of this Agreement, and (d) where the Triparty Agreement refers to the
Subleasehold Lender designated by Lender to supervise and control the receipt
and disbursement of insurance proceeds and condemnation awards electing not to
disburse the net physical damage proceeds or award (after deducting the
reasonable costs of adjustment, settlement and collection and any necessary
safety measures) for restoration of the improvements, such right so to elect
shall be subject to the terms and conditions of this Agreement.

 

Section 7.5          Sales and Marketing Agreement/Management Agreement.
Borrower shall not enter into any management agreement, leasing commission
agreement, brokerage agreement or other similar agreement without Lender’s prior
written approval in each case, which approval shall not be unreasonably
withheld, conditioned or delayed. Prior to the completion of the first
Subdivided Residential Unit, Borrower shall enter into (i) a sales and marketing
agreement, which sales and marketing agreement must be reasonably satisfactory
to Lender, and (ii) a management agreement with a third-party manager, which
management agreement must be reasonably satisfactory to Lender. Lender approves
the Sales Agreement and the Sales Agent. Any management agreement, leasing
commission agreement, brokerage agreement or other similar agreement shall be
collaterally assigned to Lender and shall be subordinate to the Mortgage and in
substantially the forms, as applicable, attached hereto as Exhibits P and Q. If
at any time during the existence of an Event of Default the management company,
management agreement or leasing commissions agreement is not satisfactory to
Lender, Borrower shall have up to sixty (60) days after written notice to
Borrower of Lender’s disapproval, to obtain a management company, management
agreement and/or leasing commissions agreement approved by and satisfactory to
Lender.

 

Section 7.6           Impositions.

 

(a)          Borrower shall pay and discharge all Impositions prior to
delinquency and shall provide to Lender validated receipts or other evidence
reasonably satisfactory to Lender showing the payment of such Impositions within
ten (10) Business Days after the same would otherwise have become delinquent.
Borrower’s obligation to pay Impositions pursuant to this Agreement shall
include, to the extent permitted by applicable law, taxes resulting from future
changes in law which impose upon Lender an obligation to pay any property taxes
or other Impositions. Should Borrower default in the payment of any Impositions,
Lender may (but shall not be obligated to) make an Advance to pay such
Impositions or any portion thereof.

 

 -83- 

 

 

(b)          Borrower shall not be required to pay, discharge or remove any
Imposition so long as Borrower contests in good faith such Imposition or the
validity, applicability or amount thereof by an appropriate legal proceeding
which operates to prevent the collection of such amounts and the sale of the
Mortgaged Property or any portion thereof; provided, however, that such contest
will not result in a tax certificate or other sale of the tax lien and prior to
the date on which such Imposition would otherwise have become delinquent
Borrower shall have: (i) given Lender prior written notice of such contest; and
(ii) deposited with Lender, and shall deposit such additional amounts as are
necessary to keep on deposit at all times, an amount equal to at least one
hundred five percent (105%) of the total of: (A) the balance of such Imposition
then remaining unpaid; plus (B) all interest, penalties, costs and charges
accrued or accumulated thereon. Any such contest shall be prosecuted with due
diligence, and Borrower shall promptly pay the amount of such Imposition as
finally determined, together with all interest, penalties, costs and charges
payable in connection therewith. Lender shall have full power and authority to
apply any amount deposited with Lender under this Section 7.3(b) to the payment
of any unpaid Imposition to prevent the sale of any tax lien or the sale or
forfeiture of the Mortgaged Property (or any portion thereof) for non-payment
thereof. Lender shall have no liability, however, for failure to so apply any
amount deposited unless Borrower requests the application of such amount to the
payment of the particular Imposition for which such amount was deposited. Any
surplus retained by Lender after payment of the Imposition for which a deposit
was made shall be repaid to Borrower unless an Event of Default shall have
occurred, in which case said surplus may be retained by Lender to be applied to
the Indebtedness. Notwithstanding any provision of this Section 7.3(b) to the
contrary, Borrower shall pay any Imposition which it might otherwise be entitled
to contest if, in the reasonable opinion of Lender, failure to pay will result
in a tax certificate or other sale of the tax lien or the Mortgaged Property (or
any portion thereof) is in jeopardy or in danger of being forfeited or
foreclosed; or Lender may make an Advance to pay the same. Additionally, in such
event, if Lender is prevented by law or judicial or administrative order from
paying such Imposition and Borrower fails to pay the same, then Lender, at its
option, may declare the entire Indebtedness immediately due and payable.

 

(c)          To the extent cash flow from the Mortgaged Property is insufficient
to pay same, real estate taxes, assessments, municipal charges and insurance
premiums shall be funded as a Disbursement to Borrower subject to the terms and
conditions of disbursement in this Agreement. To the extent Borrower fails to
satisfy the conditions of disbursement in this Agreement, Borrower shall pay the
real estate taxes, assessments, municipal charges and insurance premiums that
would otherwise be funded as a Disbursement to Borrower; provided that if an
Event of Default exists, Borrower shall deposit with Lender, monthly, on each
Payment Date, 1/12th of the annual charges (as reasonably estimated by Lender)
for Impositions and insurance premiums, and, if required by Lender, 1/12th of
the annual charges for rent (if Borrower is lessee of an interest in any of the
Mortgaged Property) with respect to the Mortgaged Property. If required by
Lender, Borrower shall also deposit with Lender, simultaneously with such
monthly deposits and/or the execution of this Agreement, a sum of money which
together with such monthly deposits will be sufficient to make the payment of
each such charge at least fifteen (15) days prior to the date initially due.
Should such charges not be ascertainable at the time any deposit is required to
be made, the deposit shall be made on the basis of the charges for the prior
year or payment period, as reasonably estimated by Lender. When the charges are
fixed for the then current year or period, Borrower shall deposit any deficiency
on demand. All funds deposited with Lender shall be held without interest
(unless the payment of interest thereon is required under applicable law), may
be commingled with Lender’s other funds, and shall be applied in payment of the
foregoing charges when and as payable provided that no Event of Default shall
have occurred and be continuing. Should an Event of Default occur and be
continuing, the funds so deposited may be applied in payment of the charges for
which such funds shall have been deposited or to the payment of the Indebtedness
or any other charges affecting the Mortgaged Property, as Lender in its sole
discretion may determine, but no such application shall be deemed to have been
made by operation of law or otherwise until actually made by Lender as herein
provided. Borrower shall provide Lender with bills and all other documents
necessary for the payment of the foregoing charges within ten (10) Business Days
following Borrower’s receipt of the same, but in any event at least fifteen (15)
days prior to the date on which each payment thereof shall first become due.

 

 -84- 

 

 

Section 7.7          Operating Expenses. Borrower shall use any cash flow from
the Mortgaged Property to pay all operating expenses of the Mortgaged Property
and all payments due under the Loan Documents.

 

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Borrower, jointly and severally (if applicable), represents, warrants and
covenants that:

 

Section 8.1           Organization and Authority.

 

(a)          The execution and delivery of the Loan Documents have been duly
authorized and there is no provision in Borrower’s organizational documents, as
amended, requiring further consent for such action by any other Person.

 

(b)          Borrower is duly organized, validly existing and in good standing
under the laws of the state of its formation.

 

(c)          Borrower has all necessary franchises, licenses, authorizations,
registrations, Permits and approvals and full power and authority to develop and
construct the Property, own and operate the Mortgaged Property, and carry on its
business.

 

(d)          The execution and delivery of and performance of its obligations
under the Loan Documents: (i) will not result in Borrower being in default under
any provision of its organizational documents, as amended, any court order, or
any mortgage, deed of trust or other agreement to which it is a party; and (ii)
do not require the consent of or any filing with any governmental authority.

 

 -85- 

 

 

(e)          All necessary and required actions have been duly taken by and on
behalf of Borrower to make and constitute the Loan Documents, and the Loan
Documents constitute, legal, valid and binding obligations enforceable in
accordance with their respective terms, subject only to the application of
bankruptcy and other laws affecting the rights of creditors generally.

 

(f)           Borrower is, and at all times until repayment in full of the
Indebtedness shall be, a “single asset real estate entity”, as defined in
Section 101 (51B) of the Federal Bankruptcy Code.

 

Section 8.2           Maintenance of Existence. So long as it owns the Mortgaged
Property, Borrower shall do all things necessary to preserve and keep in full
force and effect its existence, franchises, licenses, authorizations,
registrations, permits and approvals under the laws of the state of its
formation and the State where the Premises is located and shall comply in all
material respects with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental authority or court now or hereafter applicable to
Borrower or to the Mortgaged Property or any portion thereof.

 

Section 8.3          Title. Borrower has good, marketable and insurable fee
simple title to the Premises and good indefeasible title to the balance of the
Mortgaged Property, free and clear of all Liens whatsoever, except the Permitted
Encumbrances. Borrower represents and warrants that it has accepted possession
of the Premises (as defined in the Sublease) and has a valid and enforceable
leasehold interest in the leasehold estate created pursuant to the Sublease. To
the best of Borrower’s knowledge, the Mortgage creates (1) a valid, perfected
Lien on the Mortgaged Property, subject only to Permitted Encumbrances and (2)
perfected security interests in and to, and perfected collateral assignments of,
all Collateral (including the Leases), all in accordance with the terms hereof,
in each case subject only to any applicable Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents. Borrower will
preserve such title and will forever warrant and defend the same and validity
and priority of the lien hereof to Lender against all claims whatsoever.

 

Borrower is the owner of or has right to all easements and other appurtenant
rights (collectively, the “Easements”) created under the agreements listed and
described on Exhibit M hereof (collectively the “Easement Agreements”). Borrower
has delivered to Lender true, correct and complete copies of all Operating
Agreements and Easement Agreements, if applicable. To the best of Borrower’s
knowledge, (A) no Operating Agreement, Easement Agreement or Easement created
thereunder has been modified, amended or supplemented and they are all in full
force and effect; and (B) no defaults have occurred under any Operating
Agreement or Easement Agreement, and, to Borrower’s knowledge, no event has
occurred which with notice or the passage of time would constitute an event of
default under any Operating Agreement or Easement Agreement. With respect to
each Operating Agreement, Easement Agreement and Permitted Encumbrance Borrower
shall, to the extent commercially reasonable to do so: (i) observe, perform and
discharge all material obligations, covenants and warranties required to be kept
and performed by Borrower, and (ii) enforce or secure the performance of each
and every material obligation, term, covenant, condition and agreement to be
performed by any other party. Borrower shall also (a) promptly deliver to Lender
copies of all material written notices, demands or requests sent or otherwise
made by Borrower or any other Person, and (b) timely pay any charges assessed
against the Premises as and when finally due pursuant to the Operating
Agreements or Easement Agreements or Permitted Encumbrances. Without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
delayed or conditioned, Borrower will not consent to or enter into any agreement
or writing that modifies, amends, supplements, restates, terminates or reduces
any: (V) Operating Agreement, (W) Easement Agreement, or (X) any appurtenant
rights or interests, including any reversionary interests which Borrower
possesses or may acquire.

 

 -86- 

 

 

Section 8.4           Mortgage Taxes. Borrower shall pay any and all taxes,
charges, filing, registration and recording fees, excises and levies imposed
upon Lender by reason of its ownership of, or measured by amounts payable under,
the Loan Documents (other than income, franchise and doing business taxes), and
shall pay all stamp taxes and other taxes required to be paid on the Loan
Documents. If Borrower fails to make such payment within five (5) Business Days
after notice thereof from Lender, Lender may (but shall not be obligated to) pay
the amount due, and Borrower shall reimburse Lender on demand for all such
Advances. If applicable law prohibits Borrower from paying (or reimbursing
Lender for) such taxes, charges, filing, registration and recording fees,
excises, levies, stamp taxes or other taxes, then if the amount in question
exceeds $25,000, Lender may declare the Indebtedness then unpaid to be due and
payable upon at least one hundred twenty (120) days’ written notice. In such
event, no Minimum Multiple Fee, Exit Fee or Closed Period Prepayment Fee, as
applicable, shall be payable by Borrower so long as no Event of Default exists.

 

Section 8.5           Payment of Liens. Borrower shall discharge and pay when
due all payments and charges due under or in connection with any Liens in
accordance with the provisions of Section 4.7, or if not so discharged, Lender
may (but shall not be obligated to) make Advances to do so. Borrower shall do or
cause to be done, at the sole cost of Borrower, everything reasonably necessary
to fully preserve the priority of the Lien of the Mortgage. If Borrower fails to
make any such payment or if a Lien attaches to the Mortgaged Property or any
portion thereof and is not discharged within the thirty (30) day period
referenced in Section 4.7, Lender may (but shall not be obligated to) make such
payment or discharge such lien and Borrower shall reimburse Lender on demand for
all such Advances.

 

Section 8.6           Representations Regarding Mortgaged Property.

 

(a)          No part of the Premises has been designated as wetlands under any
federal, state or local law or regulation or by any governmental agency, and no
portion of the Premises is located within a 100-year flood plain, except as may
be disclosed as such on the survey of the Premises delivered to Lender in
connection with the closing of the Loan.

 

(b)          Public water supply, storm and sanitary sewers and sanitary sewer
capacity, and electrical, gas, cable and telephone facilities are available to
the Premises within the boundary lines thereof or by an executed agreement,
including without limitation that certain agreement between Triborough Bridge
and Tunnel Authority and Borrower, dated as of March 22, 2017.

 

 -87- 

 

 

(c)          Borrower reports, for accounting purposes, on a fiscal year basis
commencing on January 1 and terminating on December 31.

 

(d)          There are no actions, suits or proceedings, pending or threatened
in writing, affecting Borrower, Indemnitor or the Mortgaged Property at law or
in equity, on, before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or other governmental
instrumentality that would, if adversely determined, have a Material Adverse
Effect on Borrower, Indemnitor or the Mortgaged Property. There are no
outstanding judgments, arbitration awards, decrees or awards of any kind pending
against any Borrower, any Indemnitor or any of the Mortgaged Property. Borrower,
Indemnitor and Principals have never (i) been charged for any criminal offense,
(ii) filed for bankruptcy, insolvency or similar relief, and (iii) been involved
in a foreclosure, deed-in-lieu or similar transaction.

 

(e)          Guarantor is in full compliance with all of Indemnitor’s Financial
Covenants set forth in Section 12 of the Recourse Guaranty Agreement.

 

(f)           Borrower has not entered into a property management agreement as
of the Closing Date.

 

Section 8.7          Operating Accounts. At all times that the Loan remains
outstanding, Borrower shall establish and maintain, or cause its Property
Manager to maintain the Operating Account, into which all cash proceeds
resulting from any and all operations of Borrower and the Project shall be
deposited. Borrower shall not maintain any other operating accounts.

 

Section 8.8           Indemnification. Borrower shall indemnify, defend and hold
Lender and the Lender Parties harmless from and against, and be responsible for
paying, all Losses which may be imposed upon, asserted against, or incurred or
paid by any of them by reason of, on account of or in connection with any act or
occurrence relating to the Mortgaged Property or any bodily injury, death, other
personal injury or property damage occurring in, upon or in the vicinity of the
Mortgaged Property from any cause whatsoever, except to the extent caused by the
gross negligence or willful misconduct of any Lender Party.

 

Section 8.9           Estoppel Certificates. Within ten (10) Business Days
following a request by Lender, Borrower shall provide to Lender a duly
acknowledged written statement confirming: (a) the original maximum principal
amount of the Loan; (b) the unpaid principal amount of the Loan; (c) the rate of
interest of the Loan; (d) the maturity date of the Loan; (e) the date
installments of interest and/or principal were last paid; (f) that, except as
provided in reasonable detail in such statement, to Borrower’s actual knowledge,
there are no presently exercisable offsets or defenses against the Indebtedness,
Potential Events of Default or Events of Default under the Loan Documents; and
(g) such other information that Lender shall reasonably request.

 

Section 8.10         ERISA.

 

(a)          Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken hereunder (or the exercise by Lender
of any of its rights under the Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
and/or Section 4975 of the IRS Code, provided, that Borrower may assume for
purposes of this Section 8.10(a) that the Loan proceeds are not “plan assets”
within the meaning of 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of
ERISA, the “Plan Assets Regulation”).

 

 -88- 

 

 

(b)          Borrower further covenants and agrees to deliver to Lender such
certifications and other evidence from time to time, until full repayment of the
Indebtedness, as are reasonably requested by Lender that (i) Borrower is not
(and is not deemed to include the assets of) an “employee benefit plan” that is
subject to Title I of ERISA and/or a “plan” that is subject to Section 4975 of
the IRS Code; (ii) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) one or more of the following statements is and remains true:

 

(i)Equity interests in Borrower are “publicly offered securities” within the
meaning of Plan Assets Regulation; or

 

(ii)Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” (determined in
accordance with the Plan Assets Regulation).

 

(c)          Borrower shall not agree to, enter into or consummate any
transaction which would render Borrower unable to furnish the certification or
other evidence referred to in Section 8.10(b), to the extent applicable.

 

(d)          Borrower represents, warrants and covenants to each Lender Party
that neither Borrower nor any ERISA Affiliate maintains, contributes to, or has
any obligation to contribute to, or has any direct or indirect liability with
respect to any “employee benefit plan” as defined in Section 3(3) of ERISA
(including any “multiemployer plan” as defined in Section 3(37) of ERISA) that
is subject to Title IV or Section 302 of ERISA or Section 412 of the IRS Code.
Borrower shall take or refrain from taking, as the case may be, such actions as
may be necessary to cause the representation and warranty in this Section 8.10
to remain true and accurate until full repayment of the Indebtedness.

 

(e)          Lender Parties shall each have the right to consult with Borrower
on significant business issues relating to the operation of the Mortgaged
Property and the management of Borrower. Representatives of Borrower shall make
themselves available quarterly, either personally or by telephone at mutually
agreeable times for such consultations. Such consultations need not result in
any changes in Borrower’s decisions or actions. Lender Parties intend to use
such rights to satisfy the management rights requirements under the Plan Assets
Regulation.

 

Section 8.11         Terrorism and Anti-Money Laundering.

 

(a)          As of the date hereof and until full repayment of the Indebtedness:
(i) Borrower; (ii) any Person Controlling or Controlled by Borrower; (iii) if
Borrower is a privately held entity, any Person having a ten percent (10%) or
more direct or indirect beneficial interest in Borrower (expressly excluding any
direct or indirect shareholders of Indemnitor (collectively, the “Public
Shareholders”)); or (iv) any Person for whom Borrower is acting as agent or
nominee in connection with this transaction, is not an OFAC Prohibited Person.

 

 -89- 

 

 

(b)          To comply with applicable Anti-Money Laundering Laws, all payments
by Borrower to Lender or from Lender to Borrower will only be made and received
in Borrower’s name and to and from a bank account of a bank based or
incorporated in or formed under the laws of the United States or a bank that is
not a “foreign shell bank” within the meaning of the U.S. Bank Secrecy Act (31
U.S.C. § 5311 et seq.), as amended, and the regulations promulgated thereunder
by the U.S. Department of the Treasury, as such regulations may be amended from
time to time.

 

(c)          Borrower shall provide Lender at any time and from time to time
until repayment in full of the Indebtedness with such information as Lender
reasonably determines to be necessary or appropriate to comply with the
Anti-Money Laundering Laws of any applicable jurisdiction, or to respond to
requests for information concerning the identity of Borrower, any Person
Controlling or Controlled by Borrower or any Person having a beneficial interest
in Borrower (other than Public Shareholders), from any governmental authority,
self-regulatory organization or financial institution in connection with its
anti-money laundering compliance procedures, or to update such information.

 

(d)          The representations and warranties set forth in this Section 8.11
shall be deemed repeated and reaffirmed by Borrower as of each date that
Borrower makes a payment to Lender under the Loan Documents or receives any
disbursement of Loan proceeds, reserve funds or other funds from Lender.
Borrower agrees promptly to notify Lender in writing should Borrower become
aware of any change in the information set forth in these representations.

 

Section 8.12         Special Purpose Entity Requirements.

 

All of the provisions of this Section 8.12 are individually and collectively
referred to as the “SPE Requirements”.

 

(a)          Borrower has not and, until repayment in full of the Indebtedness,
shall not:

 

(i)engage in any business or activity other than the acquisition, ownership,
operation, maintenance, demolition, alteration and development of and sale of
condominium units in accordance with the terms of this Agreement with respect to
the Mortgaged Property, and activities incidental thereto;

 

(ii)acquire or own any material asset other than the Mortgaged Property and such
incidental personal property as may be necessary for the operation of the
Mortgaged Property;

 

(iii)merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case obtaining the prior written consent of Lender;

 

 -90- 

 

 

(iv)fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned, terminate
the provisions of Borrower’s formation or entity management documents or amend
such organizational documents in a manner which would result in a breach of any
of the representations, warranties or covenants set forth in this Section 8.12
or that would otherwise adversely affect Borrower’s special purpose entity
status;

 

(v)own any subsidiary or make any investment in or acquire the obligations or
securities of any other Person without the prior written consent of Lender,
which consent shall not be unreasonably withheld, delayed or conditioned;

 

(vi)commingle its assets with the assets of any of its shareholders, partners,
members, Principals, affiliates, or any shareholder, partner, member, principal
or affiliate thereof, or of any other Person or transfer any assets to any such
Person other than distributions on account of equity interests in Borrower
permitted hereunder and properly accounted for;

 

(vii)incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Indebtedness, except as permitted
under Section 10.1, provided that any such debt is satisfied when due and
payable, subject to reasonable and customary rights to contest such obligations,
and provided further that there is sufficient cash flow from the Property at
such time to do so and Borrower’s constituent owners shall not be required to
fund or advance any additional capital to satisfy such obligation;

 

(viii)except for a payment of the Indebtedness by a guarantor or indemnitor of
the Loan, (A) allow any Person to pay its debts and liabilities, or (B) fail to
pay its debts and liabilities solely from its own assets;

 

(ix)fail to maintain its records, books of account and bank accounts separate
and apart from those of its shareholders, partners, members, Principals and
Affiliates, or any shareholder, partner, member, principal or Affiliate thereof,
and any other Person or fail to prepare and maintain its own financial
statements in accordance with generally accepted accounting principles and
susceptible to audit, or if such financial statements are consolidated fail to
cause such financial statements to contain footnotes disclosing that the
Mortgaged Property is actually owned by Borrower;

 

 -91- 

 

 

(x)enter into any contract or agreement with any of its shareholders, partners,
members, Principals or Affiliates, any guarantor or indemnitor of all or a
portion of the Loan or any shareholder, partner, member, principal or Affiliate
thereof, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties or otherwise approved by Lender;

 

(xi)fail to correct any known misunderstandings regarding the separate identity
of Borrower;

 

(xii)hold itself out to be responsible or pledge its assets or credit worthiness
for the debts of another Person or allow any Person to hold itself out to be
responsible or pledge its assets or credit worthiness for the debts of Borrower
(except for a guarantor or indemnitor of the Loan);

 

(xiii)make any loans or advances to any third party, including any of its
shareholders, partners, members, Principals or Affiliates, or any shareholder,
partner, member, Principal or Affiliate thereof;

 

(xiv)fail to use separate contracts, purchase orders, invoices and checks (other
than such documents that bear the name of its manager or managing agent with
reference to the Premises);

 

(xv)fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
in order not: (A) to mislead others as to the entity with which such other party
is transacting business; or (B) to suggest that Borrower is responsible for the
debts of any third party (including any of its shareholders, partners, members,
principals or Affiliates, or any shareholder, partner, member, principal or
Affiliate thereof);

 

(xvi)allow any Person to pay the salaries of its own employees or fail to
maintain a sufficient number of employees for its contemplated business
operations (which may be zero employees);

 

(xvii)fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that there is sufficient cash flow
from the Property at such time to do so and Borrower’s constituent owners shall
not be required to fund or advance any additional capital to satisfy this
obligation;

 

 -92- 

 

 

(xviii)seek dissolution or winding up in whole, or in part;

 

(xix)file a voluntary petition or otherwise initiate proceedings to have
Borrower or any Principal adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against Borrower or any
Principal, or file a petition seeking or consenting to reorganization or relief
of Borrower or any Principal as debtor under any applicable federal or state law
relating to bankruptcy, insolvency, or other relief for debtors with respect to
Borrower or Principal; or seek or consent to the appointment of any trustee,
receiver, conservator, assignee, sequestrator, custodian, liquidator (or other
similar official) of Borrower or any Principal or of all or any substantial part
of the properties and assets of Borrower or any Principal, or make any general
assignment for the benefit of creditors of Borrower or any Principal, or admit
in writing the inability of Borrower or any Principal to pay its debts generally
as they become due or declare or effect a moratorium on Borrower or any
Principal debt or take any action in furtherance of any such action; or

 

(xx)conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud its creditors or the creditors of any other
Person.

 

(b)          If Borrower is a limited partnership, then any general partner of
Borrower must also be a special purpose entity and comply with the provisions of
this Section 8.12.

 

(c)          Borrower and any Person required to be a special purpose entity
pursuant to the terms of this Section 8.12 shall not amend or modify any of
their respective formation or entity management documents in any manner that
would result in a breach of any of the representations, warranties or covenants
set forth in this Section 8.12 or that would otherwise adversely affect
Borrower’s special purpose entity status without the prior written consent of
Lender, which consent shall not be unreasonably withheld, delayed or
conditioned. Promptly after Lender’s written request from time to time, but not
more frequently than once in any calendar year, Borrower shall deliver to Lender
evidence reasonably satisfactory to Lender that Borrower and any other Person
required to be a special purpose entity pursuant to the terms of this Section
8.12 are in compliance with the provisions of this Section 8.12.

 

Section 8.13         Notices/Proceedings. Borrower shall promptly notify Lender
in writing of the occurrence of any of the following: (i) receipt of any written
notice from any holder of any other lien or security interest in any of the
Mortgaged Property; it being understood that no such lien or security interest
is ever permitted to exist at any time under any circumstances until after
repayment in full of the Indebtedness (except as otherwise specifically provided
herein); or (ii) commencement of any judicial or administrative proceedings by,
against or otherwise affecting Borrower, Indemnitor or any of the Mortgaged
Property, or any other action by any creditor thereof as a result of any default
under the terms of any loan.

 

 -93- 

 

 



Section 8.14      Business Purpose of Loan. Borrower stipulates and warrants
that the purpose of the Loan is for the sole purpose of carrying on or acquiring
a business, professional or commercial enterprise. Borrower further stipulates
and warrants that all proceeds of the Loan will be used for said business,
professional or commercial enterprise.

 

Section 8.15      Legal Requirements and Maintenance of Mortgaged Property. To
the best of Borrower’s knowledge, except as disclosed to Lender in writing, the
Mortgaged Property is, in all material respects, in compliance with all Legal
Requirements. Borrower shall comply with all Legal Requirements in all material
respects, subject to Borrower’s right to contest the same in accordance with
this Agreement. Borrower shall permit Lender and its agents to enter upon and
inspect: (a) the areas of the Mortgaged Property which are open to the public at
all reasonable hours without prior notice and (b) subject to the rights of
tenants under the Leases and fee simple owners of portions of the Mortgaged
Property conveyed in accordance with the terms of this Agreement, all other
areas of the Mortgaged Property during regular business hours upon at least 48
hours prior written notice, except that no notice shall be required in the event
of an emergency. Except as expressly contemplated herein, Borrower shall not,
without the prior written consent of Lender, which consent may be granted or
withheld in Lender’s sole and absolute discretion: (a) change the use of the
Premises from that contemplated in the Business Plan; (b) cause or permit the
use or occupancy of any part of the Premises to be discontinued if such
discontinuance would violate any zoning or other law, ordinance or regulation;
(c) apply for or consent to any subdivision (other than the contemplated
subdivision of the Residential Unit), re-subdivision (other than the
contemplated subdivision of the Residential Unit), zoning reclassification,
modification or restriction affecting the Premises; (d) commit or knowingly
permit any waste, structural or material addition to or material alteration,
demolition or removal of the Mortgaged Property (except alterations required
pursuant to an Acceptable Lease) or any portion thereof (provided that the
Equipment included within the Collateral may be removed if obsolete or if
replaced with similar items of equal or greater value); (e) take any action
whatsoever to apply for, consent to, or acquiesce in the conversion of the
Mortgaged Property, or any portion thereof, to a condominium or cooperative form
of ownership, or (f) take any action whatsoever to apply for, consent to or
acquiesce in any subdivision (other than the contemplated subdivision of the
Residential Unit) or re-subdivision (other than the contemplated subdivision of
the Residential Unit) of the Mortgaged Property, or any portion thereof. No
provision of this Section 8.15 shall prohibit Borrower from undertaking and
completing tenant improvement work authorized under Leases previously approved
by Lender or not requiring Lender’s prior approval and the Construction Work in
accordance with the terms of this Agreement.

 

 -94- 

 

 

Section 8.16      Solvency. (1) Neither Borrower nor Indemnitor has entered into
the transaction contemplated by this Agreement or any Loan Document with the
actual intent to hinder, delay, or defraud any creditor, and (2) Borrower and
Indemnitor have each received reasonably equivalent value in exchange for its
obligations under the Loan Documents. The fair saleable value of Borrower’s
assets is, as of the date hereof, and will, immediately following the making of
the initial disbursement of the Loan on the date hereof, be greater than
Borrower’s liabilities, including the maximum amount of its contingent
liabilities on its debts as such debts become absolute and matured. Borrower’s
assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital for such entity to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur debt and other liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by it and the amounts to be payable on or in respect of
obligations of such party). Other than the bankruptcy of Indemnitor’s
predecessor, Syms Corp., filed in the United States Bankruptcy Court for the
District of Delaware in 2011 as In re Filene’s Basement, LLC, et al., Case No.
11-13511-KJC (Bankr. D. Del), no petition in bankruptcy has been filed against
Borrower or any Indemnitor or any Principal and neither Borrower nor any
Indemnitor has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower nor
Indemnitor has been involved in a foreclosure or in a default on any
indebtedness owing to Lender or to any affiliate of Lender or, in the case of
Borrower, on any other indebtedness obtained for commercial purposes. All
financial and other information submitted by or on behalf of Borrower and
Indemnitor to Lender in connection with the Loan is true, complete and correct
in all material respects. All of Borrower's obligations to creditors, including,
but not limited to, all payments and accounts relating to the Premises, are
current.

 

Section 8.17      Interest Rate Cap Agreement.

 

(a)       In the event that LIBOR exceeds one and one-half percent (1.50%),
Borrower shall enter into, and Borrower shall thereafter maintain in full force
and effect, an “Interest Rate Cap Agreement” from an issuer that satisfies the
Rate Cap Rating Criteria and is reasonably acceptable to Lender (“Issuer”). Such
Interest Rate Cap Agreement shall be either:

 

(i)at any time when an unpaid principal balance of the Loan is outstanding, in a
notional amount equal to at least the lesser of (i) the Maximum Loan Amount and
(ii) the sum of (x) the current outstanding principal balance of the Loan and
(y) $10,000,000 (or, if less, the amount of the Loan that remains available as a
Disbursement to Borrower under this Agreement) (the “Minimum Cap Amount”).

 

(ii)An “amortizing” Interest Rate Cap Agreement where, as of the first day of
the calendar month set forth in row 446 of Exhibit W attached hereto and made a
part hereof, the notional amount is equal to or greater than the “Starting
Balance” set forth in row 450 of Exhibit W, for such calendar month; provided,
however, that if on or after the Projected Repayment Date, an unpaid principal
balance remains outstanding on the Loan, Borrower shall maintain an Interest
Rate Cap Agreement in a notional amount of no less than the Minimum Cap Amount.

 

 -95- 

 

 

The Interest Rate Cap Agreement shall provide that if LIBOR then in effect is at
any time greater than two and one-half percent (2.5%) (the “Strike Price”), then
the Issuer shall pay to Lender, on the dates when monthly payments of interest
are required to be paid to Lender under Section 2.3, an amount equal to interest
on said notional amount at the Excess Rate (as hereinafter defined). If at any
time the current outstanding principal amount of the Loan is equal to or greater
than the combined notional amounts of any Interest Rate Protection Agreement(s)
in place at the time, Borrower shall enter into a supplemental Interest Rate Cap
Agreement (a “Supplemental Interest Rate Cap Agreement” and together with any
existing or future Interest Rate Cap Agreement, collectively, the “Interest Rate
Cap Agreements”) in the notional amount equal to the lesser of (i) the Maximum
Loan Amount less the current sum of the notional amounts of the Interest Rate
Protection Agreements then in place and (ii) the sum of (x) the current
outstanding principal balance of the Loan and (y) $10,000,000 (or, if less, the
amount of the Loan that remains available to be advanced as a Disbursement to
Borrower under this Agreement), less the current sum of the notional amounts of
the Interest Rate Cap Agreements then in place. In no instance will any Funds be
disbursed under the Loan that would result in the outstanding principal balance
of the Loan exceeding the aggregate notional amount of any Interest Rate Cap
Agreements in place in accordance with this Section 8.17(a) after such time as
LIBOR has exceeded one and one-half percent (1.50%) unless Borrower has made
arrangements reasonably acceptable to Lender for the notional amount of such
Interest Rate Cap Agreement to be increased accordingly. For the avoidance of
doubt, the terms of any Supplemental Interest Rate Cap Agreement including the
Strike Price, maturity and counterparty quality will be substantially the same
as the then currently existing Interest Rate Cap Agreements.

 

(b)       Not later than sixty (60) days prior to the scheduled expiration of
any Interest Rate Cap Agreement, Borrower shall, at Borrower’s cost and expense,
replace the same with an Interest Rate Cap Agreement as required by the terms of
this Section 8.17; provided, however, that Borrower shall be under no such
obligation in the event that the scheduled expiration of the Interest Rate Cap
Agreement coincides with either (i) the Maturity Date (as same may have been
extended by Borrower), or (ii) the Projected Repayment Date, if in Lender’s
reasonable judgment, Borrower is reasonably on track to repay the entire
Indebtedness on such Projected Repayment Date. In the event that (1) an Interest
Rate Cap Agreement is terminated for any reason or is otherwise unenforceable by
Lender or (2) the issuer executing the Interest Rate Cap Agreement is not a
financial institution satisfying the Rate Cap Rating Criteria, Borrower shall,
within sixty (60) days following the occurrence of either such event, obtain
from a financial institution that satisfies the Rate Cap Rating Criteria a
replacement Interest Rate Cap Agreement in form and substance satisfactory to
Lender in its reasonable discretion.

 

(c)       No Interest Rate Cap Agreement shall be secured by a Lien on the
Mortgaged Property or any other asset of the Borrower.

 

(d)       Each Interest Rate Cap Agreement and Supplemental Interest Rate Cap
Agreement shall be collaterally assigned to Lender pursuant to a Collateral
Assignment of Interest Rate Cap Agreement in substantially the form and
substance attached hereto as Exhibit V (the “Assignment of Rate Cap Agreement”),
which Assignment of Rate Cap Agreement shall be consented to by Issuer and
delivered to Lender, with respect to any Interest Rate Cap Agreement or
Supplemental Interest Rate Cap Agreement, promptly upon receipt by Borrower, and
with respect to any replacement Interest Rate Cap Agreement, prior to the
expiration of the Interest Rate Cap Agreement then being replaced.

 

 -96- 

 

 

(e)       As used herein, “Excess Rate” shall mean an amount equal to LIBOR then
in effect under Section 2.2(a) minus the Strike Price. As used herein, “Rate Cap
Rating Criteria” means with respect to any Person, the long term unsecured debt
obligations of the applicable Person are rated at least “A-” by Standard &
Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc., and any
successor thereto, or at least “A3” by Moody’s Investor Services, Inc., and any
successor thereto. If, at any time prior to the Maturity Date, the Issuer no
longer satisfies the Rate Cap Rating Criteria, Borrower shall, within sixty (60)
days following written notice from Lender, obtain and deliver to Lender a
replacement Interest Rate Cap Agreement from an Issuer that satisfies the Rate
Cap Rating Criteria and is reasonably acceptable to Lender, and Borrower shall
execute and deliver to Lender a replacement Assignment of Interest Rate Cap
Agreement in form and substance satisfactory to Lender in its reasonable
discretion.

 

Section 8.18      Representations Regarding the Construction Work. Borrower
makes the following representations and warranties to Lender as of the date of
this Agreement, and as of the date of each Disbursement to Borrower, as updated
to reflect such changes as may have resulted from acts, omissions, events or
circumstances that do not constitute a Material Adverse Effect, Potential Event
of Default or Event of Default hereunder.

 

(a)       As the date of recordation of the Mortgage, no construction has
commenced on the Land and no materials have been delivered to the Land, or if
construction has commenced or materials have been delivered, the legal effect of
possible mechanics’, materialmen’s or other statutory liens has been negated by
title insurance or surety bonds satisfactory to Lender.

 

(b)       Borrower has received all Permits and Approvals to commence
construction of the Project and has received all Permits and Approvals for the
Project necessary for the stage of construction then underway, except for those,
if any, as Lender reasonably determines may be obtained at a later date during
the course of construction, so long as such Permits and Approvals as are in
effect shall be sufficient to allow the Project to proceed to completion in the
ordinary course.

 

(c)       Borrower has delivered a complete set of Approved Plans which Lender
has reviewed and approved, which Approved Plans shall not be amended without
Lender’s prior written approval (which approval shall not be unreasonably
withheld, conditioned or delayed); provided that Lender’s approval shall not be
required for (i) any amendment that Borrower is required to make under the
School Unit Purchase Agreement which are (1) initiated by the SCA, (2) the cost
of which shall be solely borne by the SCA (with respect to which the SCA has
evidenced its ability to pay the increased costs to the reasonable satisfaction
of Borrower and Lender) or by Borrower with additional equity, and (3) such
amendment solely affects the School Unit, and (ii) any amendment in connection
with a Change Order permitted hereunder. The Approved Plans include and are
consistent with the 100% School Base Building CD’s.

 

(d)       The Approved Budget, as amended with Lender’s written approval (which
approval shall not be unreasonably withheld, conditioned or delayed), sets out
the total itemized costs, direct and indirect, for the Completion of the
Construction Work and the payment and performance of Borrower’s other
obligations under the Loan Documents.

 

 -97- 

 

 

(e)       To Borrower’s knowledge, the Initial Required Equity (plus additional
equity unconditionally committed to Borrower or deposited or contributed
pursuant hereto) and the Loan proceeds are sufficient to pay all the costs set
out in the Budget.

 

Section 8.19      Limitations on Distributions. Until full repayment of the
Indebtedness, no Upstream Entity shall receive any cash flow distributions from
Borrower or from the Mortgaged Property. Further, until full repayment of the
Indebtedness, neither Borrower nor any Upstream Owner shall receive any
Residential Unit Net Sale Proceeds. In addition, except for the Development Fee
(which may be paid in accordance with the provisions of this Agreement), neither
Borrower nor any Affiliate of Borrower shall receive a fee for any acquisition,
asset management, disposition, leasing or any other reason related to the
Premises until the Indebtedness has been fully repaid.

 

Section 8.20      Condominium.

 

(a)       Concurrently with the formation of the Condominium, Borrower shall
assign all of its right, title and interest in and to the TBTA Agreement to the
Condominium Board of Managers. Upon the recording of the Declaration and
Condominium Plans in the Register’s Office, Borrower represents and warrants to
Lender that the Declaration (including the Bylaws) and the Condominium Plans
shall be in full compliance with all Condominium Laws. Lender hereby approves
the form of Declaration (including the Bylaws) attached hereto as Exhibit R,
which Borrower represents and warrants is the same form attached as Exhibit T to
the School Unit Purchase Agreement. On or before December 22, 2019, Borrower
shall submit the Condominium Plans to Lender for Lender’s review and approval
(which approval shall not be unreasonably withheld, conditioned or delayed).
Lender shall complete its review of the Condominium Plans within thirty (30)
days following its receipt of same, and shall either approve or disapprove the
same within said thirty (30) day period. If Lender disapproves the Condominium
Plans, Lender shall provide Borrower with a reasonably detailed explanation for
Lender’s disapproval thereof, and Borrower shall then re-submit revised drafts
of the same to Lender as soon as reasonably practicable. Borrower shall cause
the Condominium Plans to address the reasonable concerns or reasons for Lender’s
disapproval of the prior drafts of the same. Lender and Borrower shall repeat
this process until the Condominium Plans are approved by Lender. Borrower shall
be permitted to record the Declaration in the form of Exhibit R and the
Condominium Plans approved by Lender in accordance with this Section 8.20(a) up
to thirty (30) days prior to the date of the conveyance of the School Unit to
SCA. Borrower shall not modify or amend the form of Declaration (including the
Bylaws) and/or the approved form of Condominium Plans prior to recording the
Declaration and Condominium Plans without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, provided (i)
no Event of Default exists, (ii) such amendment or modification complies with
all Condominium Laws, and (iii) the SCA has approved the amendment in writing to
the extent it has approval rights thereto under the School Purchase Agreement.
Borrower shall be permitted to record an amended and restated Declaration and
amended Condominium Plans (reflecting the subdivision of the Residential Unit),
with the City Register after Borrower’s receipt of Lender’s written consent and
approval of the Offering Plan, including any amendments thereto, in accordance
with the provisions of Article 16 hereof.

 

 -98- 

 

 

(b)       Following the recording of the Declaration and the Condominium Plans
in the Register’s Office, Borrower agrees that:

 

(i)Borrower shall not, without Lender’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed provided (x) no Event
of Default exists and (y) such amendment or modification complies with all
Condominium Laws, amend, modify or supplement, or consent to or suffer the
amendment, modification or supplementation of any of the Condominium Documents
(except with respect to price change amendments to the Offering Plan increasing
the Schedule A—Purchase Prices (each a “Price Change Amendment”) as provided in
Article 16 hereof). Borrower shall not consent to the merger of the Condominium
with any other condominium without Lender’s prior written consent, which may be
withheld in its sole and absolute discretion. Lender shall endeavor to respond
to each request by Borrower for Lender’s approval of an amendment to the
Condominium Documents within twenty (20) Business Days following Lender’s
receipt of such request and all required documents and information relating to
such request. If Lender does not notify Borrower of its approval or disapproval
of a proposed amendment to the Condominium Documents within twenty (20) Business
Days after request by Borrower and submission by Borrower of all information
needed by Lender to evaluate said request, then Borrower may deliver a second
request, which request shall state on the top of the first page in bold
lettering “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE MASTER LOAN AGREEMENT
BETWEEN THE UNDERSIGNED AND LENDER.” If Lender does not notify Borrower of its
approval or disapproval of the proposed amendment to the Condominium Documents
within ten (10) Business Days after such second request, then as long as no
Event of Default or Potential Event of Default exists, the same shall be deemed
approved;

 

(ii)Borrower will pay, or cause to be paid, all assessments for common charges
and expenses made against the Mortgaged Property owned by Borrower pursuant to
the Condominium Documents as the same shall become due and payable;

 

 -99- 

 

 

(iii)Borrower will comply in all material respects with all of the terms,
covenants and conditions on Borrower’s part to be complied with, pursuant to the
Condominium Documents and any rules and regulations that may be adopted for the
Condominium, as the same shall be in force and effect from time to time;

 

(iv)Borrower, or Borrower’s designated members of the Condominium Board of
Managers, will take all actions as may be reasonably necessary from time to time
to preserve and maintain the Condominium in accordance with the Condominium
Laws;

 

(v)Borrower will not, without the prior written consent of Lender (which consent
may be granted or withheld in Lender’s sole and absolute discretion), take (and
hereby assigns to Lender any right it may have to take) any action to terminate
the Condominium, withdraw the Condominium from the Condominium Laws, or cause a
partition of the Condominium to be so withdrawn;

 

(vi)it shall be an Event of Default if (A) pursuant to any judgment, decision,
order, rule or regulation of either a court of competent jurisdiction or a
governmental agency with jurisdiction over the Premises and following the
expiration of all applicable appeal periods, any material provision of the
Condominium Documents is held to be invalid and such invalidity shall materially
and adversely affect the lien of the Mortgage or Lender’s other security
interests under the Loan Documents, or (B) the Condominium shall become subject
to any action for partition by any Unit Owner and said action has not been
dismissed within ninety (90) days after commencement thereof, or (C) the
Condominium is withdrawn from the condominium regime established under the
Condominium Laws;

 

(vii)Borrower will not, without Lender’s prior written consent, which consent
shall not be unreasonably withheld, conditioned, or delayed so long as no Event
of Default exists, exercise any right it may have to vote for (A) any additions
or improvements to the common elements of the Condominium that are not included
in the Condominium Plans, except as such additions or improvements may be
required by Legal Requirements, (B) any borrowing on behalf of the Condominium
or (C) the expenditure of any insurance proceeds or condemnation awards for the
repair or restoration of the Improvements (unless Borrower is entitled to
utilize such insurance proceeds in accordance with Section 5.2(d) hereof);

 

 -100- 

 

 

(viii)Except as may be otherwise provided in the Offering Plan or as may be
required by the Condominium Laws, Borrower shall control the Condominium Board
of Managers and the Condominium Association formed by the Condominium Documents
at least until such time as more than fifty percent (50%) of the Subdivided
Residential Units have been sold in accordance with this Agreement;

 

(ix)For so long as Borrower controls the Condominium Board of Managers, Borrower
will, in accordance with Borrower’s rights under the Condominium Documents,
cause the Condominium Board of Managers to maintain insurance on the Condominium
in accordance with the Condominium Documents and this Agreement; and

 

(x)For so long as Borrower controls the Condominium Board of Managers, Borrower,
in accordance with Borrower’s rights under the Condominium Documents, shall
cause the Condominium Board of Managers to enforce the Property Management
Agreement.

 

Section 8.21      Sales Pace Covenant. Borrower shall satisfy the minimum sales
pace for the sale of Subdivided Residential Units attached hereto as Exhibit D
(subject to the cure rights set forth thereon) (the “Sales Pace Covenant”).

 

ARTICLE 9

 

FINANCIAL REPORTING

 

Section 9.1       Financial Statements; Records. Borrower shall keep adequate
books and records of account in accordance with generally accepted accounting
principles related to real estate, consistently applied and shall provide to
Lender in both hard copy and in electronic format, if available, via e-mail to
addresses specified by Lender, within the time periods set forth, the following
(collectively, the “Financial Information”):

 

(a)       Financial Information. Borrower shall deliver to Lender the following:

 

(i)an annual Business Plan which includes operating and capital budgets
(including expected capital expenditures, a detailed project of sales, selling
costs and profits), including cash flow projections for the upcoming Fiscal
Year, and all proposed capital replacements and improvements, within thirty (30)
days prior to the close of each Fiscal Year.

 

(ii)an annual financial statement for the Premises and for Borrower, including
balance sheets, income statements and itemization of any contingent liabilities,
to be prepared by an accountant and certified by an authorized and responsible
officer or representative of Borrower in the form approved by Lender in its
reasonable discretion, within one hundred twenty (120) days after the close of
each Fiscal Year of Borrower;

 

 -101- 

 

 

(iii)a monthly Progress Report;

 

(iv)a monthly internally prepared income statement and balance sheet, within
twenty (20) days following the end of each calendar month (beginning with the
first month of leasing activity and no later than three (3) months after the
Completion Date);

 

(v)Monthly, detailed marketing and sales reports (once sales of the Subdivided
Residential Units begin), deposit and escrow accounts, and calculations of
selling costs in connection with the sale by Borrower of Subdivided Residential
Units commencing on the first month after approval of the Offering Plan by the
Attorney General);

 

(vi)copies of federal tax returns of the Borrower and Indemnitor, within thirty
(30) days following the filing thereof; and

 

(vii)detailed financial statements for Indemnitor (including any back-up
information above and beyond public filings Indemnitor makes in its 10Q and 10K
filings with the Securities and Exchange Commission) and a statement of its Net
Worth and Liquidity (as such terms are defined in the Recourse Guaranty
Agreement) confirming said Indemnitor’s compliance with Indemnitor’s Financial
Covenants, to be prepared and certified by said Indemnitor or if required by
Lender following an Event of Default, a statement prepared and certified by an
independent certified public accountant acceptable to Lender providing the Net
Worth and Liquidity of Indemnitor, within forty-five (45) days following the end
of each calendar quarter (other than the fourth calendar quarter) and within
eighty (80) days following the end of each calendar year; provided, however,
that the foregoing financial deliverables as to Indemnitor may be modified or
supplemented by Lender if Indemnitor is no longer a publicly traded company.

 

(b)       Financial Information Upon Request. Upon written request from Lender,
Borrower shall deliver the following:

 

(i)such other financial or management information from Borrower and Indemnitor
as may, from time to time, be reasonably required by Lender and in form and
substance reasonably satisfactory to Lender;

 

(ii)updates to the financial information delivered under Section 9.1(a)(vii),
within ten (10) days of Lender’s request;

 

 -102- 

 

 

(iii)Borrower’s books and records regarding the Premises for examination,
review, copying and audit by Lender or its auditors during normal business hours
and convenient facilities for such examination review, copying and audit of
Borrower’s books and records of account;

 

(iv)a statement confirming: (A) that no Borrower or Indemnitor or Principal has,
since the date hereof, been the subject of any bankruptcy, reorganization,
dissolution or insolvency proceeding; (B) that there does not exist any
subordinate, mezzanine or other indebtedness prohibited by any Loan Document;
(C) that there has not occurred any transfer, sale, pledge or encumbrance
prohibited by any Loan Document, except as previously disclosed to Lender in
writing and approved by Lender in writing; and (D) that, to Borrower’s actual
knowledge, (1) there is no Event of Default and (2) no condition exists which,
following notice to Borrower and following the expiration of any applicable cure
period, would constitute an Event of Default, or if an Event of Default or such
condition exists, Borrower shall disclose such Event of Default or condition.

 

(c)       Failure to Deliver Financial Information. If Borrower fails to deliver
or cause to be delivered to Lender any Financial Information required hereunder
within fifteen (15) days following written notice from Lender to Borrower that
Borrower has failed to timely deliver said Financial Information, Lender may, in
its sole and absolute discretion, charge Borrower (and Borrower shall pay to
Lender) a fee equal to $2,500 (the “Financial Information Fee”), for each thirty
(30) day period or portion thereof during which Borrower fails to timely deliver
to Lender any such Financial Information.

 

ARTICLE 10

CONVEYANCES, ENCUMBRANCES AND BORROWINGS

 

Section 10.1      Prohibition Against Conveyances, Encumbrances and Borrowing.

 

(a)       Except with the prior written consent of Lender, and except as
expressly permitted in Sections 10.2, neither Borrower nor any other Person
shall sell, transfer, convey, assign, mortgage, encumber, pledge, hypothecate,
grant a security interest in, grant options with respect to, or otherwise
dispose of (directly or indirectly, voluntarily or involuntarily, by operation
of law or otherwise, and whether or not for consideration or of record)
(collectively, a “Conveyance”) all or any portion of any legal or beneficial
interest in: (a) all or any portion of the Mortgaged Property including the
Leases; or (b) all or any ownership interest in Borrower or in any Upstream
Owner, except that a Conveyance of any publicly traded shares in (or issuance of
any publicly traded equity of) any Upstream Owner (or the issuance of any equity
in or debt of a publicly traded Upstream Owner) shall be specifically permitted
without the consent of Lender.

 

 -103- 

 

 

(b)       In furtherance of the foregoing, subordinate liens (voluntary or
involuntary) secured by any portion of the Mortgaged Property, or any beneficial
interest in the Mortgaged Property, and any mezzanine or any other financing,
whether unsecured or secured by any ownership interest in Borrower or in any
Upstream Owner, shall not be permitted, except with the prior written consent of
Lender in each case. Without limiting Lender’s right to withhold its consent to
any Conveyance, any Conveyance must not be to a tenancy in common or an OFAC
Prohibited Person. All requests for Lender’s consent under this Section 10.1
shall be on a form previously approved by Lender and shall be accompanied by the
payment of Lender’s standard processing fee for such transactions then in
effect. Lender’s consent to any of the foregoing actions, if given, may be
conditioned upon a change in the interest rate, maturity date, amortization
period or other terms under this Agreement, the payment of a Conveyance fee
and/or any other requirements of Lender. Notwithstanding the foregoing, Lender
shall not unreasonably withhold, delay or condition its consent to easements or
access licenses (or amendments thereto), nor shall Lender require a change in
the terms of the Loan in connection with a request for consent to easements or
access licenses (or amendments thereto) so long as such easements or access
licenses do not have an adverse impact on the use, operation or value of the
Mortgaged Property. In addition to the standard processing fee and the transfer
or encumbrance fee referred to in this Section 10.1, Borrower shall pay or
reimburse Lender within five (5) days after demand for all reasonable
out-of-pocket expenses (including reasonable out-of-pocket attorneys’ fees,
costs and expenses, title search costs, and title insurance endorsement
premiums) incurred by Lender in connection with the review, approval and
documentation of any such transaction. The foregoing prohibitions are not
intended to prevent individual Upstream Owners (other than any general partner
or managing member of Borrower or any other Upstream Owner that is required to
comply with the provisions of Section 8.12) from obtaining personal loans
unrelated to Borrower and the Mortgaged Property and are also not intended to
prevent Borrower from incurring reasonable and customary equipment leases, trade
payables and unsecured operational debt incurred with trade creditors in the
ordinary course of its business of owning and operating the Mortgaged Property
in such amounts as are reasonable and customary under the circumstances that
will be satisfied within sixty (60) days of the date same becomes payable
(subject to the right to contest same in good faith), provided that such debt is
not evidenced by a note and is paid when due.

 

Section 10.2       Permitted Transfer.

 

(a)       Notwithstanding the provisions of Section 10.1(a) above, as long as no
Event of Default exists, Borrower shall have the right to sell or permit the
sale of up to an aggregate of forty-nine percent (49%) of the direct and
indirect equity interests in Borrower to one or more third-parties provided
that:

 

(i)Any new equity investor must be a Qualified Real Estate Investor and any new
equity investor must also be an Institutional Real Estate Investor if it will
own more than ten percent (10%) of the direct and indirect interests in
Borrower;

 

 -104- 

 

 

(ii)Lender shall have reviewed and approved (which approval shall not be
unreasonably withheld, conditioned or delayed) all relevant joint venture
agreements, partnership agreements and limited liability company operating
agreements (and other related documents) and must be reasonably satisfied that
any decision-making provisions, as well as any major decision rights granted to
the equity investor(s), do not result in a change of Control over Borrower
and/or the Project;

 

(iii)Indemnitor must retain Control and decision-making authority over Borrower
and the Project subject to the terms of the joint venture agreement approved by
Lender;

 

(iv)Such Conveyance shall not be to a tenancy in common or an OFAC Prohibited
Person;

 

(v)Borrower pays Lender’s standard processing fee (not to exceed $50,000) and
pays Lender all reasonable out-of-pocket expenses (including reasonable
out-of-pocket attorneys’ fees, costs and expenses, title search costs, and title
insurance endorsement premiums) incurred in connection with the review, approval
and documentation of any such transaction;

 

(vi)In connection with any transfer of a membership interest in Borrower or the
admission of any new member to Borrower, Borrower shall cause each such new
member of Borrower to execute and deliver to Lender (i) either a pledge
agreement substantially in the same form as the Pledge Agreement or execute and
deliver to Lender a joinder to the Pledge Agreement in form and substance
reasonably satisfactory to Lender, (ii) original membership certificates and an
executed endorsement in blank sufficient for such membership interests to be
certificated, and (iii) a power of attorney substantially in the same form as
the Power of Attorney; and

 

(vii)The consent of the SCA is not required or written consent thereof has been
obtained and delivered to Lender.

 

For the avoidance of doubt, any Conveyance of more than forty-nine percent (49%)
of the direct and indirect interests in Borrower to one or more third-parties
shall be subject to Lender’s prior written approval, which approval may be
granted or withheld in Lender’s sole and absolute discretion and which approval,
if granted, may be conditioned upon material changes to the terms and conditions
of the Loan Documents as may be required by Lender in its sole and absolute
discretion.

 

(b)       Notwithstanding the provisions of Section 10.1(a) above, the sale or
transfer of the School Unit, the Retail Unit or any Subdivided Residential Unit
in accordance with the Business Plan will not be deemed to be a violation of the
prohibitions on partial transfers of ownership in the Borrower.

 

 -105- 

 

 

ARTICLE 11

 

EVENTS OF DEFAULT

 

Section 11.1     Events of Default. Each of the following shall constitute an
Event of Default under the Loan Documents (each an “Event of Default”):

 

(a)       Failure to pay (i) any monthly installment of interest in accordance
with Section 2.3 within five (5) Business Days following the date such amount is
due; provided, however, if there are sufficient funds available in the Interest
Holdback or Reserve Account and Borrower otherwise satisfies all of the
conditions to a Disbursement to Borrower, the failure to pay any monthly
installment of interest shall not be deemed an Event of Default, (ii) the
failure to pay Lender the Residential Unit Net Sale Proceeds in accordance with
Section 2.3(c), or (iii) the entire amount due under the Loan Documents by the
Maturity Date;

 

(b)       Except for the payments described in Sections 11.1(a) and 11.1(h)
(relating to insurance premiums), failure to pay any other amount due under the
Loan Documents within ten (10) days following notice from Lender that such
amount is due;

 

(c)       Except as provided in Section 11.1(a), 11.1(b) and 11.1(d) to
11.1(ff), inclusive, failure to perform or comply with any term, obligation,
covenant or condition contained in this Agreement or any other Loan Documents,
within thirty (30) days after the delivery of written notice (“Cure Notice”)
from Lender of such failure; provided that if such default is not reasonably
capable of being cured (without taking into account financial capability) within
such thirty (30) day period, such failure shall not constitute an Event of
Default so long as Borrower commences the cure of such default within such
thirty (30) day period, diligently prosecutes such cure to completion and
completes such cure within one hundred twenty (120) days after delivery of the
Cure Notice from Lender;

 

(d)       The occurrence of an Event of Default, or default following any
required notice to Borrower and following the expiration of any applicable grace
or cure period, under any Loan Document;

 

(e)       If any representation, warranty, certification or other written
statement made in any Loan Document or in any written statement or certificate
at any time given by Borrower, Indemnitor or Pledgor (or any officers or
employees thereof, in their capacity as such) to Lender in connection with the
Loan shall prove to be untrue or misleading in any material respect at the time
when made or given; provided, however, if (i) Borrower, Indemnitor or Pledgor
(or any officers or employees thereof, in their capacity as such) makes a good
faith, unintentional misrepresentation in any Loan Document or in any such other
written statement or certificate, (ii) there is no failure by Borrower to timely
pay any sum of money when due under the Loan Documents, and (iii) the underlying
facts or situation that rendered such representation inaccurate or untrue can be
remedied to Lender’s reasonable satisfaction within thirty (30) days following
the earlier to occur of the discovery of such misrepresentation by Borrower or
written notice from Lender to Borrower of such misrepresentation and Borrower
actually remedies said underlying facts or situation so as to make the original
representation in the Loan Document(s) true and correct on a going forward basis
prior to the expiration of said thirty (30) day period and there are not
remaining material adverse consequences to Lender, the Loan or the Mortgaged
Property, then such misrepresentation shall not be deemed to be an Event of
Default;

 

 -106- 

 

 

(f)       If Lender fails to have a legal, valid, binding and enforceable first
priority lien on the Mortgaged Property or any portion thereof;

 

(g)       Failure to permit Lender or its agents to enter to the Mortgaged
Property or to access Borrower’s books and records in accordance with the terms
of the Loan Documents, such failure continuing for more than seven (7) Business
Days after written notice from Lender to Borrower of such failure;

 

(h)       Failure to maintain insurance or apply insurance proceeds as required
by this Agreement;

 

(i)       Intentionally omitted;

 

(j)       Except as permitted in this Agreement or otherwise approved in writing
by Lender: (i) any change from the planned use (i.e., school and residential
condominiums) of the upper floors of the Improvements, and any material change
in the use that is inconsistent with the current lawful permitted use of the
planned first floor retail space or causing or permitting the use or occupancy
of any part of the Premises to be discontinued if such change of use or
discontinuance would violate any zoning or other law, ordinance or regulation;
(ii) consent to any zoning reclassification, modification or restriction
affecting any of the Premises; or (iii) except as expressly contemplated by
Section 8.20 or Article 16, taking any steps whatsoever to convert any of the
Premises, or any portion thereof, to a condominium, cooperative or tenancy in
common form of ownership;

 

(k)       Failure by Borrower within ten (10) days following notice from Lender
to deliver copies of any material notices from governmental or regulatory
authorities in accordance with the terms of the Loan Documents;

 

(l)       Failure to deliver (i) financial statements required by Article 9
within thirty (30) days following written notice from Lender to Borrower of such
failure; provided, however, the foregoing thirty (30) day cure period shall be
extended by such additional time as may be necessary solely in connection with
Borrower’s obligation to deliver items requested by Lender under Sections
9.1(b)(i), (ii) and (iii) as long as Borrower diligently pursues the delivery of
said items to Lender, or (ii) the estoppel certificates required by Section 8.9
within five (5) Business Days after the delivery of written notice from Lender,
which notice and five (5) Business Day cure period under this Section 11.1(l)
shall be in addition to the notice and ten (10) Business Day cure period set
forth in Section 8.9;

 

(m)      Material violation by Borrower of the terms, obligations, covenants or
conditions set forth in Section 8.12 (Single Purpose Entity Requirements) or
Article 10 (Conveyances, Encumbrances and Borrowings); or entering into any
Lease of all or any portion of the Retail Unit in violation of the provisions of
Section 7.1;

 

 -107- 

 

 

(n)       If a default or event of default shall occur under any permitted
mortgage, or security agreement encumbering all or any portion of the Mortgaged
Property which is subordinate or superior to the lien of the Mortgage beyond the
expiration of any applicable notice and cure period thereunder, or if any party
under any such instrument shall commence a foreclosure or other collection or
enforcement action in connection therewith (excluding mechanics’ liens);

 

(o)       Intentionally omitted;

 

(p)       If Borrower or Indemnitor consents to the filing of, or commences or
consents to the commencement of, any Bankruptcy Proceeding with respect to any
Borrower or any Indemnitor;

 

(q)       If any Bankruptcy Proceeding shall have been filed against Borrower or
Indemnitor and the same is not withdrawn, dismissed, canceled or terminated
within ninety (90) days of such filing;

 

(r)       If any Borrower or Indemnitor is adjudicated bankrupt or insolvent or
a petition for reorganization of any Borrower or any Indemnitor is granted;

 

(s)       If a receiver, liquidator or trustee of Borrower or Indemnitor, or of
any of the properties of Borrower or Indemnitor shall be appointed and not
dismissed within ninety (90) days of such appointment;

 

(t)       If Borrower or Indemnitor shall make an assignment for the benefit of
its creditors;

 

(u)       Except as otherwise permitted herein, if Borrower or any Principal or
any Indemnitor shall institute or cause to be instituted any proceeding for the
termination or dissolution of Borrower or Indemnitor;

 

(v)       Failure to achieve Completion of the Construction Work by the
Completion Date or, to the extent applicable, by the Outside Completion Date;

 

(w)      With respect to the Construction Work, (i) the suspension or
discontinuance of the Construction Work for a continuous period of at least
forty-five (45) days, for reasons other than Force Majeure, (ii) the occurrence
of more than two (2) distinct suspensions or discontinuances of the Construction
Work, each lasting for a period of greater than thirty (30) consecutive days,
for reasons other than Force Majeure, (iii) the abandonment of the Construction
Work, for reasons other than Force Majeure, or (iv) the failure of Borrower to
diligently prosecute Completion of the Construction Work in good faith, for
reasons other than Force Majeure;

 

(x)       Failure to achieve a Milestone Construction Hurdle by the Milestone
Deadline, subject to extensions for Force Majeure, in accordance with the
provisions of Section 4.1(b) of this Agreement.

 

 -108- 

 

 

(y)       An event of default by Borrower which continues after the giving of
the applicable notice and expiration of the applicable cure period, if any,
occurs under the School Unit Purchase Agreement or a notice of termination of
the School Purchase Agreement is delivered by the SCA (other than as a result of
the Closing occurring thereunder) which Lender reasonably believes is valid and
effective;

 

(z)       Failure to adhere to the Major Points of the Business Plan in all
material respects within thirty (30) days after the delivery of a Cure Notice
from Lender of such failure, or such longer time as may be reasonably necessary
to cure such failure provided Borrower promptly commences and diligently pursues
such cure, which additional time shall not exceed an additional sixty (60) days,
for an aggregate of ninety (90) days;

 

(aa)     The sale of a Subdivided Residential Unit for less than the Residential
Unit Minimum Sales Price without Lender’s prior written consent, which may be
withheld in Lender’s sole and absolute discretion;

 

(bb)     Failure to satisfy the Sales Pace Covenant;

 

(cc)     An event of default by Borrower which continues after the giving of the
applicable notice and expiration of the applicable cure period, if any, occurs
under the Master Lease or Sublease or a notice of termination of the Sublease is
delivered by the SCA (other than as a result of the Closing occurring
thereunder) which Lender reasonably believes is valid and effective;

 

(dd)     A default by Borrower occurs under the Triparty Agreement which
continues after the giving of the applicable notice and the expiration of the
applicable cure period thereunder;

 

(ee)     Failure of Indemnitor to meet the Indemnitor’s Financial Covenants; or

 

(ff)      An event occurs as provided in Section 8.20 (b)(vi) hereof with
respect to the Condominium.

 

ARTICLE 12

 

REMEDIES

 

Section 12.1      Remedies. Upon the occurrence of any Event of Default, Lender
may (1) declare the entire Loan to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or other notice of default of any kind, all of which are hereby expressly waived
by Borrower, (2) terminate the obligation, if any, of Lender to advance amounts
hereunder, and (3) exercise all rights and remedies therefor under this
Agreement, the Mortgage and the other Loan Documents and otherwise available at
law or in equity. Notwithstanding any arbitration provision in the Triparty
Agreement, Lender shall not be precluded from brining any foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Notes, the Loan
Agreements, the Mortgages and the other Loan Documents, or in the Mortgaged
Property or any other collateral given to Lender pursuant to the Loan Documents.
The rights and remedies of Lender under the Triparty Agreement are cumulative
and as against Borrower are not in lieu of, but are in addition to, any other
rights or remedies which Lender may have under the other Loan Documents, at law,
or otherwise. Lender has no duty to Borrower, Indemnitor or any other Person to
exercise Lender’s rights under the Triparty Agreement.

 

 -109- 

 

 

Section 12.2      Lender’s Right to Perform the Obligations. If Borrower shall
fail, refuse or neglect to make any payment or perform any act required by the
Loan Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make Advances to make such payment or perform such act, and
shall have the right to enter upon the Premises for such purpose and to take all
such action thereon and with respect to the Mortgaged Property as it may deem
necessary or appropriate. Similarly, in making any payments to protect the
security intended to be created by the Loan Documents, Lender shall not be bound
to inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify, defend and hold
Lender harmless from and against, and be responsible for, any and all Losses
incurred or accruing by reason of any acts performed by Lender pursuant to the
provisions of this Section 12.2, including those arising from the joint,
concurrent, or comparative negligence of Lender, except as a result of Lender’s
gross negligence or willful misconduct.

 

Section 12.3      Waiver of Marshalling of Assets.

 

(a)       To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, and others with interests in Borrower, and of the Mortgaged Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, homestead exemption, the administration of estates of decedents, to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Mortgaged Property for the collection of the Indebtedness without any
prior or different resort for collection or of the right of Lender to the
payment of the Indebtedness out of the net proceeds of the Mortgaged Property in
preference to every other claimant whatsoever. Borrower agrees that the actions,
sales, proceedings and foreclosure described herein or in any of the other Loan
Documents may be commenced in any order determined by Lender.

 

Section 12.4      Advances. At any time when an Event of Default exists, Lender
shall have the right (but not the obligation) to make Advances and obtain
reimbursement for any and all Advances to satisfy any of Borrower’s obligations
under this Agreement that Borrower fails to timely satisfy, which Advances shall
constitute additions to the Loan. Lender may make an Advance in reliance on any
bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. All Advances shall bear interest at the Default Rate from the
date that each such Advance or expense is made or incurred to the date of
repayment, if not paid within five (5) Business Days after demand. Borrower
shall pay or reimburse Lender within five (5) Business Days after written demand
for any and all Advances made pursuant to this Agreement, including for all
interest thereon and for all costs and expenses (including reasonable
out-of-pocket attorneys’ and appraisers’ and receivers’ fees, costs and expenses
and the expenses and reasonable fees of any similar official) related or
incidental to the collection of the Indebtedness, any foreclosure of the
Mortgage or any other Loan Document, any enforcement, compromise or settlement
of any Loan Document or the Indebtedness in any judicial, arbitration,
administrative, probate, appellate, bankruptcy, insolvency or receivership
proceeding, as well as in any post-judgment proceeding to collect or enforce any
judgment or order relating to the Indebtedness or any Loan Document, as well as
any defense or assertion of the rights or claims of Lender in respect of any
thereof, by litigation or otherwise. All Advances made and any reasonable
expenses incurred at any time by Lender pursuant to the provisions the Loan
Documents or under applicable law shall be secured by the Mortgage as part of
the Indebtedness, with equal rank and priority.

 

 -110- 

 

 

Section 12.5      Participation In Proceedings. Lender may, after written notice
to Borrower: (i) appear in and defend any action or proceeding, in the name and
on behalf of either Lender or Borrower, in which Lender is named or which Lender
reasonably determines may adversely affect the Mortgaged Property, the Mortgage,
the Lien thereof or any other Loan Document; and (ii) institute any action or
proceeding which Lender reasonably determines should be instituted to protect
its interest in the Mortgaged Property or its rights under the Loan Documents,
including foreclosure proceedings.

 

ARTICLE 13

 

LIMITATIONS ON LIABILITY

 

Section 13.1      Limitation on Liability.

 

(a)       Subject to the provisions of this Section 13.1, in any action or
proceedings brought on any Loan Document in which a money judgment is sought,
Lender will look solely to the Mortgaged Property and other property described
in the Loan Documents (including the Property Income and any other rents and
profits from such property) for payment of the Indebtedness and, specifically
and without limitation, Lender agrees to waive any right to seek or obtain a
deficiency judgment against Borrower.

 

(b)       The provisions of Section 13.1(a) shall not:

 

(i)constitute a waiver, release or impairment of any obligation evidenced or
secured by any Loan Document;

 

(ii)be deemed to be a waiver of any right which Lender may have under Sections
506(a), 506(b), 1111(b) or any other provisions of the Federal Bankruptcy Code
to file a claim for the full amount of the Indebtedness evidenced by this
Agreement and the Note and secured by the Mortgages or to require that all of
the Mortgaged Property shall continue to secure all of the Indebtedness owing to
Lender in accordance with the Loan Documents;

 

 -111- 

 

 

(iii)impair the right of Lender to name Borrower or Indemnitor as a party or
parties’ defendant in any action or suit for judicial foreclosure and sale under
the Mortgage;

 

(iv)affect the validity or enforceability of, or limit recovery under, any
indemnity (including the Environmental Indemnification Agreement), guaranty,
master or other lease or similar instrument made in connection with the Loan
Documents;

 

(v)impair the right of Lender to obtain the appointment of a receiver; or

 

(vi)impair Lender’s rights and remedies under this Agreement, the Mortgage or
any separate assignment of leases and rents regarding the assignment of Leases
and Property Income to Lender.

 

(c)       Notwithstanding any provisions of Section 13.1(a), Borrower and
Indemnitor shall be personally liable to Lender and Lender shall have full
recourse to Borrower and Indemnitor in connection with the Loan to the extent
provided below in connection with the following:

 

(i)Fraud or intentional material misrepresentation in connection with the
Application, the Loan Documents or the making of the Loan – Recourse liability
for the entire Indebtedness if such fraud or intentional material
misrepresentation was performed or made by or at the direction of any officer of
Borrower or Indemnitor, and Recourse liability for any Losses incurred by Lender
in all other instances of fraud or intentional material misrepresentation
performed or made by Borrower or Indemnitor, their respective Affiliates or
employees who are not officers of Borrower or Indemnitor, in connection with the
Application, the Loan Documents or the making of the Loan;

 

(ii)Insurance and/or condemnation Proceeds received by or on behalf of Borrower
but not applied in accordance with the terms of the Loan Documents – Recourse
liability for any such proceeds which are neither paid over to Lender, nor
applied in accordance with the terms of Article 3;

 

(iii)Failure to apply any security deposits, advances or prepaid rents,
cancellation or termination payments and other sums received by Borrower or by
an Affiliate of Borrower or on behalf of Borrower in connection with the
operation of the Premises in accordance with the terms of the Loan Documents, or
misappropriation of any of the aforementioned sums received by Borrower or on
behalf of Borrower – Recourse liability for the amount of any such sums not
applied in accordance with the terms of the Loan Documents or not paid over to
Lender;

 

 -112- 

 

 

(iv)Removal of any non-obsolete Equipment from the Mortgaged Property by or on
behalf of Borrower or its Affiliates which is not replaced with Equipment of
equal or greater utility and value – Recourse liability for the replacement
value of any Equipment which is so removed and not so replaced;

 

(v)Any act of arson, malicious destruction or intentional physical waste of the
Mortgaged Property by the Borrower, Upstream Owners, any Principal, or any
general partner, manager or managing member of Borrower – Recourse liability for
any Losses incurred by Lender arising out of or related to each such act;

 

(vi)Any failure to apply any income or proceeds of the Mortgaged Property
received by or by an Affiliate of Borrower on behalf of Borrower to any
obligations under the Loan Documents or for capital improvements or operating
expenses of the Premises (including any deposits or reserves required by a Loan
Document) in violation of this Agreement – Recourse liability to the extent of
any such income or proceeds which are not applied as aforesaid; provided that
Lender shall not have the right to recover distributions made in good faith to
any Upstream Owner (after determining the sufficiency of revenues to cover any
such payments) more than 180 days prior to an Event of Default occurring under
any Loan Document;

 

(vii)Filing by any Borrower, or any Indemnitor, or any general partner or
managing member of Borrower of a voluntary bankruptcy or insolvency proceeding,
or the filing against any of them, or against any of the Mortgaged Property, of
an involuntary bankruptcy or insolvency proceeding by a party other than Lender
Parties with respect to which proceeding Borrower, Indemnitor, or any Affiliate
of Borrower or Indemnitor has acted in concert with, solicited or caused to be
solicited petitioning creditors, or has colluded or conspired with any party to
cause the filing thereof (“Collusive Insolvency”) which is not dismissed within
90 days of filing – Recourse liability for the entire Indebtedness;

 

 -113- 

 

 

(viii)Failure of Borrower to timely maintain, or pay the premiums for, any
insurance required to be maintained under Article 5 of this Agreement or any
other Loan Document; or to pay any Impositions against the Mortgaged Property –
Recourse liability for any Losses incurred by Lender in connection with such
failure to timely maintain insurance, pay any Imposition or pay insurance
premiums; provided that Borrower shall not be liable for Losses as a result of
the foregoing to the extent it has satisfied all of the conditions precedent to
a Disbursement to Borrower and Lender has not made a Disbursement to Borrower in
accordance with the terms of this Agreement, or to the extent that cash flow
from the Mortgaged Property is insufficient to pay same, and Borrower has
provided Lender with written notice of the fact that cash flow from the
Mortgaged Property is insufficient to pay same and that Borrower does not intend
to pay same at least thirty (30) days prior to the due date for the insurance
premium or Imposition in question;

 

(ix)Violation of the restrictions on transfers of the Mortgaged Property or any
ownership interest in Borrower set forth in Section 10.1 – Recourse liability
for the entire Indebtedness;

 

(x)Violation of the restrictions on subordinate, mezzanine and other financing
as described in the Loan Documents – Recourse liability for the entire
Indebtedness;

 

(xi)Violation of the SPE Requirements– Recourse liability for any Losses
incurred by Lender relating to such violation of such SPE Requirements;

 

(xii)Borrower, Indemnitor and/or Principal or any of their respective Affiliates
takes, in bad faith, any action which impedes, enjoins, prevents, hinders,
frustrates, delays, stays or interferes with Lender’s exercise of any rights or
remedies under any of the Loan Documents after the earlier to occur of the
occurrence of an Event of Default or a Potential Event of Default under any Loan
Document (including, without limitation, the Triparty Agreement), at law or in
equity, excluding good faith defenses – Recourse liability for any Losses
incurred by Lender relating to such action.

 

(xiii)Out-of-pocket costs and expenses incurred by Lender in enforcing the SCA’s
or Borrower’s obligations under the School Unit Purchase Agreement, the Triparty
Agreement, the Master Lease or the Sublease (including, without limitation, any
replacement Master Lease or Sublease), including without limitation,
out-of-pocket reasonable attorneys’ fees incurred therewith – Recourse liability
for any such costs and expenses not paid by Borrower in accordance with this
Agreement.

 

 -114- 

 

 

ARTICLE 14

 

MISCELLANEOUS

 

Section 14.1      Notices.

 

(a)       All notices, consents, approvals and requests required or permitted
under any Loan Document shall be given in writing and shall be effective for all
purposes if hand delivered or sent by: (i) certified or registered United States
mail, postage prepaid, return receipt requested; or (ii) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery; addressed in either case as follows:

 

If to Lender, at the following address:

 

Massachusetts Mutual Life Insurance Company

c/o Midland Loan Services

10851 Mastin, Suite 300

Overland Park, Kansas 66210

Attention: Barings Servicing Group   Loan No. 17602

 

And to:

 

Massachusetts Mutual Life Insurance Company

℅ Barings LLC

One Financial Plaza

Hartford, Connecticut 06103

Attention: Structured Real Estate Loan Servicing   Loan No.: 17602

 

And to:

 

Massachusetts Mutual Life Insurance Company

℅ Barings LLC

One Financial Plaza

Hartford, Connecticut 06103

Attention: Legal Department   Loan No.: 17602

 

If to Borrower, at the following address:

 

TPHGREENWICH OWNER LLC

c/o Trinity Place Holdings Inc.

340 Madison Avenue

3rd Floor, Suite 3C

New York, New York 10173

Attention: Steven Kahn

 

 -115- 

 

 

With a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: James P. Godman, Esq.

 

And, in the case of any default notice, with copies to:

 

New York City School Construction Authority
30-30 Thompson Avenue
Long Island City, New York 11101
Attn: Ross J. Holden, Executive Vice President & General Counsel
Facsimile: (718) 472-8088
E-mail: rholden@nycsca.org

 

and

 

Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attn: Doug Heller, Esq.
Facsimile: (212) 545-3338
E-mail: dheller@herrick.com

 

or to such other address and person as shall be designated from time to time by
Lender or Borrower, as the case may be, in a written notice to the other party
in the manner provided for in this Section 14.1. A notice shall be deemed to
have been given: in the case of hand delivery, at the time of actual delivery;
in the case of registered or certified mail, three (3) Business Days after
deposit in the United States mail; in the case of expedited prepaid delivery,
upon the first attempted delivery on a Business Day. A party receiving a notice
that does not comply with the technical requirements for notice under this
Section 14.1 may elect to waive any deficiencies and treat the notice as having
been properly given.

 

(b)       Borrower acknowledges that Lender may elect to correspond or transmit
information concerning the Loan or Borrower to Borrower, the Principals,
Indemnitors, investors and other third parties via email or the internet. Such
transmissions shall be for the convenience of the parties hereto and shall not
replace or supplement the required methods of delivering notices provided for
above. In addition, Borrower acknowledges that that such information may be
transmitted via the internet or by email and with or without any algorithm
enhanced security software and Borrower waives any right to privacy in
connection therewith.

 

Section 14.2     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

 -116- 

 

 

Section 14.3     Successors and Assigns. This Agreement shall be binding upon
Borrower’s successors and assigns and shall inure to the benefit of Lender, the
Lender Parties and their respective successors and assigns.

 

Section 14.4     Joint and Several Liability. If more than one party is
executing this Agreement as a Borrower, then each party that executes this
Agreement shall be jointly and severally responsible for any and all obligations
of any Borrower hereunder.

 

Section 14.5     Captions. The captions of the sections and Sections of this
Agreement are for convenience only and are not intended to be a part of this
Agreement and shall not be deemed to modify, explain, enlarge or restrict any of
the provisions hereof.

 

Section 14.6     Further Assurances. Borrower shall do, execute, acknowledge and
deliver, at Borrower’s sole cost and expense, such further acts, instruments or
documentation, including additional title insurance policies or endorsements,
and title reinsurance, as Lender may reasonably require from time to time to
better assure, transfer and confirm unto Lender the rights now or hereafter
intended to be granted to Lender under any Loan Document.

 

Section 14.7     Severability. All rights, powers and remedies provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable law, and are intended to be limited to the extent (but
only to the extent) necessary so that they will not render this Agreement
invalid or unenforceable. If any term, covenant, condition, or provision of this
Agreement or the application thereof to any person or circumstances shall, to
any extent, be invalid or unenforceable, the remaining terms, covenants,
conditions and provisions of this Agreement, or the application of such term,
covenant, condition or provision to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and
each term, covenant, condition and provision of this Agreement shall be modified
and/or limited to the extent necessary to render the same valid and enforceable
to the fullest extent permitted by law.

 

Section 14.8     Borrower’s Obligations Absolute. All sums payable by Borrower
hereunder shall be paid without notice (except as otherwise expressly provided),
demand, counterclaim, setoff, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any condemnation or similar taking of the
Premises or any portion thereof; (b) any restriction or prevention of or
interference with any use of the Premises or any portion thereof; (c) any title
defect or encumbrance or any eviction from the Premises or any portion thereof
by title paramount or otherwise; (d) any Bankruptcy Proceeding relating to
Borrower, any Principal, any Indemnitor or any general partner, manager or
managing member of Borrower, or any action taken with respect to any Loan
Document by any trustee or receiver of Borrower, any Principal, any Indemnitor
or any general partner, manager or managing member of Borrower, or by any court,
in any such proceeding; (e) any claim which Borrower has or might have against
Lender; or (f) any default or failure on the part of Lender to perform or comply
with any of the terms hereof or of any other agreement with Borrower. Except as
expressly provided herein, Borrower waives all rights now or hereafter conferred
by statute or otherwise to any abatement, suspension, deferment, diminution or
reduction of any sum secured hereby and payable by Borrower.

 

 -117- 

 

 

Section 14.9     Amendments; Consents. This Agreement cannot be altered,
amended, modified or discharged orally and no executory agreement shall be
effective to modify or discharge it in whole or in part, unless in writing and
signed by the party against which enforcement is sought. No consent or approval
required under any Loan Document shall be binding unless in writing and signed
by the party sought to be bound.

 

Section 14.10   Other Loan Documents and Exhibits. All of the agreements,
conditions, covenants, provisions and stipulations contained in the Loan
Documents, and each of them, which are to be kept and performed by Borrower are
hereby made a part of this Agreement to the same extent and with the same force
and effect as if they were fully set forth in this Agreement, and Borrower shall
keep and perform the same, or cause them to be kept and performed, strictly in
accordance with their respective terms. The Cover Sheet and each exhibit,
schedule and rider attached to this Agreement are integral parts of this
Agreement and are incorporated herein by this reference. In the event of any
conflict between the provisions of any such exhibit, schedule or rider and the
remainder of this Agreement, the provisions of such exhibit, schedule or rider
shall prevail.

 

Section 14.11   Merger. So long as any Indebtedness shall remain unpaid, fee
title to and any other estate in the Mortgaged Property shall not merge, but
shall be kept separate and distinct, notwithstanding the union of such estates
in any Person.

 

Section 14.12   Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower under every Loan Document.

 

Section 14.13   Transfer of Loan. Lender may, at any time, sell, transfer,
encumber, pledge or assign the Loan Documents or any portion thereof, and any or
all servicing rights with respect thereto (collectively, a “Transfer”), or grant
participations therein (a “Participation”) or issue mortgage pass-through
certificates or other securities (the “Securities”) evidencing a beneficial
interest in a rated or unrated public offering or private placement (a
“Securitization”). In the case of a Transfer, the transferee shall have, to the
extent of such Transfer, the rights, benefits and obligations of “Lender” under
the Loan Documents. Lender may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Transfer, Participation or
Securitization or any Rating Agency rating such Securitization (collectively,
the “Investor”) that executes and delivers Lender’s form of (or another
customary) non-disclosure agreement and each prospective Investor or any agency
maintaining databases on the underwriting and performance of commercial mortgage
loans, all documents and information which Lender now has or may hereafter
acquire relating to the Loan, the Mortgaged Property, Borrower, any Principal,
and any Indemnitor, whether provided by Borrower, any Indemnitor, or otherwise,
as Lender reasonably determines necessary or desirable. Borrower irrevocably
waives any and all rights it may have under applicable state or federal law to
prohibit disclosure in accordance with the provisions of this Section 14.13,
including any right of privacy. Further Borrower acknowledges that such
information may be transmitted via the internet or by email. Lender will notify
Borrower in writing of any Transfer of the Loan or any portion thereof, to the
extent such Transfer occurs prior to Completion. Notwithstanding anything to the
contrary, provided that no Event of Default exists and prior to Completion,
Lender shall not resign as the Administrative Agent without Borrower’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed. As
long as no Event of Default exists, at all times prior to the Completion of
Construction Work and funding of the entire Loan (or if less than the Maximum
Loan Amount has been funded on the date the Borrower achieves Completion, Lender
having no further obligation to make a Disbursement to Borrower), Lender shall:
(i) in connection with a Transfer of a fifty percent (50%) or less interest in
the Loan, make such transfer only to an Institutional Real Estate Investor with
a net worth of at least $500,000,000 and liquidity (including uncalled capital
commitments, commitments from parent entities, and lines of credit) in an amount
not less than the lesser of (x) 125% of said entity’s pro-rata share of the then
un-funded Loan amount, and (y) the sum of 100% of said entity’s pro-rata share
of the then unfunded Loan amount and $10,000,000; and (ii) in connection with
the Transfer of greater than a fifty percent (50%) interest in the Loan, make
such Transfer only to an Institutional Real Estate Investor with a net worth of
at least $1,000,000,000 and liquidity (including uncalled capital commitments,
commitments from parent entities, and lines of credit) in an amount not less
than the lesser of: (A) 125% of said entity’s pro-rata share of the then
unfunded Loan amount, and (B) the sum of 100% of said entity’s pro-rata share of
the unfunded Loan amount and $20,000,000.

 

 -118- 

 

 

Section 14.14    Cooperation. Borrower shall, and shall cause each Principal and
Indemnitor to, reasonably cooperate with Lender at no material cost to Borrower
in connection with servicing the Loan and any Transfer, Participation,
Securitization or any other financing created or obtained in connection with the
loan, including:

 

(a)       Estoppel Certificates. Borrower, within ten (10) Business Days
following a request by Lender, shall provide Lender or any proposed assignee
with an estoppel certificate containing the information set forth in Section 8.9
and such other information that Lender shall reasonably request, duly
acknowledged and certified;

 

(b)       Bifurcation of Note. The Note and the Mortgage may, at any time until
the same shall be fully paid and satisfied, at the sole election of Lender, be
split or divided into two or more notes and two or more security instruments,
each of which shall cover all or a portion of the Mortgaged Property to be more
particularly described therein. To that end, Borrower, upon written request of
Lender, shall execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered by any Indemnitor or the then owner of any of the
Mortgaged Property, to Lender and/or its designee or designees substitute notes
and security instruments in such principal amounts, aggregating not more than
the then unpaid principal amount of Indebtedness, and containing terms,
provisions and clauses substantially the same as those contained herein and in
the Note, which, in the aggregate, will have economic terms substantially
consistent with the Loan, and such other documents and instruments as may be
reasonably required by Lender, which have no adverse effect on Borrower. Lender
shall reimburse Borrower for its reasonable out-of-pocket costs and expenses
incurred in connection with any such Transfer, Participation or Securitization;
and

 

 -119- 

 

 

(c)       Transfer of Funds. In the event of a Securitization, all funds held by
Lender in connection with the Loan may be deposited in eligible accounts at
eligible institutions as then defined and required by any Rating Agency.
Borrower and Indemnitor may be required to execute additional documents in
connection with any such Transfer, Participation, Securitization or financing,
including a new note or notes, which have no material adverse effect on
Borrower. Borrower shall not be required to incur any out of pocket costs in
connection with any such cooperation.

 

Section 14.15     Register. Lender shall cause to be kept a register (the
“Register”) for the registration of ownership and transfer or assignment of the
Note or any substitute note or notes secured by the Mortgage. The names and
addresses of the registered owners of such notes, the transfers or assignment of
such notes and the names and addresses of the transferees of such notes will be
registered in the Register under such reasonable regulations as Lender may
prescribe. Borrower and Lender shall deem and treat the registered owner of any
note as shown in the Register as the absolute owner thereof for all purposes,
and neither Borrower nor Lender shall be affected by any notice to the contrary
and payment of the principal of, interest on, and Minimum Multiple Fee, Exit Fee
or Closed Period Prepayment Fee, as applicable, if any, due on or with respect
to the related note shall be made only to or upon the order of such registered
owner. All such payments so made shall be valid and effective to satisfy and
discharge the liability of Borrower upon such notes to the extent of the sums so
paid. Upon reasonable request from time to time, Lender shall permit Borrower to
examine the Register.

 

Section 14.16     Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law (including the laws of the State and the laws of
the United States of America), then, notwithstanding anything to the contrary in
the Loan Documents: (a) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited, without any Minimum Multiple Fee, Exit Fee or Closed Period Prepayment
Fee, as applicable, to the outstanding principal of the Loan; and (b) if the
Maturity Date is accelerated by reason of an election by Lender in accordance
with the terms hereof, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law. In such case, excess interest, if any, provided for
in the Loan Documents or otherwise, to the extent permitted by applicable law,
shall be amortized, pro-rated, allocated and spread from the date of advance
until payment in full thereof so that the actual rate of interest is uniform
through the term hereof. If such amortization, pro-ration, allocation and
spreading is not permitted under applicable law, then such excess interest shall
be cancelled automatically on the Note as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited, without any Minimum
Multiple Fee, Exit Fee or Closed Period Prepayment Fee, as applicable, to the
outstanding principal of the Loan. The terms and provisions of this Section
14.16 shall control and supersede every other provision of the Loan Documents.
The Loan Documents are contracts made under and shall be construed in accordance
with and governed by the laws of the State as set forth in Section 14.19, except
that if at any time the laws of the United States of America permit Lender to
contract for, take, reserve, charge or receive a higher rate of interest than is
allowed by the laws of the State (whether such federal laws directly so provide
or refer to the law of any state), then such federal laws shall to such extent
govern as to the rate of interest which Lender may contract for, take, reserve,
charge or receive under the Loan Documents.

 

 -120- 

 

 

Section 14.17    Survival. All of the representations, warranties, covenants,
and indemnities of Borrower hereunder (other than relating to environmental
matters which are instead addressed in the Environmental Indemnification
Agreement) shall survive (a) until full and final repayment of the entire
Indebtedness (including satisfaction of any outstanding obligations under the
Recourse Guaranty Agreement), (b) the transfer (by sale, foreclosure, conveyance
in lieu of foreclosure or otherwise) of any or all right, title and interest in
and to the Mortgaged Property to any party, and (c) any assignment by Lender of
any interest in the Loan hereunder in accordance with the terms of this
Agreement.

 

Section 14.18    WAIVER OF JURY TRIAL. BORROWER AND LENDER EACH HEREBY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED
TO, THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND EACH PARTY
ACKNOWLEDGES THAT THE OTHER PARTY HAS NOT MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT. BORROWER FURTHER ACKNOWLEDGES THAT BORROWER HAS BEEN REPRESENTED (OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT BY
INDEPENDENT LEGAL COUNSEL SELECTED BY BORROWER AND THAT BORROWER HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

Section 14.19    Governing Law. In all respects, including matters of
construction and performance of this Agreement and the obligations arising
hereunder, this Agreement shall be governed by, and construed in accordance
with, the laws of the State in which the Premises are located applicable to
contracts and obligations made and performed in such State and any applicable
laws of the United States of America. Interpretation and construction of this
Agreement shall be according to the contents hereof and without presumption or
standard of construction in favor of or against Borrower or Lender.

 

Section 14.20    Consent to Jurisdiction and Venue. Borrower hereby submits to
personal jurisdiction in the State in which the Premises are located for the
enforcement of the provisions of this Agreement and irrevocably waives any and
all rights to object to such jurisdiction for the purposes of litigation to
enforce any provision of this Agreement. Borrower hereby consents to the
jurisdiction of and agrees that any action, suit or proceeding to enforce this
Agreement may be brought in any state or federal court in the state in which the
Premises are located. Borrower hereby irrevocably waives any objection that it
may have to the laying of the venue of any such actions, suit, or proceeding in
any such court and hereby further irrevocably waives any claim that any such
action, suit or proceeding brought in such a court has been brought in an
inconvenient forum.

 

 -121- 

 

 

Section 14.21    Intentionally omitted.

 

Section 14.22    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

Section 14.23    Pledge and Grant of Security Interest. Borrower hereby pledges
to Lender, and grants a security interest in, any and all monies now or
hereafter deposited with Lender from time to time as additional security for the
payment of the Loan, but subject to the rights of tenants with respect to any
tenant security deposits under Leases and the rights of Unit Purchasers under
Unit Contracts of Sale. Borrower shall not further pledge, assign or grant any
security interest in any monies on deposit therein from time to time or permit
any lien or encumbrance to attach thereto, or any levy to be made thereon, or
any UCC-1 financing statements (except those naming Lender as the secured party)
to be filed with respect thereto. Upon the occurrence of an Event of Default,
Lender may apply any such sums then deposited with Lender to the payment of the
charges for which such funds have been deposited or to the payment of the Loan
or any other charges affecting the security of the Loan, as Lender may elect,
but no such application shall be deemed to have been made by operation of law or
otherwise until actually made by Lender. Until expended or applied as above
provided, such funds shall constitute additional security for the Loan.

 

Section 14.24    Confidentiality. Except to the extent (i) required under
applicable Legal Requirements, and/or (ii) in connection with a dispute between
Lender/Barings and Borrower, without obtaining the prior written consent of
Lender and Barings in each case, neither Borrower, nor any of its Affiliates,
Upstream Owners, brokers, attorneys, accountants or other agents or other
representatives shall disclose to any Person or party through any means
(including, but not limited to, orally or by correspondence, electronic
communications, signage, press-releases, interviews or any publicity or
advertising), other than to Lender and its representatives: (i) the existence of
any business relationship between Borrower and Lender and/or Barings, or (ii)
the existence of any connection between the Loan and Lender and/or Barings.
Notwithstanding anything to the contrary, Borrower may make such disclosures as
Borrower determines are required by law upon advice of counsel due to the fact
that Indemnitor is a public company.

 

Section 14.25    Broker. Borrower shall indemnify, defend and hold harmless
Barings and Lender from and against, and shall be responsible for, any Losses
arising from any claim or litigation made or threatened by any broker or finder
(but excluding any brokers or finders claiming by or through Barings or Lender)
in connection with the proposed Loan, and any court costs and reasonable
attorneys’ fees (including, without limitation, the cost of post-judgment
remedies and appeals) incurred by Barings or Lender in connection with any such
claim or litigation.

 

 -122- 

 

 

Section 14.26   Defaulting Lender. Any Lender who is not a Defaulting Lender
shall have the right, but not the obligation, in its sole discretion, to acquire
by assignment either (i) all of the Defaulting Lender’s interest in the Loan, or
(ii) the Defaulting Lender’s remaining unfunded commitment, including the
advance or other amount which, by its failure or refusal to so fund, caused such
Defaulting Lender to become a Defaulting Lender (as applicable, the “Defaulting
Lender’s Acquired Interest”). Any Lender desiring to exercise such right shall
give written notice thereof to Administrative Agent and Borrower no sooner than
two (2) Business Days and not later than thirty (30) Business Days after such
Defaulting Lender becomes a Defaulting Lender. If more than one Lender exercises
such right, each such Lender shall have the right to acquire the Defaulting
Lender’s Acquired Interest in proportion to the interests in the Loan then held
by the Lenders exercising such right. If after such thirtieth Business Day, no
Lender has elected to acquire the Defaulting Lender’s Acquired Interest or, if
having so elected, the Lender or Lenders that made such election have not within
thirty (30) days following such election closed such acquisition of the
Defaulting Lender’s Acquired Interest, then Borrower may, by giving written
notice thereof to Administrative Agent, to the Defaulting Lender and to the
other Lenders, demand that such Defaulting Lender assign to an Institutional
Real Estate Investor proposed by Borrower, subject to and in accordance with the
provisions of this Section 14.26 for the purchase price provided for below, the
Defaulting Lender’s Acquired Interest. Upon any such assignment of all of its
interest in the Loan (as opposed to the Defaulting Lender’s unfunded
commitment), the Defaulting Lender's interest in the Loan and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase. In connection with the
purchase of the Defaulting Lender’s Acquired Interest by a Lender or Lenders or
by an Institutional Real Estate Investor, the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer the
Defaulting Lender’s Acquired Interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption Agreement, and the Defaulting
Lender shall pay to Administrative Agent an assignment fee in the amount of
$25,000. If a Lender or Lenders or an Institutional Real Estate Investor
purchases all of the Defaulting Lender’s interest in the Loan (as opposed to the
Defaulting Lender’s unfunded commitment), the purchase price for said interest
of the Defaulting Lender shall be equal to the amount of the principal balance
of the principal amounts outstanding and owed by Borrower to the Defaulting
Lender. In connection with an assignment of only such Defaulting Lender’s
remaining unfunded commitment, the purchase price shall be zero, and the
Defaulting Lender shall be entitled to receive any amount owed to it by Borrower
under the Loan Documents which accrued prior to the date of the default by the
Defaulting Lender, as and when and to the extent the same are received by
Administrative Agent from or on behalf of Borrower. There shall be no recourse
against any Lender or Administrative Agent for the payment of such sums except
to the extent of the receipt of payments from any other party or in respect of
the Loans.

 

 -123- 

 

 

ARTICLE 15

 

THE ADMINISTRATIVE AGENT

 

Section 15.1     Appointment, Powers and Immunities. At all times when there is
a lender other than (including in addition to) Lender under this Agreement, the
Lenders shall be deemed to appoint and authorize the Administrative Agent to act
for all purposes as their agent under the Loan Documents. The provisions of this
Article 15 shall not apply at any time when the Administrative Agent is the sole
Lender.

 

Section 15.2     Reliance by Borrower on Administrative Agent. At all times when
there is more than one Lender, (1) Borrower (a) is entitled to rely on the
Administrative Agent for any waiver, amendment, approval or consent given by
“Lender” under the Loan Documents, (b) shall adhere only to waivers, amendments,
approvals or consents given by Administrative Agent, on behalf of “Lender” under
the Loan Documents, and (c) shall make all payments under the Notes and the
other Loan Documents to Administrative Agent, as set forth herein, and (2)
Administrative Agent shall, on behalf of all of the Lenders, be permitted to
take all actions, including exercising all remedies, permitted to be taken by
“Lender” under the Loan Documents (either by law or pursuant to the terms of the
Loan Documents), and (3) all legal action taken respecting the Loan Documents
shall be taken by the Administrative Agent on behalf of the Lenders, and all
default notices under the Loan Documents will be provided by the Administrative
Agent. Unless and until the Lenders notify Borrower otherwise, the
Administrative Agent is Massachusetts Mutual Life Insurance Company. The use of
the term “agent” in this Agreement with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
Notwithstanding anything to the contrary contained in the Notes, unless
otherwise directed by Administrative Agent in writing, all payments under the
Loan Documents shall be made by Borrower to the Administrative Agent in
accordance with the provisions of Section 2.7(a).

 

Section 15.3     Rights as a Lender. If the Administrative Agent is also a
Lender hereunder it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity.

 

 -124- 

 

 

ARTICLE 16

 

CONDOMINIUM UNIT RELEASE PROVISIONS

 

Section 16.1     The Offering Plan.

 

(a)       Lender has reviewed and approved the form of the Declaration
(including the Bylaws) attached hereto as Exhibit R (subject to Lender’s review
and approval of all missing exhibits thereto). On or before December 22, 2019,
Borrower shall submit the Offering Plan and the other Condominium Documents
(including all amendments to Declaration, Bylaws, Rules and Regulations, and the
Condominium Plans) reflecting the subdivision of the Residential Unit to Lender
for its review and approval, which approval shall not to be unreasonably
withheld, conditioned or delayed, provided (i) no Event of Default exists and
(ii) such amendment or modification complies with all Condominium Laws. Once
approved by Lender, Borrower shall not make any amendments or modifications to
the Offering Plan (except with respect to a Price Change Amendment to the
Offering Plan, increasing the Schedule A—Purchase Prices only), or the other
Condominium Documents (including amendments or modifications requested by the
Attorney General) without Lender’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed provided (i) no Event of
Default exists and (ii) such amendment or modification complies with all
Condominium Laws. Lender shall endeavor to complete its review of any drafts,
requested amendments or modifications to the Offering Plan and the other
Condominium Documents within thirty (30) Business Days for the initial review of
the Offering Plan, and twenty (20) Business Days for all other amendments or
modifications, following its receipt of same and shall either approve or
disapprove the same within aforesaid time periods. If Lender disapproves any
requested amendments or modifications to the Offering Plan or any of the other
Condominium Documents, Lender shall provide Borrower with a reasonably detailed
explanation for Lender’s disapproval thereof, and Borrower shall then re-submit
revised drafts of the same to Lender as soon as reasonably practicable. It shall
be reasonable for Lender to disapprove any proposed amendment or modification if
the SCA has the right to approve same and written evidence of such approval has
not been delivered to Lender. Borrower shall cause the revised Offering Plan and
the other revised Condominium Documents to address the reasonable concerns or
reasons for Lender’s disapproval of the prior drafts of the same. Lender and
Borrower shall repeat this process until any such requested amendments or
modifications to the Offering Plan and the other Condominium Documents are
approved by Lender. If Lender does not notify Borrower of its approval or
disapproval of the initial submission of the Offering Plan within thirty (30)
Business Days or within twenty (20) Business Days for all other amendments or
modifications, as the case may be, after request by Borrower and submission by
Borrower of all information needed by Lender to evaluate said request, then
Borrower may deliver a second request, which request shall state on the top of
the first page in bold lettering “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10)
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE MASTER LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER.” If Lender does not notify
Borrower of its approval or disapproval of the Offering Plan or an amendment or
modification to the Offering Plan within ten (10) Business Days after such
second request, then as long as no Event of Default or Potential Event of
Default exists, the same shall be deemed approved.

 

(b)       The Offering Plan and the other Condominium Documents shall be in full
compliance in all material respects with all Condominium Laws. The Declaration
and Condominium Plans shall be recorded no earlier than thirty (30) days prior
to the deed conveying the School Unit to the SCA pursuant to the terms of the
School Unit Purchase Agreement, unless otherwise approved in writing by Lender
in its sole and absolute discretion. Upon written consent of Lender and the
written acceptance for filing of the Attorney General of the Offering Plan
(including the amended and restated Declaration, Bylaws and Condominium Plans
reflecting the subdivision of the Residential Unit), the Declaration and
Condominium Plans, or if the Declaration and Condominium Plans have been
recorded previously with the Register’s Office, the amended and restated
Declaration and the amended Condominium Plans (as the case may be) may be
recorded with the Registers Office.

 

 -125- 

 

 

(c)       Borrower shall not submit an amendment to the Offering Plan to the
Attorney General for the purpose of declaring the Offering Plan to be effective
or record any of the Condominium Documents without Lender’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed provided (i) no Event of Default exists and (ii) such amendment or
modification complies with all Condominium Laws. Lender will endeavor to review
and approve or provide comments to the amendment to the Offering Plan declaring
the Offering Plan to be effective with ten (10) Business Days from the date of
receipt from the Borrower.

 

(d)       Borrower shall deliver to Lender a copy of any Price Change Amendment
or other amendment Offering Plan (or other Condominium Documents) within fifteen
(15) days after acceptance by the Attorney General, along with a copy of the
letter from the Attorney General approving such amendment to the Offering Plan.

 

Section 16.2      Contracts of Sale.

 

(a)       On or before December 22, 2019, and simultaneously with the submission
of the Offering Plan, Borrower shall submit to Lender for Lender’s review and
approval (which approval shall not be unreasonably withheld, conditioned or
delayed) the standard form of purchase and sale agreement to be used by Borrower
in connection with the sale of the Subdivided Residential Units. Lender shall
complete its review of the form of purchase and sale agreement within thirty
(30) days following its receipt of same and simultaneously with its review of
the Offering Plan, and shall either approve or disapprove the same within said
thirty (30) day period. If Lender disapproves any such draft, Lender shall
provide Borrower with a reasonably detailed explanation for Lender’s disapproval
thereof, and Borrower shall then re-submit a revised draft of the same to Lender
as soon as reasonably practicable. Borrower shall cause the revised standard
form of purchase and sale agreement to address the reasonable concerns or
reasons for Lender’s disapproval of the prior drafts of the same. Lender and
Borrower shall repeat this process until any such requested draft form of
purchase and sale agreement is approved by Lender, which approved form of
purchase and sale agreement shall be referred herein to as the “Approved Form of
Contract of Sale”.

 

(b)       Borrower shall not enter into a Residential Unit Contract of Sale
unless said Residential Unit Contract of Sale is in compliance with the terms
and conditions of this Agreement. Each Residential Unit Contract of Sale shall
be on the Approved Form of Contract of Sale (subject only to customary
non-material negotiated revisions to said form that have no material adverse
effect on Borrower, Lender or the Project), and all of the following conditions
shall have been satisfied:

 

(i)The purchase price under such Residential Unit Contract of Sale for a
Subdivided Residential Unit shall be greater than or equal to the Residential
Unit Minimum Sales Price for such Subdivided Residential Unit;

 

 -126- 

 

 

(ii)such Residential Unit Contract of Sale shall not provide for Borrower, as
seller, to provide any seller financing or to take back any purchase money
mortgages as part of the sales price;

 

(iii)such Residential Unit Contract of Sale shall not be subject to
cancellation, except as provided in the Offering Plan, by the Condominium Laws
(including those requiring disclosures to prospective and actual purchasers)
and/or the Approved Form of Contract of Sale;

 

(iv)such Residential Unit Contract of Sale shall have no contingencies
thereunder, unless otherwise approved by Lender in writing, except (y)
Completion of the Construction Work and (z) those set forth in the Approved Form
of Contract of Sale or Offering Plan;

 

(v)such Residential Unit Contract of Sale requires the applicable Residential
Unit Purchaser upon execution thereof, to make a cash deposit of not less than
ten percent (10%) of the gross sales price of the Subdivided Residential Unit,
unless Borrower obtains Lender’s prior written consent to a deposit in an amount
less than ten percent (10%) of the gross sales price of the applicable
Subdivided Residential Unit, which consent shall not be unreasonably withheld,
conditioned or delayed;

 

(vi)such Residential Unit Contract of Sale provides for the entire purchase
price and other payments thereunder payable to Borrower, as seller under the
Residential Unit Contract of Sale, to be paid by wire transfer, bank check or
certified funds at the closing of such Subdivided Residential Unit (either by
means of an all-cash sale, or from institutional financing obtained by the
purchaser);

 

(vii)such Residential Unit Contract of Sale and the proceeds thereof shall have
been collaterally assigned to Lender, subject to Legal Requirements and the
rights of the purchaser thereunder;

 

(viii)the Offering Plan and the other Condominium Documents shall have been
submitted to and approved by Lender and the Offering Plan has been accepted for
filing by the Attorney General;

 

(ix)Borrower shall not enter into a Bulk Sale without Lender’s prior consent,
which consent may be granted or withheld in Lender’s sole and absolute
discretion; and

 

 -127- 

 

 

(x)Notwithstanding anything herein to the contrary, (i) Borrower shall not sell
any Subdivided Residential Unit to an Affiliate or relative of Borrower,
Indemnitor or any Principal without Lender’s approval, which approval shall be
in Lender’s sole and absolute discretion, and (ii) any closing expenses, fees,
charges or otherwise incurred by Borrower in connection with the sale of a
Subdivided Residential Unit shall only be paid to third parties unaffiliated
with Borrower, Indemnitor or any Principal, unless payment of such expense is
approved by Lender, which approval shall be in Lender’s sole and absolute
discretion.

 

The approval by Lender of any Residential Unit Contract of Sale shall not
obligate Lender to release any Subdivided Residential Unit from the lien of the
Mortgage, unless the release requirements of Lender as set forth in this
Agreement are satisfied.

 

(c)       Borrower shall not enter into a contract for the sale of the Retail
Unit (a “Retail Unit Contract of Sale”) unless it has been approved in writing
by Lender (which approval shall not be unreasonably withheld, conditioned or
delayed) and all of the following conditions shall have been satisfied:

 

(i)The purchase price under such Retail Unit Contract of Sale shall be greater
than or equal to the Retail Unit Minimum Sales Price for the Retail Unit;

 

(ii)such Retail Unit Contract of Sale shall not provide for Borrower, as seller,
to provide any seller financing or to take back any purchase money mortgages as
part of the sales price;

 

(iii)such Retail Unit Contract of Sale shall not be subject to cancellation,
except as provided in the Offering Plan, or by the Condominium Laws (including
those requiring disclosures to prospective and actual purchasers) and/or
pursuant to the terms of the Retail Unit Contract of Sale;

 

(iv)such Retail Unit Contract of Sale provides for the entire purchase price and
other payments thereunder payable to Borrower, as seller under the Retail Unit
Contract of Sale, to be paid by wire transfer, bank check or certified funds at
the closing of the Retail Unit (either by means of an all-cash sale, or from
financing obtained by the purchaser);

 

(v)such Retail Unit Contract of Sale and the proceeds thereof shall have been
collaterally assigned to Lender, subject to Legal Requirements and the rights of
the purchaser thereunder;

 

(vi)unless Borrower shall have receive a so-called “no action” letter from the
Attorney General with respect to the sale of the Retail Unit (a “No Action
Letter”), the Offering Plan and the other Condominium Documents shall have been
submitted to and approved by Lender and the Offering Plan shall have been
accepted for filing by the Attorney General;

 

 -128- 

 

 

(vii)Notwithstanding anything herein to the contrary, (i) Borrower shall not
sell the Retail Unit to an Affiliate or relative of Borrower, Indemnitor or any
Principal without Lender’s approval, which approval shall be in Lender’s sole
and absolute discretion, and (ii) any closing expenses, fees, charges or
otherwise incurred by Borrower in connection with the sale of the Retail Unit
shall only be paid to third parties unaffiliated with Borrower, Indemnitor or
any Principal, unless payment of such expense is approved by Lender, which
approval shall be in Lender’s sole and absolute discretion.

 

The approval by Lender of any Retail Unit Contract of Sale shall not obligate
Lender to release the Retail Unit from the lien of the Mortgage unless the
release requirements of Lender as set forth in this Agreement are satisfied.

 

(d)       Borrower shall cause the Purchase Agreement Deposit Escrowee to
deliver to Lender a Purchase Agreement Deposit Escrowee Acknowledgement promptly
after it is first engaged to act as escrowee under any Residential Unit Contract
of Sale or Retail Unit Contract of Sale and in any event prior to receipt of any
deposit under a Residential Unit Contract of Sale or Retail Contract of Sale.

 

(e)       Borrower shall cause Purchase Agreement Deposit Escrowee to hold (at
the Purchase Agreement Deposit Escrowee Bank), maintain and disburse all
Purchase Agreement Deposits in accordance with the applicable Residential Unit
Contract of Sale (or Retail Unit Contract of Sale), the Offering Plan (in the
case of a sale of the Retail Unit, unless Borrower obtained a No Action Letter),
the Purchase Agreement Deposit Escrow Agreement and all other Legal
Requirements. Borrower hereby grants to Lender a security interest in Borrower’s
interest in the Purchase Agreement Deposit Escrow Agreement, and in all rights
of Borrower, if any, in and to all Purchase Agreement Deposit Accounts and all
sums on deposit therein, including all Purchase Agreement Deposits, Residential
Unit Net Sale Proceeds and Retail Unit Net Sale Proceeds and all interest that
may accrue thereon, as additional security for the Obligations under the Loan
Documents, subject to Legal Requirements and the right of Residential Unit
Purchasers under Residential Unit Contracts of Sale or a purchaser of the Retail
Unit, as applicable. Borrower shall have no right to release Purchase Agreement
Deposits from the Purchase Agreement Deposit Accounts, except as expressly
provided in the applicable Residential Unit Contract of Sale or the Retail Unit
Contract of Sale, as applicable. The funds on deposit in the Purchase Agreement
Deposit Accounts shall be disbursed in accordance with this Article 16 and the
Purchase Agreement Deposit Escrow Agreement.

 

(f)       Intentionally omitted.

 

(g)       Once Borrower shall have entered into a Retail Unit Contract of Sale
or any Residential Unit Contract of Sale, Borrower shall:

 

 -129- 

 

 

(i)comply with all of the obligations, covenants and agreements of Borrower set
forth in the Retail Unit Contract of Sale or Residential Unit Contract of Sale,
as applicable.

 

(ii)make all necessary efforts to cause any sales to be in compliance with all
Legal Requirements of any Governmental Authorities having jurisdiction thereof;

 

(iii)except for customary non-material negotiated amendments that have no
material adverse effect on Borrower, Lender or the Project, not modify, amend or
terminate (unless such termination is as a result of a default by purchaser) any
Retail Unit Contract of Sale or a Residential Unit Contract of Sale without
Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned, or delayed); and

 

(iv)deliver to Lender a true and complete copy of each and every notice of
default received or sent by Borrower with respect to the obligations of Borrower
or the contract purchaser under any Residential Unit Contract of Sale or Retail
Unit.

 

(h)       Borrower shall deliver to Lender, promptly after execution thereof, an
executed counterpart of the Retail Unit Contract of Sale and each Residential
Unit Contract of Sale and any amendments, modifications and terminations
thereof.

 

Section 16.3      Conditions for Release of Units. After all of the following
conditions have been satisfied, and upon Borrower’s written request to Lender,
Lender shall release any Subdivided Residential Unit or the Retail Unit, as
applicable, from the lien of the Mortgage:

 

(a)       Lender shall have received the Offering Plan and the other Condominium
Documents in accordance with the terms and conditions of this Agreement, and the
Offering Plan and any amendment thereto shall have been accepted for filing by
the Attorney General;

 

(b)       no Potential Event of Default or Event of Default under this Agreement
or the other Loan Documents shall then exist;

 

(c)       if such request is made with respect to a Subdivided Residential Unit,
Lender shall have received a fully executed counterpart of the Residential Unit
Contract of Sale for such Subdivided Residential Unit with a bona fide “third
party” Residential Unit Purchaser of the Subdivided Residential Unit (unless
otherwise approved by Lender in its sole and absolute discretion), which
Residential Unit Contract of Sale shall satisfy the conditions set forth in
Section 16.2 hereof;

 

(d)       if such request is made with respect to the Retail Unit, Lender shall
have received a fully executed counterpart of the Retail Unit Contract of Sale
with a bona fide “third party” purchaser (unless otherwise approved by Lender in
its sole and absolute discretion), which Retail Unit Contract of Sale shall
satisfy the conditions set forth in Section 16.2 hereof;

 

 -130- 

 

 

(e)       Prior to the first closing of a sale of any Subdivided Residential
Unit or the Retail Unit, Borrower, Lender and Purchase Agreement Deposit
Escrowee have entered into an escrow agreement in substantially in the form
attached hereto as Exhibit S (the “Purchase Agreement Deposit Escrow
Agreement”).

 

(f)       Borrower shall to notify Lender not later than five (5) Business Days
prior to any closing of such Subdivided Residential Unit or the Retail Unit of
(i) the proposed closing date for the sale of such Subdivided Residential Unit
or the Retail Unit, as applicable, and (ii) the amount of the Residential Unit
Net Sale Proceeds or Retail Unit Net Sale Proceeds, as applicable, to be paid to
Lender in connection with such sale;

 

(g)       Simultaneously with the closing under the Residential Unit Contract of
Sale or the Retail Unit Contract of Sale, as applicable, Lender shall receive
the Residential Unit Net Sale Proceeds for the Subdivided Residential Unit in
question or the Retail Unit Net Sale Proceeds for the Retail Unit, as
applicable, which Residential Unit Net Sale Proceeds or Retail Unit Net Sale
Proceeds, as applicable, shall be paid to Lender in immediately available funds,
by, at Borrower’s option, wire transfer in accordance with wiring instructions
provided by Lender or check by overnight mail and shall, as long as no Event of
Default exists, be applied by Lender in accordance with the provisions of
Section 2.7(d).

 

Section 16.4      Subordination of Mortgage; Merging of Tax Lots. Following the
recordation of the Declaration in accordance with the terms of this Agreement,
as long as no Event of Default exists, simultaneously with the sale of the
School Unit to the SCA, Lender and Borrower shall execute and deliver a
subordination and mortgage modification agreement approved by Lender in its
reasonable discretion. Borrower shall reimburse Lender for all out-of-pocket
costs and expenses incurred in connection with Lender’s negotiation of said
subordination agreement. Additionally, if as a condition to recording the
Declaration, the New York City Department of Finance requires merging the tax
lots currently comprising the Property in advance of recording the Declaration,
Lender shall permit Borrower to so merge the tax lots pursuant to documents
approved by Lender (which approval shall not be unreasonably withheld,
conditioned or delayed).

 

[No Further Text on this Page.]

 

 -131- 

 

 

IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this
Agreement as of the date first written above.

 

  LENDER AND ADMINISTRATIVE AGENT:       MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY,   a Massachusetts corporation           By: Barings LLC     As
Investment Adviser             By: /s/ William J. Jordan     Name: William J.
Jordan     Its: Managing Director

 

[Signatures continue on the following page]

 

  Lender’s Signature Page to
Master Loan Agreement  

 

 

 

 

IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this
Agreement as of the date first written above.

 

  BORROWER:       TPHGREENWICH OWNER LLC,   a Delaware limited liability company
        By: /s/ Steven Kahn   Name: Steven Kahn   Its: Chief Financial Officer

 

  Borrower’s Signature Page to
Master Loan Agreement  

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PREMISES

 

FEE PARCEL

PARCEL I (Lot 11 for information only):

 

ALL that certain plot, piece or parcel of land situate, lying and being in the
Borough of Manhattan, County, City and State of New York, being bounded and
described as follows:

 

BEGINNING at a point on the easterly side of Greenwich Street, distant
seventy-four (74) feet, eight (8) inches northerly from the corner formed by the
intersection of the easterly side of Greenwich Street with the northerly side of
former Edgar Street;

 

RUNNING THENCE northerly along the said easterly side of Greenwich Street forty
(40) feet, six (6) inches to the center line of a party wall between these
premises and premises now or late of Henry Nayler;

 

THENCE easterly along the same, seventy-five (75) feet, eight (8) inches to the
westerly side of Trinity Place, (formerly Church Street), as extended;

 

THENCE southerly along the same, thirty-nine feet (39), two (2) inches, to land
now or late of S.J. Callender;

 

THENCE westerly along the same through the center of a party wall seventy (70)
feet, six (6) inches to the easterly side of Greenwich Street at the point or
place of BEGINNING; be the said several distances and dimensions more or less.

 

PARCEL II (Lot 13 for information only):

 

ALL that certain plot, piece or parcel of land situate, lying and being in the
Borough of Manhattan, County, City and State of New York, being bounded and
described as follows:

 

BEGINNING at a point on the westerly side of Trinity Place, distant 111 feet
2-1/2 inches southerly from the corner formed by the intersection of the
southerly side of Rector Street with the westerly side of Trinity Place;

 

RUNNING THENCE southerly along the westerly side of Trinity Place 133 feet, 11
inches;

 

THENCE westerly along a line which forms an interior angle of 90 degrees 30
minutes 30 seconds with the westerly side of Trinity Place, 75 feet 6-3/4 inches
to the easterly side of Greenwich Street;

 

 

 

 

THENCE northerly along the easterly side of Greenwich Street, 134 feet 10-3/4
inches;

 

THENCE easterly along a line which forms an exterior angle of 98 degrees 21
minutes 30 seconds with the easterly side of Greenwich Street, 97 feet 1-1/4
inches to the westerly side of Trinity Place the point or place of BEGINNING; be
the said several distances and dimensions more or less.

 

Perimeter Description

 

Parcel I and Parcel II taken together being more particularly described as
follows:

 

BEGINNING at a point on the westerly side of Trinity Place, distant 111 feet
2-1/2 inches southerly from the corner formed by the intersection of the
southerly side of Rector Street with the westerly side of Trinity Place;

 

RUNNING THENCE southerly along the westerly side of Trinity Place 173 feet, 1
inch to land now or late of S.J. Callender;

 

THENCE westerly along the same, 70 feet 6 inches to the easterly side of
Greenwich Street;

 

THENCE northerly along the easterly side of Greenwich Street, 175 feet, 4-3/4
inches to a point;

 

THENCE easterly along a line which forms an exterior angle of 98 degrees 21
minutes 30 seconds with the easterly side of Greenwich Street, 97 feet 1-1/4
inches to the westerly side of Trinity Place the point or place of BEGINNING.

 

TOGETHER WITH:

 

1.The benefits of the light and air easement set forth in that certain Light and
Air Easement between Tony Seiden and Syms Corp. dated as of November 28, 2007,
recorded in the Register’s Office on January 9, 2008 as CRFN 2008000009878.

 

SUBLEASEHOLD PARCEL

PARCEL I (Lot 11 for information only):

 

ALL that certain plot, piece or parcel of land situate, lying and being in the
Borough of Manhattan, County, City and State of New York, being bounded and
described as follows:

 

 -2- 

 

 

BEGINNING at a point on the easterly side of Greenwich Street, distant
seventy-four (74) feet, eight (8) inches northerly from the corner formed by the
intersection of the easterly side of Greenwich Street with the northerly side of
former Edgar Street;

 

RUNNING THENCE northerly along the said easterly side of Greenwich Street forty
(40) feet, six (6) inches to the center line of a party wall between these
premises and premises now or late of Henry Nayler;

 

THENCE easterly along the same, seventy-five (75) feet, eight (8) inches to the
westerly side of Trinity Place, (formerly Church Street), as extended;

 

THENCE southerly along the same, thirty-nine feet (39), two (2) inches, to land
now or late of S.J. Callender;

 

THENCE westerly along the same through the center of a party wall seventy (70)
feet, six (6) inches to the easterly side of Greenwich Street at the point or
place of BEGINNING; be the said several distances and dimensions more or less.

 

PARCEL II (Lot 13 for information only):

 

ALL that certain plot, piece or parcel of land situate, lying and being in the
Borough of Manhattan, County, City and State of New York, being bounded and
described as follows:

 

BEGINNING at a point on the westerly side of Trinity Place, distant 111 feet
2-1/2 inches southerly from the corner formed by the intersection of the
southerly side of Rector Street with the westerly side of Trinity Place;

 

RUNNING THENCE southerly along the westerly side of Trinity Place 133 feet, 11
inches;

 

THENCE westerly along a line which forms an interior angle of 90 degrees 30
minutes 30 seconds with the westerly side of Trinity Place, 75 feet 6-3/4 inches
to the easterly side of Greenwich Street;

 

THENCE northerly along the easterly side of Greenwich Street, 134 feet 10-3/4
inches;

 

THENCE easterly along a line which forms an exterior angle of 98 degrees 21
minutes 30 seconds with the easterly side of Greenwich Street, 97 feet 1-1/4
inches to the westerly side of Trinity Place the point or place of BEGINNING; be
the said several distances and dimensions more or less.

 

Perimeter Description

 

Parcel I and Parcel II taken together being more particularly described as
follows:

 

 -3- 

 

 

BEGINNING at a point on the westerly side of Trinity Place, distant 111 feet
2-1/2 inches southerly from the corner formed by the intersection of the
southerly side of Rector Street with the westerly side of Trinity Place;

 

RUNNING THENCE southerly along the westerly side of Trinity Place 173 feet, 1
inch to land now or late of S.J. Callender;

 

THENCE westerly along the same, 70 feet 6 inches to the easterly side of
Greenwich Street;

 

THENCE northerly along the easterly side of Greenwich Street, 175 feet, 4-3/4
inches to a point;

 

THENCE easterly along a line which forms an exterior angle of 98 degrees 21
minutes 30 seconds with the easterly side of Greenwich Street, 97 feet 1-1/4
inches to the westerly side of Trinity Place the point or place of BEGINNING.

 

TOGETHER WITH:

 

1.The benefits of the light and air easement set forth in that certain Light and
Air Easement between Tony Seiden and Syms Corp. dated as of November 28, 2007,
recorded in the Register’s Office on January 9, 2008 as CRFN 2008000009878.

 

EXCLUDING that portion of the above described real property shown and labeled as
“SCA SPACES” on the Plans (as hereinafter defined) lying both (a) between a
lower horizontal boundary having an elevation of approximately 00.00' North
American Vertical Datum of 1988 (“NAVD88”) and an upper horizontal boundary
having an elevation of approximately 140.67' NAVD88 (being the approximate
elevation of the bottom of the proposed floor slab of the 10th floor of the
proposed building as shown on the Plans), and (b) within the vertical perimeter
boundaries of the “SCA SPACES” shown on the Plans (such excluded portion, the
“Excluded Area”). As used herein, “Plans” means, collectively, those certain
plans entitled “M464 at Trinity Place, New York, NY, Area Calculations, December
18, 2017” prepared by Dattner Architects, consisting of thirteen sheets
including a cover sheet, a cellar floor plan, floor plans for each of the 1st
through 9th floors, Unit Area Analysis and Total Unit Area Analysis, and Area
Comparison Chart, with respect to the proposed building to be constructed on the
land pursuant to that certain School Design, Construction, Funding and Purchase
Agreement by and between TPHGreenwich Owner LLC, as developer and New York City
School Construction Authority. The Plans are attached to the memorandum of
Sublease referenced below as Exhibit B thereof.

 

BUT TOGETHER WITH:

 

Easements in, to, over, across and through the Excluded Area for the purposes of
(i) demolishing, constructing, maintaining, operating, altering, repairing,
reconstruction and providing structural support for, utility facilities and
improvements within, along, across, under or above the above-described land, and
(ii) maintenance of any encroachments by improvements now or hereafter erected
on, under or within the above-described land (so long as such encroachments do
not materially interfere with the use and operation of the Excluded Area), as
contained in the Sublease by and between New York City School Construction
Authority, as Landlord, and TPHGreenwich Owner LLC , as Tenant, dated on or
about the date hereof, a memorandum of which is dated on or about the date
hereof and to be recorded.

 

 -4- 

 